 

Exhibit 10.1

 

MASTER AGREEMENT

 

MASTER AGREEMENT (“Agreement”) dated as of June 1, 2015 (“Effective Date”)
between Fiserv Solutions, LLC, a Wisconsin limited liability company with
offices located at 255 Fiserv Drive, Brookfield, WI 53045 (“Fiserv”), and
Community Shores Bank with offices located at 1030 W. Norton Ave., Muskegon, MI
49441 (“Client”).

   

 

Fiserv and Client hereby agree as follows:

 

1.Deliverables.

 

(a)      General. Fiserv, itself and through its Affiliates (as defined herein),
agrees to provide to Client, and Client agrees to obtain from Fiserv, the
services (“Services”) and products (“Products”) (collectively, “Deliverables”)
described in the attached Exhibits and Schedules thereto (subject to election by
Client as may be provided in each Schedule), subject to the terms set forth in
this Agreement and in the applicable Exhibit. “Affiliate” means an entity that
controls, is controlled by, or is under common control with a party, where
“control” means the direct or indirect ownership of more than 50% of the voting
securities of such entity or party. Each Exhibit will be deemed to incorporate
all of the terms of this Agreement. Use of the term “Exhibit” throughout this
Agreement shall include any Schedules attached to such Exhibit. Exhibits and
Schedules attached as of the Effective Date are listed below.

 

ASP Services Exhibit to Master Agreement

·Account Processing Services Schedule to ASP Services Exhibit

·E-commerce Services Schedule to ASP Services Exhibit

·LinkLive Banking Services Schedule to the ASP Services Exhibit

·Mobiliti Services Schedule to ASP Services Exhibit

·Mobiliti Business Services Schedule to ASP Services Exhibit

·CheckFree RXP and Small Business Bill Payment and Delivery Service Schedule to
ASP Services Exhibit

·Item Processing Services Schedule to ASP Services Exhibit

·Managed Network Services Schedule to ASP Services Exhibit

 

(b)      Additional Entities and Deliverables. The parties or their Affiliates
may add Deliverables to this Agreement by adding an appropriate new Exhibit or
Schedule to this Agreement incorporating the added Deliverables and/or
Affiliates, as applicable. When Deliverables are received by a Client Affiliate
or provided by a Fiserv Affiliate under an Exhibit, then for the purposes of
that Exhibit, references to “Client” or “Fiserv” in this Agreement will be
deemed to include the applicable Client Affiliate or Fiserv Affiliate. An
Affiliate’s execution of an amendment to receive or provide Deliverables
hereunder shall constitute such Affiliate’s agreement to be bound by the terms
of this Agreement.

 

2.Fees for Deliverables.

 

(a)      General. Client agrees to pay Fiserv: (i) fees for Deliverables as
specified in the Exhibits, (ii) out-of-pocket and other additional charges
pursuant to Section 2(b), and (iii) Taxes as defined in Section 2(c). Fees may
be increased as set forth in the Exhibits.

 

(b)      Additional Charges. Client shall pay travel and living expenses and
other out-of-pocket expenses reasonably incurred by Fiserv in connection with
the Deliverables. As applicable, such out-of-pocket expenses shall be incurred
in accordance with Fiserv’s then-current corporate travel and expense policy. If
an out-of-pocket expense is listed in an Exhibit, such expense may be changed to
reflect changes issued by the applicable vendor.

 

(c)      Taxes. Client is responsible for the payment of all sales, use, excise,
value added, withholdings and other taxes and duties however designated that are
levied by any taxing authority relating to the Deliverables (“Taxes”). All fees
and other charges under any Exhibit are exclusive of Taxes. Client shall
reimburse Fiserv for those Taxes that Fiserv is required to remit on behalf of
Client. In no event shall Taxes include taxes based on Fiserv’s income.

 

Community Shores Bank1

 

 

(d)      Payment Terms. Invoices are due and payable upon Client’s receipt of
such invoice, provided that Client may withhold fees invoiced for Deliverables
to the extent such fees are disputed by Client in good faith and further
provided that: (i) Client gives Fiserv written notice and explanation of such
good faith dispute within 15 days of the invoice date; and (ii) Client is
otherwise current on its payment obligations. The parties shall work together in
good faith to resolve any such dispute prior to the next invoice, and Client
agrees to promptly pay Fiserv any amounts due Fiserv following resolution of any
such dispute. Client shall pay Fiserv through the Automated Clearing House
unless otherwise set forth in the Exhibits. Except with regard to amounts
disputed in good faith in accordance with this subsection (d): (A) if any
undisputed invoiced amounts remain unpaid 30 days after Client’s receipt of
invoice, Client shall pay a monthly late charge based on the unpaid amounts
equal to the lesser of 1.5% or the highest amount allowed by law until such
invoice amount is paid in full; and (B) Client agrees that it shall neither make
nor assert any right of deduction or set-off from amounts invoiced.

 

3.      Confidentiality and Ownership. The provisions of this Section 3 survive
any termination or expiration of this Agreement.

 

(a)      Definitions.

 

(i)“Client Information” means the following types of information of Client and
its Affiliates obtained or accessed by Fiserv from or on behalf of Client or its
Affiliates in connection with this Agreement or any discussions between the
parties regarding new services or products to be added to this Agreement: (A)
trade secrets and proprietary information; (B) customer lists, business plans,
information security plans, business continuity plans, and proprietary software
programs; (C) any personally identifiable information, defined as information
that can be identified to a particular person without unreasonable effort, such
as the names and social security numbers of Client’s individual customers
(“Client PII”); and (D) any other information received from or on behalf of
Client or its Affiliates that Fiserv could reasonably be expected to know is
confidential; provided that in no event shall Client Information be deemed to
include Fiserv Information.

 

(ii)“Fiserv Information” means the following types of information of Fiserv and
its Affiliates obtained or accessed by Client from or on behalf of Fiserv or its
Affiliates in connection with this Agreement or any discussions between the
parties regarding new services or products to be added to this Agreement: (A)
trade secrets and proprietary information (including that of any Fiserv client,
supplier, or licensor); (B) client lists, information security plans, business
continuity plans, all information and documentation regarding the Deliverables,
all software Products (including software modifications and documentation,
databases, training aids, and all data, code, techniques, algorithms, methods,
logic, architecture, and designs embodied or incorporated therein), and the
terms and conditions of this Agreement; (C) any personally identifiable
information, defined as information that can be identified to a particular
person without unreasonable effort, such as the names and social security
numbers of Fiserv employees; and (D) any other information and data received
from or on behalf of Fiserv or its Affiliates that Client could reasonably be
expected to know is confidential; provided that in no event shall Fiserv
Information be deemed to include Client Information.

 

(iii)“Information” means Client Information and/or Fiserv Information, as
applicable. No obligation of confidentiality applies to any Information that:
(A) the receiving entity (“Recipient”) already possesses without obligation of
confidentiality, develops independently without reference to Information of the
disclosing entity (“Discloser”), or rightfully receives without obligation of
confidentiality from a third party; or (B) is or becomes publicly available
without Recipient’s breach of this Agreement.

 

Community Shores Bank2

 

 

(b)      Obligations. Recipient agrees to hold as confidential all Information
it receives from the Discloser. All Information shall remain the property of
Discloser or its suppliers and licensors. Recipient will use the same care and
discretion to avoid disclosure of Information as it uses with its own similar
information that it does not wish disclosed, but in no event less than a
reasonable standard of care and no less than is required by law. Recipient may
only use Information for the lawful purposes contemplated by this Agreement,
including in the case of Fiserv’s use of Client Information for fulfilling its
obligations under this Agreement, performing, improving and enhancing the
Deliverables, and developing data analytics models to produce analytics-based
offerings. Client agrees that prior to providing Fiserv access to any Client
PII, Client shall ensure that any necessary consent has been obtained that is
required by law or regulation for Fiserv to access the information and to use it
pursuant to the terms set forth in this Agreement. Fiserv specifically agrees
not to use or disclose any “non-public personal information” about Client’s
customers in any manner prohibited by any applicable federal or state privacy
law, including, without limitation, Title V of the Gramm-Leach-Bliley Act or the
regulations issued thereunder (“GLB”), as applicable to Fiserv. Recipient may
disclose Information to: (i) its employees and employees of permitted
subcontractors and Affiliates who have a need to know; (ii) its attorneys and
accountants as necessary in the ordinary course of its business; and (iii) any
other person with Discloser’s prior written consent. Before disclosure to any of
the above persons, Recipient will have a written agreement with (or in the case
of clause (ii) a professional obligation of confidentiality from) such person
sufficient to require that person to treat Information in accordance with the
requirements of this Agreement, and Recipient will remain responsible for any
breach of this Section 3 by any of the above persons. Fiserv as Recipient may
also disclose Client Information to third party vendors designated by Client.
Recipient may disclose Information to the extent required by law or legal
process, provided that: (A) Recipient gives Discloser prompt notice, if legally
permissible, so that Discloser may seek a protective order; (B) Recipient
reasonably cooperates with Discloser (at Discloser’s expense) in seeking such
protective order; and (C) all Information shall remain subject to the terms of
this Agreement in the event of such disclosure. At Recipient’s option,
Information will be returned to Discloser or destroyed (except as may be
contained in back-up files created in the ordinary course of business that are
recycled in the ordinary course of business over an approximate 30- to 90-day
period or such longer period as required by applicable law) at the termination
or expiration of this Agreement or the applicable Exhibit and, upon Discloser’s
request, Recipient will certify to Discloser in writing that it has complied
with the requirements of this sentence. If Recipient becomes aware of a material
violation of the confidentiality obligations set forth in this Section 3(b), or
is otherwise required by applicable law to notify Discloser of any violation of
any such confidentiality obligations, it shall promptly notify Discloser of such
violation and shall specify the nature of the violation (as further described in
Section 4(a) below in the case of Fiserv as Recipient). Recipient acknowledges
that any breach of this Section 3 may cause irreparable harm to Discloser for
which monetary damages alone may be insufficient, and Recipient therefore
acknowledges that Discloser shall have the right to seek injunctive or other
equitable relief against such breach or threatened breach, in addition to all
other remedies available to it at law or otherwise.

 

(c)      Ownership. With the exception of Client Information, all information,
reports (excluding Client PII contained in those reports), studies, object and
source code (including without limitation the Products and all modifications,
enhancements, additions, upgrades, or other works based thereon or related
thereto), flow charts, diagrams, specifications, and other tangible or
intangible material of any nature whatsoever produced by Fiserv or jointly with
Client or by any of Fiserv’s or Client’s employees or agents, through or as a
result of or related to any of the Deliverables provided hereunder or
development of any data analytics models hereunder, and all patents, copyrights,
and other proprietary rights related to each of the foregoing, shall be the sole
and exclusive property of Fiserv or its Affiliates. Client hereby irrevocably
assigns and transfers to Fiserv all rights, title, and interest in any such
works (excluding the Client Information, if any, contained therein) referenced
in the foregoing sentence, including without limitation copyrights, patent
rights, trade secrets, industrial property rights, and moral rights, and shall
execute all documents reasonably requested by Fiserv to perfect such rights.
Client shall be entitled to use and keep all such work product during the term
of the applicable Schedule or Exhibit in accordance with the applicable terms
and conditions of this Agreement (including that Schedule or Exhibit).

 

(d)      Restrictions. Without limiting any other obligation set forth in this
Section 3, Client shall not use, transfer, distribute, interface, integrate, or
dispose of any information or content contained in Deliverables (with the
exception of Client Information) in any manner that competes with the business
of Fiserv. Except as expressly authorized in an Exhibit, Client shall not: (i)
use the Deliverables to provide services to third parties; or (ii) reproduce,
republish or offer any part of the Deliverables (or compilations based on any
part of the Deliverables) for sale or distribution in any form over or through
any medium.

 

Community Shores Bank3

 

 

4.Information Security.

 

(a)      General. Fiserv has implemented and shall maintain an information
security program that is designed to meet the following objectives: (i) protect
the security and confidentiality of customer information (as defined in GLB);
(ii) protect against any anticipated threats or hazards to the security or
integrity of such information; (iii) protect against unauthorized access to or
use of such information that could result in substantial harm or inconvenience
to any customer; and (iv) ensure the proper disposal of “consumer information”
(information obtained from “consumer reports” as defined in the Fair Credit
Reporting Act). Fiserv agrees to use security safeguards for all personal
information pertaining to Massachusetts residents in accordance with
Massachusetts Regulation 201 CMR 17.00. Upon Client’s written request, Fiserv
shall allow Client to review any associated audit reports, summaries of test
results or equivalent measures taken by Fiserv to assess whether its information
security program meets the foregoing objectives, to the extent and on the same
terms such information is made generally available to Fiserv’s other clients.
Fiserv shall also take appropriate actions to address incidents of unauthorized
access to Client’s “sensitive customer information” (as defined in GLB),
including notification to Client as soon as possible of any such incident. Such
notification shall include, to the extent known at the time of such notice, the
corrective actions taken and/or to be taken by Fiserv in response to the
incident. As required by an applicable industry security organization (e.g.
PCI-SSC) or the applicable regulatory agency having jurisdiction over Client,
Fiserv may disclose information regarding any such incident to such organization
and such agency.

 

(b)      Fiserv Plan. Within 30 days of Client’s written request, Fiserv shall
provide to Client a summary of Fiserv’s written information security plan for
the applicable Services received by Client, and thereafter upon Client’s request
will provide updates on the status of such information security plan.

 

(c)      Data Encryption. As applicable to the Deliverables received by Client,
Client agrees to comply with Fiserv’s then-current data encryption policies and
controls regarding transmission to and from Fiserv of tapes, images, and records
maintained and produced by Fiserv for Client in connection with the Deliverables
(“Client Files”), or other data transmitted to and from Fiserv in connection
with the Deliverables (collectively with Client Files, “Data”). If Client
requests or requires Fiserv to send, transmit, or otherwise deliver Data to
Client or any third party in a non-compliant format or manner, or Client (or
third party on Client’s behalf) sends, transmits or otherwise delivers Data to
Fiserv in a non-compliant format or manner, then, notwithstanding any other
provision of this Agreement: (i) Client understands and accepts all risk of
transmitting Data in an unencrypted or otherwise noncompliant format; and (ii)
Client releases, discharges, and shall indemnify and hold harmless Fiserv and
its employees, officers, directors, agents, and Affiliates from any and all
liability, damage, or other loss under this Agreement or otherwise suffered by
or through Client or suffered by any of the indemnified entities arising out of
the transmission, destruction, or loss of such Data, including without
limitation any information security or privacy breach related to such Data.

 

(d)      Examination of Client Files. Client Files may be subject to examination
by such federal, state, or other governmental regulatory agencies as may have
jurisdiction over Client’s business to the same extent as such records would be
subject if maintained by Client on its own premises. Client agrees that Fiserv
may give all reports, summaries, or information contained in or derived from the
data or information in Fiserv’s possession relating to Client when formally
requested to do so by a regulatory or government agency. Fiserv reserves the
right to charge Client at Fiserv’s then-current rates for any assistance
provided in response to regulatory requests, government agency requests, and
legal process requests such as subpoena or search warrant, in each case to the
extent related to Client, Client Files and/or Client Information, whether issued
during or after the term of this Agreement.

 

5.Hiring and Employment.

 

(a)      Background Checks. Neither party shall knowingly permit any of its
employees to have access to the premises, records or data of the other party
when such employee: (i) uses drugs illegally; or (ii) has been convicted of a
crime in connection with a dishonest act or a breach of trust, as set forth in
Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. 1829(a) (a
“Conviction”). Consistent with Fiserv’s employment practices, newly hired Fiserv
employees are required to pass both a pre-employment criminal background check
and are required to pass a pre-employment drug screening, as permitted by law,
and Fiserv periodically confirms that employees have not acquired any
Convictions subsequent to hiring. Upon Client’s reasonable request and at
Client’s expense, Fiserv may perform more frequent confirmation checks or
utilize additional reasonable background checking criteria for those of Fiserv’s
employees who will have access to Client facilities or Client’s networks and
computer systems located at Client facilities. The results of all such
background checks shall be retained solely by Fiserv or the third party
performing such screening on behalf of Fiserv.

 

Community Shores Bank4

 

 

(b)      Equal Employment. Fiserv agrees that it shall abide by the requirements
of Presidential Executive Order 11246, appearing at 41 CFR §§60-1.4(a),
60-300.5(a), 60-741.5(a), and as amended by the Executive Order dated July 21,
2014. These regulations prohibit discrimination against qualified individuals
based on their status as protected veterans or individuals with disabilities,
and prohibit discrimination against all individuals based on their race, color,
religion, sex, sexual orientation, gender identity, or national origin.
Moreover, these regulations require that covered prime contractors and
subcontractors take affirmative action to employ and advance in employment
qualified individuals without regard to race, color, religion, sex, sexual
orientation, gender identity, national origin, protected veteran status or
disability.

 

6.Warranties.

 

(a)      By Fiserv. Fiserv represents and warrants that: (i) no contractual
obligations exist that would prevent Fiserv from entering into this Agreement;
(ii) it has the requisite authority to execute, deliver, and perform its
obligations under this Agreement; and (iii) it will comply with all regulatory
requirements applicable to Fiserv’s operations used in the performance of its
obligations under this Agreement.

 

(b)      By Client. Client represents and warrants that: (i) no contractual
obligations exist that would prevent Client from entering into this Agreement;
(ii) it has the requisite authority to execute, deliver, and perform its
obligations under this Agreement; and (iii) it will comply with all regulatory
requirements applicable to its receipt and use of Deliverables under this
Agreement.

 

(c)      THE WARRANTIES STATED ABOVE AND IN THE EXHIBITS, IF ANY, ARE LIMITED
WARRANTIES AND ARE THE ONLY WARRANTIES MADE BY THE PARTIES. FISERV DOES NOT
REPRESENT THAT THE DELIVERABLES MEET CLIENT’S REQUIREMENTS OR THAT THE OPERATION
OF THE DELIVERABLES WILL BE UNINTERRUPTED OR ERROR-FREE. CLIENT ACKNOWLEDGES
THAT IT HAS INDEPENDENTLY EVALUATED THE DELIVERABLES AND THEIR APPLICATION TO
CLIENT’S NEEDS. FISERV DISCLAIMS, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL OTHER
REPRESENTATIONS, CONDITIONS, OR WARRANTIES, EXPRESS AND IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, AND ANY ARISING FROM A COURSE OF DEALING OR USAGE OR TRADE.
CLIENT MAY NOT MAKE ANY WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, ON BEHALF OF
FISERV, ITS AFFILIATES OR THEIR RESPECTIVE THIRD PARTY PROVIDERS OR LICENSORS TO
ANY AUTHORIZED USER OR ANY OTHER PARTY IN CONNECTION WITH THE DELIVERABLES
WITHOUT FISERV’S EXPRESS PRIOR WRITTEN CONSENT.

 

7.      Limitation of Liability. IN NO EVENT SHALL FISERV BE LIABLE FOR LOSS OF
GOODWILL, OR FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, OR TORT DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT,
REGARDLESS OF WHETHER SUCH CLAIM ARISES IN TORT, CONTRACT, OR OTHERWISE. EXCEPT
FOR CLAIMS RELATED TO PROPRIETARY RIGHTS OR PAYMENT OBLIGATIONS, NEITHER PARTY
MAY ASSERT ANY CLAIM AGAINST THE OTHER RELATED TO THIS AGREEMENT MORE THAN 2
YEARS AFTER SUCH CLAIM ACCRUED. EXCEPT TO THE EXTENT SUCH LIABILITY CANNOT BE
LIMITED BY LAW, FISERV’S AGGREGATE LIABILITY TO CLIENT AND ANY THIRD PARTY FOR
ANY AND ALL CLAIMS OR OBLIGATIONS RELATING TO THIS AGREEMENT SHALL BE LIMITED TO
THE TOTAL FEES PAID BY CLIENT TO FISERV UNDER THE SCHEDULE RESULTING IN SUCH
LIABILITY IN THE 9-MONTH PERIOD PRECEDING THE DATE THE CLAIM ACCRUED, OR IN THE
EVENT THIS AGREEMENT HAS BEEN IN PLACE LESS THAN 9 MONTHS, THEN 9 TIMES THE
AVERAGE MONTHLY FEES PAID BY CLIENT TO FISERV UNDER THE SCHEDULE RESULTING IN
SUCH LIABILITY (THE “CAP”). THE AMOUNT OF ANY AVAILABLE CAP SHALL BE REDUCED BY
AMOUNTS PREVIOUSLY PAID AND APPLIED TO ANY OTHER CAP, SO THAT IN NO EVENT SHALL
FISERV’S AGGREGATE LIABILITY TO CLIENT FOR ANY AND ALL CLAIMS OR OBLIGATIONS
RELATING TO THIS AGREEMENT EXCEED THE 9 MONTH CAP.

 

8.Term and Termination.

 

(a)      Term. This Agreement shall be effective on the Effective Date and shall
remain in effect until the term of all outstanding Exhibits has expired or such
Exhibits have terminated, unless otherwise terminated as provided herein. The
term for Deliverables may be set forth in the applicable Exhibit. An Exhibit
that does not state a term will be effective from its last date of execution
until terminated in accordance with this Agreement or the Exhibit.

 

Community Shores Bank5

 

 

(b)  Termination. In addition to termination rights set forth in any Exhibit:

 

(i)Either party may, upon at least 90 days’ written notice to the other,
terminate: (A) any Schedule or Attachment to such Schedule if the other party
materially breaches its obligations under that Schedule or Attachment or under
this Agreement with respect to that Schedule or Attachment, provided that in the
event of a termination of the Account Processing Services Schedule to the ASP
Services Exhibit, then the non-breaching party may also terminate any or all
other Schedules to such Exhibit; or (B) this Agreement if the other party
materially breaches its obligations with respect to the non-breaching party’s
Information or other intellectual property and the breaching party fails to cure
such material breach within 90 days following its receipt of the non-breaching
party’s written notice stating, with particularity and in reasonable detail, the
nature of the claimed breach.

 

(ii)With the exception of amounts disputed in good faith pursuant to Section
2(d), if any undisputed invoice remains unpaid by Client 30 days after due,
Fiserv may, upon at least 75 days’ written notice to Client of such failure to
pay, terminate: (A) the Schedule and/or Client’s access to and use of
Deliverables to which the payment failure relates; or (B) this Agreement if the
unpaid amounts constitute a material portion of annual charges due under this
Agreement.

 

(iii)Either party may terminate this Agreement upon written notice to the other
party if the other party commits an act of bankruptcy or becomes the subject of
any proceeding under the Bankruptcy Code or becomes insolvent or if any
substantial part of the other party’s property becomes subject to any levy,
seizure, assignment, application or sale for or by any creditor or governmental
agency, and such proceeding is not dismissed within 60 days of receipt of
written notice from the terminating party.

 

(c)      Remedies. Remedies contained in this Section 8 are cumulative and are
in addition to the other rights and remedies available to the parties under this
Agreement, by law or otherwise, except to the extent a remedy is identified as a
party’s sole and exclusive remedy.

 

9.      Dispute Resolution. Before initiating legal action against the other
party relating to a dispute herein, the parties agree to work in good faith to
resolve disputes and claims arising out of this Agreement. To this end, either
party may request that each party designate an officer or other management
employee with authority to bind such party to meet to resolve the dispute or
claim. If the dispute is not resolved within 30 days of the commencement of
informal efforts under this paragraph, either party may pursue formal legal
action. This paragraph will not apply if expiration of the applicable time for
bringing an action is imminent and will not prohibit a party from pursuing
injunctive or other equitable relief to which it may be entitled.

 

10.Audit.

 

(a)      Fiserv Operations and Security. Client acknowledges and agrees that
Fiserv is subject to certain examinations by the Federal Financial Institutions
Examination Council (“FFIEC”) regulators and agencies. Client acknowledges and
agrees that reports of such examination of Fiserv business units are available
to Client directly from the relevant FFIEC agencies. Fiserv employs an internal
auditor responsible for reviewing the integrity of its processing environments
and internal controls.

 

(b)      Regulatory. As specifically permitted by law or regulation, Fiserv
agrees that Client’s regulators shall be permitted to audit Fiserv’s performance
under this Agreement at any time during Fiserv’s normal business hours with
reasonable advance notice.

 

(c)      Billing Records. Upon Client’s reasonable request in writing no more
frequently than once every 12 months, Fiserv shall provide Client with
documentation supporting the amounts invoiced by Fiserv hereunder for the
12-month period preceding such Client request. If such documentation reveals the
amounts paid to Fiserv exceed the amounts to which Fiserv is entitled and such
amounts are independently verified, Fiserv shall promptly remit or otherwise
credit to Client the amount of such overpayment. Conversely, if such
documentation reveals the amounts paid to Fiserv are less than the amounts owed,
Client shall promptly remit the amount of such underpayment to Fiserv. Invoices
dated prior to the 12-month review period hereunder shall be deemed correct.
Fiserv reserves the right to charge Client for any assistance required in
connection with an audit at Fiserv’s then-current rates, unless the audit
reveals that the amounts paid to Fiserv exceed the amounts to which Fiserv is
entitled.

 

Community Shores Bank6

 

 

11.Insurance.

 

Fiserv shall secure and maintain throughout the term of this Agreement at its
sole cost and expense the following insurance coverage with insurance carriers
rated “A-VIII” or higher by A. M. Best Corporation:

 

(i)Commercial General Liability Insurance covering bodily injury, property
damage, and including contractual liability coverage, with a combined single
limit of $1,000,000 per occurrence and $2,000,000 general aggregate.

 

(ii)Workers Compensation Insurance providing coverage pursuant to statutory
requirements, and Employer's Liability Insurance with limits of: $1,000,000 for
each accident; $1,000,000 policy limit; and $1,000,000 for each employee.

 

(iii)Commercial Automobile Liability Insurance with combined bodily injury and
property damage limits of $1,000,000.

 

(iv)Commercial Umbrella Liability Insurance with per occurrence and aggregate
limits of $5,000,000, with the liability insurance required under clauses (i),
(ii), and (iii) above scheduled as underlying.

 

(v)Commercial Crime Insurance covering Employee Theft and Computer Fraud with
limits of $5,000,000 per occurrence.

 

(vi)All-risk Property Insurance covering Fiserv’s real and personal property at
replacement cost value.

 

Upon Client’s written request, Fiserv will endeavor to furnish to Client
standard ACORD certificates of insurance issued by authorized representative(s)
of the insurance carrier(s) as evidence of each foregoing coverage.

 

12.General.

 

(a)      Binding Agreement; Assignment. This Agreement is binding upon the
parties, their participating Affiliates, and their respective successors and
permitted assigns. Neither this Agreement nor any part thereof or interest
therein may be sold, assigned, transferred, pledged, or otherwise disposed of by
Client, whether pursuant to change of control, by operation of law or otherwise,
without Fiserv’s prior written consent. Client agrees that Fiserv may
subcontract any obligations to be performed hereunder; provided that any such
subcontractors shall be required to comply with all applicable terms and
conditions of this Agreement, and Fiserv shall remain primarily liable for the
performance of any such subcontractors.

 

(b)      Entire Agreement; Amendments. This Agreement, including its Exhibits
and Schedules, which are expressly incorporated herein by reference, constitutes
the complete and exclusive statement of the agreement between the parties as to
the subject matter hereof and supersedes all previous agreements with respect
thereto, including the Agreement between the parties dated as of October 7, 1998
(as amended and extended from time to time, the “Prior Agreement”) and the terms
of all existing or future purchase orders and acknowledgments, but does not
supersede or include the agreement for the provision of EFT Services and UChoose
Rewards Services, dated November 5, 2013, which, except as expressly modified
herein, shall remain in full force and effect as it relates to the EFT Services
and UChoose Rewards Services. As of the Effective Date of this Agreement, the
Prior Agreement shall be terminated and of no further force and effect. Each
party hereby acknowledges that it has not been induced to enter into this
Agreement by virtue of, and is not relying on, any representation made by the
other party not embodied herein, any term sheets or other correspondence
preceding the execution of this Agreement, or any prior course of dealing
between the parties, including without limitation any statements concerning
product or service usage or the financial condition of the parties. The
protections of this Agreement shall apply to actions of the parties performed in
preparation for and anticipation of the execution of this Agreement.
Modifications of this Agreement must be in writing and signed by duly authorized
representatives of the parties. If the terms of any Exhibit or Schedule (or
Attachment thereto) conflict with the terms of this Agreement, this Agreement
shall control unless the applicable Exhibit, Schedule or Attachment expressly
states that the applicable term or its terms generally control. If the terms of
any Schedule or Attachment conflict with the terms of the Exhibit to which such
Schedule or Attachment is attached, the terms of the Schedule or Attachment
shall control. Capitalized terms used in a Schedule to an Exhibit but not
otherwise defined shall have the meaning set forth in the Exhibit, and
capitalized terms used in an Exhibit or Schedule but not otherwise defined in
either such document shall have the meaning set forth in this Agreement.

 

Community Shores Bank7

 

 

(c)      Severability. If any provision of this Agreement is held to be
unenforceable or invalid, the other provisions shall continue in full force and
effect.

 

(d)      Governing Law; Jury Trial Waiver. This Agreement will be governed by
the substantive laws of the State of New York, without reference to provisions
relating to conflict of laws. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Both parties
agree to waive any right to have a jury participate in the resolution of any
dispute or claim between the parties or any of their respective Affiliates
arising under this Agreement.

 

(e)      Force Majeure. With the exception of Client’s payment obligations,
neither party shall be responsible for delays or failures in performance
resulting from acts of God, acts of civil or military authority, fire, flood,
strikes, war, epidemics, pandemics, shortage of power, telecommunications or
Internet service interruptions or other acts or causes reasonably beyond the
control of that party. The party experiencing the force majeure event agrees to
give the other party notice promptly following the occurrence of a force majeure
event, and to use diligent efforts to re-commence performance as promptly as
commercially practicable.

 

(f)      Notices. Any written notice required or permitted to be given hereunder
shall be given by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
overnight courier service to the other party at the addresses listed on page 1
or to such other address or person as a party may designate in writing. All such
notices shall be effective upon receipt.

 

(g)      No Waiver. The failure of either party to insist on strict performance
of any of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.

 

(h)      Prevailing Party. The prevailing party in any arbitration, suit, or
action brought by one party against the other party to enforce the terms of this
Agreement or any rights or obligations hereunder, shall be entitled to receive,
in addition to such other relief as the arbitrators or court may award, its
reasonable costs and expenses, including without limitation all attorneys’ fees,
expert witness fees, litigation-related expenses and arbitrator and court or
other costs incurred in such proceeding or otherwise in connection with bringing
such arbitration, suit, or action. For purposes of this Agreement, a party is
“prevailing” if that party prevails on the central issue raised in the action or
claim, regardless of the amount of damages awarded or otherwise owed, if any. A
party may prevail by judgment or decision in that party’s favor, consent decree,
settlement agreement or voluntary dismissal with or without prejudice.

 

(i)      Survival. All rights and obligations of the parties under this
Agreement that, by their nature, do not terminate with the expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement.

 

(j)      Recruitment of Employees. Client shall not, without Fiserv’s prior
written consent, directly or indirectly, solicit for employment or hire any
Restricted Employee (as defined herein) while such person is employed by Fiserv
and for the 12-month period starting on the earlier of: (i) termination of such
Restricted Employee’s employment with Fiserv; or (ii) termination or expiration
of this Agreement. “Restricted Employee” means any former or current employee of
Fiserv or its Affiliates that Client became aware of or came into contact with
during Fiserv’s performance of its obligations under this Agreement.

 

(k)      Publicity. Client and Fiserv shall have the right to make general
references about each other and the type of Deliverables being provided
hereunder to third parties, such as auditors, regulators, financial analysts,
and prospective customers and clients, provided that in so doing Client or
Fiserv does not breach Section 3 of this Agreement. Fiserv may issue a press
release regarding this Agreement, including its renewal and the addition of
Deliverables, subject to Client’s review and approval, which shall not be
unreasonably withheld or unduly delayed. Fiserv will use commercially reasonable
efforts to provide written press releases to Client at least 7 days prior to its
proposed publication date, and the parties will discuss reasonable changes
proposed by Client. Except as authorized herein, this Agreement does not provide
either party the right to use the name, trademark, service mark, logo or other
identifying marks of the other party or any of such other party’s Affiliates in
any sales, marketing, or publicity activities, materials, or website display
without the prior written consent of the other party. Any such authorized or
approved use shall at all times comply with Fiserv’s Trademark Usage Guidelines
(or such other requirements and/or guidelines) set forth on Fiserv’s corporate
website and other requirements issued or otherwise made available by Fiserv.

 

Community Shores Bank8

 

 

(l)      Independent Contractors. Client and Fiserv expressly agree they are
acting as independent contractors and under no circumstances shall any of the
employees of one party be deemed the employees of the other for any purpose.
Except as expressly authorized herein or in the Exhibits, this Agreement shall
not be construed as authority for either party to act for the other party in any
agency or other capacity, or to make commitments of any kind for the account of
or on behalf of the other.

 

(m)      No Third Party Beneficiaries. Except as expressly set forth in any
Exhibit hereto, no third party shall be deemed to be an intended or unintended
third party beneficiary of this Agreement.

 

(n)      Counterparts; Signatures. This Agreement and any Exhibits hereto may be
executed in counterparts, each of which shall be deemed an original and which
shall together constitute one instrument. Client and its Affiliates may execute
this Agreement and any Exhibit or amendment hereto in the form of an electronic
record utilizing electronic signatures, as such terms are defined in the
Electronic Signatures in Global and National Commerce Act (15 U.S.C. §7001 et
seq.). Client and its Affiliates will not dispute the validity or authenticity
of electronic signatures submitted to Fiserv by Client or its Affiliates, nor
will Client or its Affiliates dispute the legal authority, validity or
authenticity of those who sign with such electronic signatures to bind Client
and its Affiliates. Electronic signatures by Client and its Affiliates, as well
as signatures by either party transmitted by facsimile or electronically via PDF
or similar file delivery method, shall have the same effect as an original
signature.

 

(o)      Business Days. Unless otherwise specified, references to “business” or
“business banking” days shall mean Monday through Friday, excluding any holidays
observed by the Federal Reserve or any other such days on which banks are not
open in the applicable location.

 

(p)      Account Management. Fiserv will assign an account executive who will
serve as the primary contact for Client in management of Client’s relationship
with Fiserv under the Agreement (“Account Relationship Manager”). In addition,
Fiserv will assign an executive sponsor who is responsible for the overall
relationship with the Client. In addition to any other meetings or other such
support obligations required under this Agreement or any Exhibits or Schedules
attached hereto, the Account Relationship Manager will meet with Client at least
once a quarter for a status meeting (which may be done virtually or in-person,
as agreed upon by the parties at the time of scheduling). All communication and
requests for escalation should be communicated to your Account Relationship
Manager.  The escalation path will include Client’s Account Relationship
Manager’s regional manager and Client’s executive sponsor. Client may request an
annual meeting with the executive sponsor and other Fiserv management team
members (which may be done virtually or in-person, as agreed upon by the parties
at the time of scheduling). Fiserv will in good faith consider any Client
request for a change to the Account Relationship Manager assigned to Client.

 

(q)      Fiserv Forum. Fiserv will provide Client with two (2) registrations for
Fiserv’s annual Forum meeting at no charge to Client for each year of the
initial term of the Agreement.

 

   

 

Community Shores Bank9

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

For Client:   For Fiserv: Community Shores Bank   Fiserv Solutions, LLC        
  By: /s/ Heather D. Brolick   By: /s/ James T. Cross           Name: Heather D.
Brolick   Name: James T. Cross           Title: President and CEO   Title:
Authorized Signatory           Date: 6/5/15   Date: 6/11/15

 

Community Shores Bank10

 

 

ASP Services Exhibit to Master Agreement

 

1.      ASP / Processing Services. The parties shall add individual Schedules to
this ASP Services Exhibit for Fiserv’s provision of ASP, processing, or other
service bureau Services to Client, as mutually agreed by Client and Fiserv and
added as of the Effective Date or by written amendment signed by both parties.
The terms of this ASP Services Exhibit shall apply to the Services set forth in
Schedules attached to this Exhibit.

 

2.      Additional Services.

 

(a)      Implementation Services. Services: (i) to convert Client’s existing
applicable data and/or information to the Services, and/or (ii) to implement the
Services (collectively, “Implementation Services”) will be provided by Fiserv to
the extent applicable to the Services, for the fees, if any, set forth in the
Schedules to this Exhibit. Client agrees to provide all necessary cooperation,
information and assistance in connection with Implementation Services to
facilitate conversion and/or implementation.

 

(b)      Training Services. To the extent applicable to the Services, Fiserv
shall provide to Client training, training aids, user manuals, and other
documentation for Client’s use as Fiserv finds necessary to enable Client
personnel to use the Services, for the fees, if any, set forth in the Schedules
to this Exhibit. If requested by Client, classroom training in the use and
operation of Services will be provided at a training facility agreed to by the
parties, or designated by Fiserv if no such facility is specified.

 

(c)      Optional Services. If optional services are listed on a Schedule to
this Exhibit, such optional services shall become part of the Agreement upon
Client’s use of such optional services.

 

3.      Fiserv System and Client Systems. Fiserv systems used in the delivery of
Services (the “Fiserv System”) and Client’s networks and computer systems
(“Client Systems”) contain information and computer software that are
proprietary and confidential information of the respective parties, their
suppliers, and licensors. Each party agrees not to attempt to circumvent the
devices employed by the other party to prevent unauthorized access thereto,
including without limitation modifications, decompiling, disassembling, and
reverse engineering thereof.

 

4.      Fiserv Obligations.

 

(a)      Client Policies. While assigned to provide Services at a Client
location or otherwise visiting Client’s facilities, Fiserv employees will: (i)
comply with Client’s reasonable safety and security procedures and other
reasonable Client rules applicable to Client personnel at those facilities to
the extent such procedures and rules are provided to Fiserv in writing and in
advance, (ii) comply with all reasonable requests of Client personnel, as
applicable, pertaining to personal and professional conduct, and (iii) otherwise
conduct themselves in a professional and businesslike manner.

 

(b)      Changes. Fiserv may make changes in its methods of delivering the
Services, including but not limited to operating procedures, type of equipment
or software resident at, and the location of Fiserv’s service center(s),
provided that such changes shall not have a material adverse effect on the
Services. Fiserv will provide Client with reasonable notice prior to
implementing any material change that affects Client’s normal operating
procedures, reporting, or internal service costs, so as to permit Client to
amend such procedures or reporting.

 

(c)      Client Systems Access. If Fiserv accesses Client Systems, Fiserv will:
(i) use this access only to provide Services to Client; and (ii) ensure that the
Fiserv System includes up-to-date anti-viral software designed to prevent
viruses from reaching Client Systems through the Fiserv System.

 

(d)      Security Testing. Fiserv may use a third party to provide monitoring,
penetration and intrusion testing with respect to certain Services. Upon
Client’s written request, Fiserv agrees to provide Client with a copy of its
most recent security certification, if any, for the applicable Fiserv service
center providing such Services.

 

(e)      Services Warranties. Fiserv represents and warrants that: (i) Services
will conform to the specifications set forth in the Schedules to this Exhibit;
(ii) Fiserv will perform Services accurately provided that Client supplies
accurate data and information, and follows the procedures described in all
Fiserv documentation and notices; (iii) Fiserv personnel will exercise due care
in provision of Services; and (iv) functionality provided by the Fiserv System
will enable Client to comply in all material respects with Federal regulations
generally applicable to Fiserv’s clients in the industry in which the
functionality is intended to be used.

 

Community Shores Bank11

 

 

(f)      State Functionality Requirements. Fiserv System functionality with
respect to Client’s state compliance obligations will be provided by Fiserv as
set forth in this paragraph. If Client desires a change to the functionality
provided by the Fiserv System as a result of Client’s interpretation of a state
regulation (each, a “New State Function”), Client shall request such change in
writing. If a New State Function is included in the Fiserv System for Fiserv’s
clients generally that receive the applicable Services to which the
functionality relates, such function will be provided to Client without
additional charge. If the New State Function is not provided to Fiserv’s clients
generally without additional charge, Fiserv shall allocate the development fees
for the New State Function pro-rata among those clients receiving the change,
including Client.

 

(g)      Error Correction. In the event of an error or other default caused by
Fiserv personnel, systems, or equipment, Fiserv shall correct such error or
default at no additional charge to Client, provided that Client supplies Fiserv
with a written request for correction of the error within 7 days after Client’s
receipt of the work containing the error. Work reprocessed due to errors in data
supplied by or through Client or by Client’s failure to follow procedures set
forth by Fiserv shall be billed to Client at Fiserv’s then current time and
material rates.

 

(h)      Infringement Claims. Fiserv shall, at its expense, defend Client
against any third party claim or action alleging that the Fiserv System
infringes a United States patent, copyright, or other proprietary right of such
third party (“Infringement Claim”), and shall pay all amounts payable by Client
under any judgment, verdict, or court order entered by a court of competent
jurisdiction or settlement agreed upon by Fiserv in any Infringement Claim,
provided that Client: (i) notifies Fiserv promptly of such Infringement Claim,
(ii) grants Fiserv the sole right to control the defense and disposition of such
Infringement Claim, and (iii) provides Fiserv with reasonable cooperation and
assistance in the defense and disposition of such Infringement Claim. The
obligations set forth in this paragraph are Fiserv’s entire liability and
Client’s sole and exclusive remedy for any Infringement Claim.

 

(i)      Audit. In addition to the audit provisions set forth in Section 10 of
the Agreement, Fiserv provides for periodic independent audits of its
operations, which shall include an annual SSAE 16 Type II audit to the extent
required by law or regulation. Fiserv shall provide Client with a copy of such
independent audit report of the Fiserv service center providing Services within
a reasonable time after its completion, at no cost to Client. If material
deficiencies affecting the Services are noted in such audit report, Fiserv will
develop and implement an action plan to address and resolve any such
deficiencies within a commercially reasonable time at Fiserv’s expense.

 

5.      Client Obligations.

 

(a)      Procedures; Processing Priority. Client agrees to comply with Fiserv’s
procedures and operating instructions for use of Services and the Fiserv System.
Client acknowledges that Fiserv does not subscribe to any processing priority;
all users receive equal processing consideration.

 

(b)      Communication Lines, Terminals, Equipment, Software. All communication
lines, terminals, equipment, computer software, and interface devices required
to access the Fiserv System and to transmit and receive data and information
between Client’s location(s), Fiserv’s service center(s), and/or other necessary
location(s) (collectively, “Client Equipment”) are subject to approval by Fiserv
and shall be compatible with the Fiserv System. Client is responsible for the
expense of either procuring Client Equipment from Fiserv or providing Client
Equipment itself, provided that all direct communication lines to the Fiserv
System shall be procured from Fiserv. If Client has elected to provide Client
Equipment itself, Fiserv shall provide Client with a list of compatible
equipment and software. Client agrees to pay Fiserv’s standard fee for
recertification of the Fiserv System resulting from Client’s use of
non-compatible Client Equipment. If Fiserv provides such items, Client agrees to
pay charges relating to the installation and use of Client Equipment as set
forth in the Schedules to this Exhibit.

 

Community Shores Bank12

 

 

(c)      Input. Client shall be solely responsible for the input, transmission,
or delivery to and from Fiserv (whether delivered to or from Client site(s) or
any applicable clearinghouse, regulatory agency, or Federal Reserve Bank) of all
information and data required by Fiserv to perform Services unless Client has
retained Fiserv to handle such responsibilities, as specifically set forth in
Schedules to this Exhibit. The information and data shall be provided in a
format and manner approved by Fiserv. Client is responsible for providing all
instructions requested by Fiserv as necessary to perform the Services.  Client
shall determine and be responsible for the authenticity, accuracy, and
completeness of all information, data, and instructions submitted to Fiserv.
Fiserv is not obligated to check for errors or omissions in any such
information, data, or instructions and/or to correct, cancel or amend any action
in connection with any Services once Fiserv has received instructions to
complete such action.

 

(d)      Client Personnel. Client shall designate appropriate Client personnel
for training in the use of the Services, shall supply Fiserv with reasonable
access to Client’s site during normal business hours for Implementation
Services, and shall cooperate with Fiserv personnel in their performance of
Services.

 

(e)      Client Review; Responsibility for Accounts. Client shall review all
reports furnished by Fiserv for accuracy, and shall work with Fiserv to
reconcile any out of balance conditions or discrepancies. As applicable, Client
shall be responsible for balancing its accounts each business day and notifying
Fiserv promptly of any errors or discrepancies. If Client so notifies Fiserv,
Fiserv shall, at its expense, promptly recompute accounts affected by
discrepancies solely caused by the Fiserv System or provide for another mutually
agreeable resolution. Fiserv will use commercially reasonable efforts to correct
errors attributable to Client or Client’s other third party servicers.
Reconstruction of error conditions attributable to Client or to third parties
acting on Client’s behalf will be done at Fiserv’s then-current professional
services rates.

 

(f)      Client Systems. Client shall ensure that Client Systems: (i) are
capable of passing and/or accepting data from and/or to the Fiserv System, and
(ii) include up-to-date anti-viral software designed to prevent viruses from
reaching the Fiserv System through Client Systems.

 

(g)      Client Notification. Client agrees that it shall notify Fiserv as soon
as possible upon becoming aware of any incident of unauthorized access to any
Information or the Fiserv System.

 

(h)      Indemnity. Client shall indemnify and hold harmless Fiserv, its
officers, directors, employees, and affiliates against: (i) any and all claims
or actions arising out of (A) the use by Client of the Fiserv System in a manner
other than that provided in the Agreement, and (B) access by Client’s customers,
through a voice response system or through such customers’ personal computers or
mobile devices, to Client Files or any Fiserv files (including the files of
other Fiserv clients) or the Fiserv System or other Fiserv systems, provided
that such access resulted from Client’s and/or any of its customers’
unauthorized use of or access to such Client Files, Fiserv files, the Fiserv
System, or other Fiserv systems; and (ii) except in the event of Fiserv’s
willful misconduct, any and all claims by third parties through Client arising
out of the performance and non-performance of Services by Fiserv, provided that
such indemnity shall not preclude Client’s recovery of damages from Fiserv
pursuant to the terms and subject to the limitations of the Agreement.

 

(i)      Regulatory Requirements. As applicable to Client’s receipt of Services
and as required by regulatory authorities having jurisdiction over Client,
Client agrees to: (i) provide adequate notice to the appropriate regulatory
agencies of the termination of the Agreement or any material changes in
Services, (ii) retain records of its accounts, and (iii) obtain and maintain at
its own expense any required Fidelity Bond and casualty and business
interruption insurance coverage for loss of records from fire, disaster, or
other causes.

 

6.      Business Continuity / Disaster Recovery.

 

(a)      General. Fiserv maintains a business continuity plan (“Business
Continuity Plan”) for each Service that describes measures it will implement to
recover from a Disaster. A “Disaster” shall mean any unplanned impairment or
interruption of those systems, resources or processes that enable standard
performance of the applicable Service’s functionality. Each Business Continuity
Plan shall include a plan for the recovery of critical technology systems (a
“Disaster Recovery Plan”), as well as procedures for restoring business
operations at the primary location or at a designated recovery site, if
necessary. Fiserv shall work with Client to establish a plan for alternative
communications in the event of a Disaster.

 

Community Shores Bank13

 

 

(b)      Disaster Occurrence. Fiserv shall notify Client as soon as possible
after the occurrence of a Disaster and shall comply with the Business Continuity
Plan. Fiserv shall move the processing of Client’s standard services to the
recovery site as expeditiously as possible if operations cannot be
satisfactorily restored (in Fiserv’s sole discretion) at the primary location.
If a recovery site is used, Fiserv shall coordinate the cut-over to back-up
telecommunication facilities with the appropriate carriers. Client shall
maintain adequate records of all transactions under the reasonable control of
Client during the period of service interruption and shall have personnel
available to assist Fiserv in implementing the switchover to the recovery site.
During a Disaster, optional or on-request services shall be provided by Fiserv
only to the extent adequate capacity exists at the recovery site and only after
stabilizing the provision of base services.

 

(c)      Disaster Recovery Test. Fiserv shall test the Disaster Recovery Plan
periodically. Client agrees to participate in and assist Fiserv with such test,
if requested by Fiserv. Upon Client’s request, test results will be made
available to Client’s management, regulators, auditors, and insurance
underwriters.

 

(d)      No Warranty. Client understands and agrees that the Business Continuity
Plan is designed to minimize, but not eliminate, risks associated with a
Disaster affecting Fiserv’s service center(s). No performance standards shall be
applicable for the duration of a Disaster, provided that Fiserv agrees to use
commercially reasonable efforts to comply with performance standards while
providing Services to Client from the recovery location. Client maintains
responsibility for adopting a disaster recovery plan relating to disasters
affecting Client’s facilities and for securing business interruption insurance
or other insurance necessary for Client’s protection. Fiserv agrees to release
information necessary to allow Client’s development of a disaster recovery plan
that operates in concert with the Business Continuity Plan.

 

7.      Lost Records. Notwithstanding Section 7 of the Master Agreement, if
Client’s records or other data submitted for processing are lost or damaged as a
result of any failure by Fiserv, its employees, or agents to exercise reasonable
care to prevent such loss or damage, Fiserv shall take commercially reasonable
actions under the circumstances to reproduce or replace such records or data,
and Fiserv’s liability on account of such loss or damages shall not exceed the
reasonable cost of reproducing such records or data from Fiserv’s back-up data
or from exact duplicates thereof in Client’s possession.

 

8.      Term and Termination; Deconversion.

 

(a)      Term. Unless otherwise set forth in an applicable Schedule to this
Exhibit, the initial term of each Schedule hereto and the Services provided
thereunder shall end May 31, 2021; provided that this Exhibit shall remain in
effect with respect to each such Schedule until such Schedule hereunder has
terminated or otherwise expired. Unless written notice of non-renewal is
provided by either party at least 180 days prior to expiration of the initial
term or any renewal term, the Services shall automatically renew for additional
term(s) of 1 year.

 

(b)      Convenience; Early Termination. If Client terminates the Agreement
before the end of the initial term or reduces (other than as a result of account
attrition or volume fluctuation in the ordinary course of business) or
terminates Services for any reason other than pursuant to Sections 8(b)(i) or
8(b)(iii) of the Agreement, Client shall pay a termination fee based on the
remaining unused term of the Services. Such fee shall be determined by
multiplying the average of the monthly invoices for each Service received by
Client during the 6-month period preceding the effective date of termination (or
if no monthly invoice has been received, the estimated monthly billing for each
Service to be received hereunder) by 65% times the remaining months of the term.
Client shall also pay any unamortized (based on straight line amortization from
the Effective Date through the end of the initial term) conversion fees or third
party costs incurred by Fiserv in connection with this Agreement on or after the
Effective Date and existing on Fiserv’s books on the date of termination.

 

(c)      Defaults. If Fiserv terminates this Exhibit, any Schedules hereunder or
the Agreement pursuant to Sections 8(b)(i)-(iii) of the Agreement or if Client
deconverts any data or information from the Fiserv System either without
Fiserv’s prior written consent or in violation of the Agreement, then, in any
such event, Fiserv may, upon written notice, terminate the Agreement in whole or
in part and be entitled to recover from Client as liquidated damages for such
early termination an amount equal to the present value of all payments remaining
to be made for the remaining unused term of the Agreement or the applicable
Exhibit, plus any unamortized conversion fees or third party costs existing on
Fiserv’s books on the date of termination. For purposes of the preceding
sentence, present value shall be computed using the “prime” rate (as published
in The Wall Street Journal) in effect at the date of termination and “all
payments remaining to be made” shall be calculated by multiplying the average
monthly invoices for the 6 months immediately preceding the date of termination
by the remaining months of the term.

 

Community Shores Bank14

 

 

(d)      Liquidated Damages. Client understands and agrees that Fiserv losses
incurred as a result of early termination of the Agreement, this Exhibit, or any
Schedule would be difficult or impossible to calculate as of the effective date
of termination since they will vary based on, among other things, the number of
clients using the Fiserv System on the date the Agreement (or applicable part
thereof) terminates. Accordingly, the amounts set forth in Sections 8(b) and
8(c) above represent Client’s agreement to pay and Fiserv’s agreement to accept
as liquidated damages (and not as a penalty) such amount for any such
termination.

 

(e)      Return of Client Files. On or about the date following expiration or
termination of the Agreement or the applicable Schedule(s) to this Exhibit
agreed upon by the parties, or upon expiration or termination of the Agreement
or any applicable Schedule to this Exhibit if no such date is agreed to or other
such date as mutually agreed, Fiserv shall furnish to Client such copies of
Client Files as Client may request in a Fiserv standard format, and shall
provide such information and assistance as is reasonable and customary to enable
Client to deconvert from the Fiserv System; provided, however, that Client
authorizes Fiserv to retain Client Files until: (i) with the exception of
amounts disputed in good faith pursuant to Section 2(d) of the Agreement, Fiserv
is paid in full for all amounts due for all Services provided through the date
such Client Files are returned to Client; (ii) Fiserv is paid any applicable
deconversion charges, as further described in Section 10(d) of this Exhibit;
(iii) if the Agreement or applicable Schedule is being terminated, Fiserv is
paid any applicable termination fee pursuant to Section 8(b) or (c) above; and
(iv) Client has returned or destroyed all Fiserv Information in accordance with
Section 3(b) of the Agreement. Fiserv shall be permitted to destroy Client Files
any time after 30 days from the final use of Client Files for processing,
unless: (A) Fiserv is directed by Client in writing to retain such files for a
longer period, provided that Client may not require Fiserv to retain Client
Files for longer than 90 days unless Fiserv agrees to such longer retention
period, or (B) otherwise specified in a Schedule.

 

(f)      Miscellaneous. Client is responsible for the deinstallation and return
shipping of any Fiserv-owned equipment located on Client’s premises.

 

9.      Exclusivity. Client agrees that commencing on the Effective Date and
continuing through the end of the term of each Schedule to the Exhibit, Fiserv
shall be the sole and exclusive provider of the respective Services that are the
subject matter of the Schedules to this Exhibit. Client agrees not to enter into
an agreement with any other entity to provide these Services (or similar
services), and not to perform these Services (or similar services) for itself,
during the term of such Schedule without Fiserv’s prior written consent. If
Client acquires another entity, the exclusivity provided to Fiserv hereunder
shall take effect with respect to such acquired entity as soon as practicable
after expiration or earlier termination of such acquired entity’s previously
existing arrangement for these Services. If Client is acquired by another
entity, the exclusivity provided to Fiserv hereunder shall apply with respect to
the level or volume of Services provided immediately prior to the signing of the
definitive acquisition agreement relating to such acquisition and shall continue
with respect to the level or volume of such Services until any termination or
expiration of this Exhibit, subject to Client’s right to terminate for
convenience under Section 8(b) of this Exhibit above by paying the applicable
early termination fee.

 

10.    Additional Fee Provisions.

 

(a)      Annual Adjustment. Fiserv’s fees for Services may be increased annually
each January 1, effective January 1, 2018, upon 30 days’ notice to Client. Each
increase shall be limited to the increase in the U.S. Department of Labor,
Consumer Price Index for All Urban Consumers (“CPI”) for the most recently
available 12-month period preceding such 30-day notice period.

 

(b)      Holdover. Upon any termination or expiration of the Agreement or an
Exhibit, Services provided after the applicable termination date, expiration
date, or final processing date specified by Client will be provided subject to
Fiserv’s capacity and will be invoiced at then current fees under the applicable
Schedule plus a holdover premium of 15%, unless such holdover is due to Fiserv’s
action or inaction.

 

Community Shores Bank15

 

 

(c)      Deconversion Charges. Client agrees to pay the deconversion charges as
set forth on each respective Schedule in connection with Client’s deconversion
from the Fiserv System.

 

(d)      Regulatory and Compliance Charge. Fiserv reserves the right to charge
Client for Client’s share of direct Fiserv costs of maintaining regulatory
compliance as required by Section 4(e)(iv) of this Exhibit and/or meeting
relevant third party standards (such as PCI-SSC’s Payment Card Industry Data
Security Standard).

 

(e)      Assumptions. Fees set forth in the Schedules to this Exhibit are based
on completion of the initial term of all Services. If Services are reduced or
terminated pursuant to Section 8(b) or (c) above, Client shall reimburse Fiserv
for all unamortized credits, rebates, discounts, and incentives granted on all
Services (based on straight line amortization from the Effective Date through
the end of the Term). Any such credits, rebates, discounts, and incentives will
no longer be granted through the remainder of the term for any continuing
Services.

 

(f)      Acquisition of/by Other Fiserv Client. If Client acquires or merges
with an organization that has, at the time of the merger, a current contract
with Fiserv for such organization’s receipt of Fiserv services and/or products,
Fiserv will allow an early termination of the non-surviving organization’s
agreement with Fiserv (the “Acquired Agreement”) upon satisfaction of all of the
following terms and conditions:

 

(i) The continuing Fiserv agreement with the surviving organization (the
“Surviving Agreement”) must have at least as many months remaining under its
then-current term as the number of months remaining in the then-current term of
the Acquired Agreement as of the date of termination of the Acquired Agreement.
If the Surviving Agreement has less months remaining under its then-current term
than the number of months remaining in the then-current term of the Acquired
Agreement as of the date of termination of the Acquired Agreement, Customer may
request that the term of the Surviving Agreement be extended to satisfy this
subsection (a), and the parties will negotiate such an extension in good faith.

(ii) The Surviving Agreement may not be an agreement with a financial
institution in FDIC receivership if such agreement has been or will be
repudiated.

(iii) All of the Services and Products under the Acquired Agreement shall be
transferred and provided under the Surviving Agreement, at the same level or
volume of service provided as of completion of the acquisition transaction.  If
additional Services or Products were provided under the Acquired Agreement that
are not at the time of transfer being provided under the Surviving Agreement,
Fiserv’s fees and charges for such Services and Products will be quoted by
Fiserv and the parties shall agree on an amendment to the Surviving Agreement to
incorporate said additional Services and Products.

(iv) The total fees for Services paid to Fiserv under the Surviving Agreement
after transfer of Services and Products from the Acquired Agreement shall not be
less than the combined total of fees that would have been paid separately under
each of the Surviving Agreement and Acquired Agreement for the remainder of
their then-current terms.

(v) Written notice of termination of the Acquired Agreement must be given no
later than 60 days following completion of the acquisition transaction, with the
effective date of termination being no later than 90 days following completion
of the merger transaction.

(vi) If all requirements of this section are met, Fiserv agrees to accept a
reduced early termination fee under the Acquired Agreement, equal to 30% of the
full calculated early termination fee.  If all of the requirements of this
section are not satisfied, Fiserv may charge Client a full termination fee in
accordance with the Acquired Agreement, provided that: (A) if clause (i) is the
only clause not satisfied, the termination fee shall be calculated based on the
difference between the remaining term of the Surviving Agreement and the
Acquired Agreement; (B) if clause (iii) is the only clause not satisfied, a
termination fee shall be charged only for those Services and Products not
transferred to the Surviving Agreement; and (C) if clause (iv) is the only
clause not satisfied, the termination fee shall be the decrease in revenue
resulting from processing the combined entity under the Surviving Agreement; in
each case under (A) through (C), subject to a minimum fee equal to 30% of the
full calculated early termination fee. In no event will the early termination
fee, as calculated under this subsection (vi), exceed the termination fee that
would have otherwise been due under the Acquired Agreement.

 

Community Shores Bank16

 

 

(g)      Flex Credit. Fiserv agrees to provide Client a flex credit in the
amount of $31,950.00 (“Flex Credit”). The Flex Credit must be applied by Client
during the first 3 years of the initial term of the ASP Services Exhibit against
Fiserv invoice(s) for one-time implementation fees for the new Account
Processing Services listed below, subject to the following: (i) Client shall
provide Fiserv’s indicated designee with at least 30 days’ prior notice (which
may be via email) of Client’s election to use any portion of the Flex Credit,
specifying the amount of the Flex Credit to be applied and the invoiced
amount(s) to which such amounts should be applied; (ii) elimination and/or
failure to implement any Account Processing Services included in the Agreement
as of the Effective Date and/or a reduction in actual customer or member
accounts converted and/or processed could result in a reduction of the Flex
Credit; and (iii) the Flex Credit may not be applied to any third party software
or services fees, deconversion or early termination fees, out-of-pocket
expenses, equipment costs, third party costs, or Taxes. In the event of
termination of the Agreement, the ASP Services Exhibit, or the Account
Processing Services Schedule during the initial term of the ASP Services Exhibit
for any reason other than Client’s termination pursuant to Section 8(b)(i) or
8(b)(iii) of the Agreement, Client will reimburse Fiserv for the unamortized
Flex Credit applied by Client pursuant to this section (based on straight line
amortization from the Effective Date through the end of the initial term), in
addition to any other applicable termination fees due from Client. Any unused
flex credit at the expiration or earlier termination of the initial term of the
ASP Services Exhibit shall be forfeited by Client. The Flex Credit is provided
by Fiserv solely as a credit against the applicable fees that would otherwise be
due from Client under the Account Processing Services Schedule. For the
avoidance of doubt, nothing in this Section 10(g) shall obligate Client to
implement any of the services listed below.

 

New Products One-
Time Monthly Activity Exception Manager $3,850 $.0190/account Mobiliti Business
Services See Attached Schedule Director Keyword & Foldering $5,400 — Integrated
Teller (incl. CTR reporting & 4 days of training) $10,450 $.0400/account & $263
flat fee Link Live See Attached Schedule Wire Manager $6,000 $245 flat fee
Merchant Source Capture (IP) See Attached Schedule Mobile Source Capture (IP)
See Attached Schedule

 

(h)      Compliance Assistance Payment. Fiserv will issue to Client an
assistance payment of $11,500.00 U.S. Dollars which Client may use in connection
with costs it incurs for PCI compliance (“Compliance Assistance Payment”).
Fiserv will provide the Compliance Assistance Payment to Client within 60 days
of the Effective Date. Notwithstanding anything to the contrary in the
Agreement, in addition to any other early termination amounts owed, if Client
terminates the Agreement or any part thereof, or reduces its use of any Services
provided thereunder and/or or fails to implement any of the anticipated Services
provided thereunder, except for Client’s termination pursuant to Section 8(b)(i)
or 8(b)(iii) of the Agreement, Client shall reimburse Fiserv for the unamortized
Credit pursuant to this section (based on straight line amortization from the
Effective Date through the end of the initial term), in addition to any other
applicable termination fees due from Client.

 

11.         Residuals. Nothing contained in the Agreement shall restrict Fiserv
from the use in its business of any ideas, concepts, know-how, or techniques
contained in Client Information accessed by Fiserv in connection with the
Services that are related to Fiserv’s business activities and retained in the
unaided memory of Fiserv’s employees.

 

   

 

Community Shores Bank17

 

 

Account Processing Services Schedule

to the ASP Services Exhibit

 

1.      SERVICES

 

(a)      Description of Services.   Fiserv agrees to provide to Client the
following services (“Account Processing Services”). Fiserv will also maintain an
operations backup center for the Account Processing Services and, as applicable,
will maintain annual histories for Client, which can be used to reconstruct
Client Files in an emergency.

 

ACH (receiving) Processing

ACH Manager

ATM Processing (Dependent on ATM Switch Selected)

ATM Transactions

Business Analytics Daily Extracts

Business Analytics Processing

Card Activity Interface

Certificates of Deposit

Club Accounts

Collateral Insurance Module

Credit Bureau Transmission

Currency Transaction System

Customer Information System

Delinquent Child Support Module

Demand Deposit Accounts

EBB & EBC Transactions

Exception Item Module

General Ledger

Health Savings Account Module

Interactive Deposit Interface

Loan Accounting System

Loans Collection System

Loan Origination Interface

Navigator Browser Connection

OFAC Processing

Optical Retrieval (Report Archive only)

Premier ACH

Premier Reference System

Remote Card Maintenance

Remote Print

Retirement Accounting

Safe Deposit Accounting (CIS Application)

Savings

Smart Reports (<10/month)

Telephone Banking Base Charge

Telephone Banking Port Charge

Transaction Management System

Mass Maintenance Automation

 

(b)      Implementation and Related Services. Fiserv will provide its standard
implementation and training services for the Account Processing Services, as
further specified in Sections 1 or 2 of this Schedule. Any further professional
services shall be provided upon Client’s request at Fiserv’s then-current rates,
subject to the availability of Fiserv resources.

 

Community Shores Bank18

 

 

(c)      Client Obligations and Responsibilities.

 

(i)If applicable, in order to permit Fiserv to reconstruct Client Files, Client
agrees to retain at all times and make available to Fiserv upon request the most
recent data transmissions (e.g. complete data files, printout(s)) received from
Fiserv, together with copies or other accurate and retrievable records of all
transactions to be reflected on the next consecutive printout(s).

 

(ii)Client will periodically monitor its closed accounts and take all reasonable
steps in order to ensure that closed accounts are deleted from Client Systems as
appropriate.

 

2.      FEES

 

(a)      Fees. Client agrees to pay Fiserv the following fees for the Account
Processing Services and any other related Deliverables:

 

DESCRIPTION  UNIT  UNIT COST           Core Processing         Base
Processing  0-12,000  Per Acct   0.6500  Base Processing  > 12,000  Per Acct 
 0.5500            BPM         Business Process Mgr Base Fee  Per Acct   0.0176 
Business Process Mgr Seat License  Per Acct   0.0470            Insight Teller 
       P2 Teller  Per Seat   37.60            VRU/Telephone Banking        
Telephone Banking Processing  Per Acct   0.0353  Telephone Banking Per Minute
Charge  Per Minute   0.0300            Data Warehouse         Business Analytics
Processing  Per Acct   0.0350  Business Analytics Prof Author License  Per
Month   158.50            Other Modules         ACH Transmissions  Per Tran 
 10.00  ACH Origination Transactions  Per Tran   0.0300  Premier Activity
Management System  Per Acct   0.0370  AML Manager Monthly Processing  Per Month 
 1,100.00  Event Manager-Batch  Per Acct   0.0306  Smart Report (>10/month)  Per
Report   51.05  MoveIt EX Software Maintenance  Annual   31.00           
Terminal / Network Support         Network Support  Per Wkstn   9.73 

 

Community Shores Bank19

 

 

(b)      Estimated Fees.  Client shall pay fees for Account Processing Services
for the following month on an estimated basis. Fiserv shall timely reconcile
estimated fees paid by Client for Account Processing Services against the fees
and charges actually due Fiserv based on Client’s actual use of Account
Processing Services for such month. Fiserv shall either issue a credit to Client
or provide Client with an invoice for any additional fees or other charges owed.
Fiserv may change the estimated amount of fees billed as appropriate to reflect
changes in actual use of Account Processing Services.

 

(c)      Forms and Supplies. Client assumes and will pay the charges for all
customized forms, supplies, and delivery charges at Fiserv’s then-current rates.
Custom forms ordered through Fiserv will be subject to a 15% administrative fee
for warehousing and inventory control.

 

(d)      Acquisitions, Conversion. If Client intends to acquire another
institution during the initial term of the ASP Services Exhibit and convert that
institution to the Fiserv Account Processing Services, Fiserv will quote to
Client a fixed fee, as shown below, for the standard conversion services
required to convert that acquired institution and its accounts; provided,
however, that: (i) Fiserv may set a reasonable time limit after the acquisition
on how long that quote will be valid; (ii) Client agrees to provide all
information regarding the proposed acquisition and conversion requested by
Fiserv; and (iii) Fiserv reserves the right to modify that fee if: (A) the
number of accounts increases above 50,000, (B) Client implements any further
Account Processing Services after the quote is issued and/or (C) any
non-standard conversion services are required. For clarity, nothing in this
Section is meant to modify any terms or conditions set forth in any agreement
between Fiserv and any such other institutions.

 

(i)      If, during the term of the Account Processing Services, Client acquires
another institution that is not presently using Fiserv’s outsourced Premier core
Account Processing Services platform, Fiserv agrees to provide its standard
conversion programming and conversion assistance for the Account Processing
Services in accordance with the following pricing schedule:

 

Number of Accounts  Fees 1-10,000  $10,000 10,001-25,000  $15,000 25,001-50,000 
$20,000 Greater than 50,000  per mutually agreed to quote

 

(ii)         If, during the term of the Account Processing Services, Client
acquires another institution that is using Fiserv’s outsourced Premier core
Account Processing Services platform at the time of the acquisition and
conversion, Fiserv agrees to provide its standard conversion programming and
conversion assistance in accordance with the following pricing schedule:

 

Number of Accounts  Fees 1-10,000  $7,500 10,001-25,000  $12,500 25,001-50,000 
$15,000 Greater than 50,000  per mutually agreed to quote

 

(e)      Account Processing Deconversion Charges. In the event that the ASP
Services Exhibit, this Schedule, the E-Commerce Services Schedule, the LinkLive
Banking Services Schedule, the Mobiliti Services Schedule and/or the Mobiliti
Business Services Schedule is terminated for any reason other than by Client
pursuant to Sections 8(b)(i) or 8(b)(iii) of the Agreement, for purposes of
Section 10(c) of the ASP Services Exhibit, the deconversion charges for Fiserv’s
standard deconversion services for the Services provided under this Schedule
shall not exceed $50,000.00 in the aggregate. For purposes of deconversion
services, Fiserv’s “standard” deconversion services means deconversion from the
applicable Fiserv System(s) and providing one set of standard live production
tapes or files and, as applicable, one set of standard test tapes or files and
standard documentation. Deconversion charges for any imaging, image storage or
archive or other such functionalities or Service (e.g. COLD Director storage)
shall be a $10,000 flat fee.

 

Community Shores Bank20

 

 

(f)      During the initial term, Fiserv will waive the monthly access fee for
its standard Virtual Trainer online training materials for the Premier Account
Processing Services; provided, however, that Client shall remain responsible for
obtaining and maintaining any equipment and technology necessary to access and
use such materials.

 

(g)      Fiserv agrees to provide twenty (20) complimentary training sessions
(webex or classroom) each year during the initial term of the ASP Services
Exhibit.  These training sessions are not cumulative and must be used during
each calendar year (January – December).  Client is responsible for initiating
use of these training sessions.  Travel and related expenses are Client’s
responsibility. Client may elect to send up to 5 attendees to each such session,
but in no event more than a total of 20 attendees to all such sessions, during
each calendar year. Client will notify Fiserv of its intent to send attendees to
a given session (and the number of attendees) in writing prior to the
registration cut-off date set by Fiserv for each such session.

 

(h)      Audit.  Notwithstanding Section 4(h) of the ASP Services Exhibit,
Fiserv agrees to waive fees for SSAE 16 audit reports for the Account Processing
Services during the initial term of the ASP Services Exhibit.

 

3.      PERFORMANCE

 

(a)      Hours of Operation.

 

(i)Subject to the performance standard set forth in Section 3(c)(i) below, the
Account Processing Services will be available to Client during the following
hours (Central time zone):

 

Business Banking Days 7:00AM – 7:00PM Banking Saturdays 7:00AM – 4:00PM

 

(ii)For purposes of this subsection, “Business Banking Days” are those Mondays
through Fridays on which national or state banks are required to be open for
business in Client’s location of business. “Banking Saturdays” are those
Saturdays on which national or state banks are traditionally open for business
in Client’s location of business.

 

(b)      Technical Support. Client will be responsible for all end user
technical support; provided, however, that Fiserv will provide "second level"
technical support to Client's designated user support representatives, meaning
Fiserv will accept an initial technical support inquiry from Client and initiate
a troubleshooting process. Such support will be available during Fiserv’s
standard business hours. For purposes of this section, Fiserv's sole obligation
is to provide timely response to Client for requests for support.

 

(c)      Performance Standards. Performance standards applicable to Account
Processing Services are as follows:

 

(i)On-Line Availability. Fiserv’s standard of performance shall be on-line
availability of the Fiserv System (exclusive of telecommunications and
terminals) 99% of the time that it is scheduled to be available on a monthly
basis (“Measurement Period”). Actual on-line performance will be calculated each
Measurement Period by comparing the number of hours that the Fiserv System was
scheduled to be operational on an on-line basis exclusive of preventive
maintenance and scheduled maintenance with the number of hours, or a portion
thereof, it was actually operational on an on-line basis. Preventive maintenance
will not be scheduled during normal online processing hours. Preventive
maintenance will be performed on only mission critical equipment during on-line
processing hours. Downtime caused by reasons beyond Fiserv’s control will not be
considered in the statistics.

 

(ii)Report Availability. Fiserv’s standard of performance for report
availability shall be that, over a Measurement Period, 95% of all Critical Daily
Information shall be available for remote printing or dispatch to the courier on
time without significant errors. Critical Daily Information shall mean priority
group reports that Fiserv and Client mutually agree in writing are necessary to
account properly for the previous day’s activity and properly notify Client of
overdraft, NSF, or return items. The agreed upon Critical Daily Information
shall be listed on an exhibit attached to the final conversion plan. On time
delivery for Critical Daily Information shall be 6:30 a.m. if delivered to
Client’s remote print facility and 8:30 a.m. if delivered to Client by courier.
A significant error is one that impacts Client’s ability to account properly for
the previous day’s activity and/or account properly for overdraft, NSF, or
Return items. Actual performance will be calculated monthly by comparing the
total number of reports scheduled to be available from Fiserv to the number of
reports that were available on time and without error.

 

Community Shores Bank21

 

 

(iii)Response Time. Fiserv’s standard of performance for response time shall be
that the daily response time for 98% of transactions shall be 2 seconds for a
teller transaction or 3.5 seconds for a terminal transaction on average as
determined from measurements taken over a Measurement Period. A transaction
shall mean a basic deposit, withdrawal, or monetary transaction. The measurement
shall begin when the last data element has been transmitted from the central
processor and shall end when the first data element has been received at the
controller. Fiserv will log and retain a record of response time maintaining
appropriate analytical reports, monthly and publishing summary reports
quarterly. Fiserv will work with Client and third party vendors to ensure
commercially reasonable response time.

 

(iv)Client Inquiries. Client Inquiries - All Client inquiries will be
acknowledged electronically by Fiserv within 2 hours of request, with updates
every 72 hours. A plan for resolution of the inquiry will be completed by Fiserv
within 24 hours of the inquiry unless a mutually agreeable time is accepted by
Client and Fiserv. If Client is not experiencing updates on cases within the
72-hour guideline, this will be communicated to the Fiserv Premier Account
Executive. For a 30-day period, following this notification from Client to
Fiserv, tracking will be performed by Client for response on all cases logged
through C3 and Facets. Should the average update time for this 30-day period
exceed the 72-hour window from Fiserv to the client, then Fiserv will credit the
client $500 on the next month’s invoice for data processing services.

 

(d)      Service Credits. For purposes of this subsection (c), “Occurrence”
shall mean a failure by Fiserv to achieve one of the performance standards set
forth in subsections (i), (ii), (iii), or (iv) of subsection (c) (“Performance
Standards”). No later than 30 days after the end of each calendar quarter,
Fiserv shall provide a report to Client detailing its performance in relation to
each of the Performance Standards. If, through no fault of Client, Fiserv fails
to meet the Performance Standards during any Measurement Period, Fiserv shall
issue a service credit against Client’s subsequent monthly invoice for Account
Processing Services (exclusive of Taxes, out-of-pocket and one-time expenses)
(collectively, “Monthly Processing Fees”) as follows:

 

(A)1 Occurrence over a Measurement Period: Credit of 3% of fees for the portion
of the Account Processing Services that failed to meet the Performance Standards

 

(B)2 or more Occurrences: Credit of 5% for the portion of the Account Processing
Services that failed to meet the Performance Standards

 

(C)3 or more Occurrences: Credit of 8% for the portion of the Account Processing
Services that failed to meet the Performance Standards

 

In any event, the amount of Credits due to Client for any month shall not exceed
8% of the total Account Processing Services fees due to Fiserv for such month.

 

(i)Termination Right. The following termination right shall apply with respect
to the Performance Standards. If more than 3 Occurrences occur in each of 4
consecutive Measurement Periods and such Occurrences materially adversely affect
Client and are not the result of Client’s error or omission, Client may
terminate that portion of the Account Processing Services that failed to meet
the Performance Standards (“Identified Functionalities”) in accordance with the
following terms (the “Termination Right”):

 

Community Shores Bank22

 

 

(A)Client shall provide written notice to Fiserv of its intent to exercise the
Termination Right with respect to such Identified Functionalities if Fiserv
fails to restore performance of the Identified Functionalities to the applicable
Performance Standards within 60 days of its receipt of such notice (the “Cure
Period”).  Such notice must be given by Client within 60 days after the last day
of the Measurement Period giving rise to the Termination Right.

 

(B)Fiserv shall advise Client promptly upon correction of the system
deficiencies giving rise to the Termination Right, and the parties will observe
performance for a six month period (“Restoration Period”).  If Fiserv fails to
achieve any Performance Standard for any given Measurement Period during the
Restoration Period for the Identified Functionalities and/or if Fiserv fails to
restore performance during the Cure Period, Client may terminate that Identified
Functionalities upon written notice to Fiserv, and Fiserv will not charge Client
an early termination fee for such termination under Section 8(b) or 8(c) of the
ASP Services Exhibit.  The Termination Right shall only be available to Client
if such right is fully exercised within 60 days after the last day of the end of
the Cure Period or Restoration Period, as applicable.

 

(ii)Explanation of Remedy. Client agrees that the service credit(s) and the
Termination Right, if requested by Client, shall be Client's sole and exclusive
remedy, and Fiserv’s sole and exclusive liability, for Fiserv’s failure to meet
any Performance Standard(s).

 

(e)      Exclusions. Failure to meet a Performance Standard is not in itself
intended to imply, or be construed or interpreted as, negligence on the part of
Fiserv in connection with its carrying out its duties and obligations under this
Schedule or the Agreement. Notwithstanding any of the foregoing, Fiserv shall
not be liable to Client for any failure to meet a Performance Standard or to
provide any related service credits to the extent that a breach by Client of its
obligations under this Schedule or the Agreement or Client’s acts or omissions
results in Fiserv’s failure.

 

4.      ADDITIONAL TERMS AND CONDITIONS

 

(a)      Fiserv reserves the right to use secured vaults off premises in storing
and maintaining copies of transaction files are maintained by Fiserv.

 

(b)      Fiserv agrees it will provide 20 hours annually of professional
services which may be used for customizations, enhancements or custom reports
for such additional Account Processing Services, at no additional charge, except
travel and expenses incurred in accordance with Section 2(b) of the Agreement,
during each year of the initial term of the Agreement. Any hours not used in a
given year of the initial term shall automatically expire at the end of that
year.

 

(c)      Upon Client’s request, Fiserv will schedule and participate in an
operational review, every 24 months during the initial term of the ASP Services
Exhibit, with appropriate Fiserv product and development representatives
selected by Fiserv. These reviews will be conducted at Client’s site (or via
conference call, if approved by Client) for the duration requested by Client, up
to four (4) days. Unless otherwise specified in the scheduling discussions, the
intent of such reviews will be to discuss potential improvements or changes
Client could make to its systems to improve its use of the Account Processing
Services. The parties agree to schedule each of these reviews far enough in
advance to avoid any burden on either party’s business, in no event less than 30
days in advance. Fiserv will not charge Client for these reviews, except travel
and expenses incurred in accordance with Section 2(b) of the Agreement.

 

(d)      Fiserv also agrees to assign a Service Manager for the Account
Processing Services who is responsible for reviewing all outstanding support
cases on a regular basis, escalating issues, scheduling onsite visits and
responding to Client status reports and service requests (“Service Manager”).
The Fiserv Service Manager will meet with Client at least once per quarter for a
status meeting (which may be done virtually or in-person, as agreed upon by the
parties at the time of scheduling).  The meeting will be intended to document
any outstanding issues and review any plan to resolve them. 

 

Community Shores Bank23

 

 

E-Commerce Services Schedule to ASP Services Exhibit

 

1.      Description of Services. Fiserv agrees to provide to Client the
following services (collectively, “E-Commerce Services”):

 

Attachment Description Included 1 Online Internet Banking Services X

 

2.      Fees. Client agrees to pay Fiserv the fees set forth in the
Attachment(s) for E-Commerce Services.

 

3.      Additional Terms. The following additional terms apply to E-Commerce
Services:

 

(a)      Access. Client acknowledges that access to E-Commerce Services shall be
across public and private lines and that Fiserv has no control over such lines
or the information available from non-Fiserv sources.

 

(b)      Trademark and Content License. Client hereby grants to Fiserv a
non-exclusive, non-assignable right to use Client’s trademarks, trade names,
service marks, service names (collectively, “Trademarks”), and Content (as
defined below) solely in connection with, and during the period of, Fiserv’s
provision of E-Commerce Services to Client. Client will indemnify and hold
harmless Fiserv, its officers, directors, employees, designated supplier, and
affiliates against any claims or actions arising out of Fiserv’s use of
Trademarks and/or Content as long as such use is contemplated hereunder.

 

(c)      Regulatory Compliance. Client shall not use E-Commerce Services for any
activities in violation of any laws or regulations, including without
limitation, wrongful transmission of copyrighted material, sending of
threatening or obscene materials, or misappropriation of exportation of trade or
national secrets.

 

(d)      Client Warranties. Client represents and warrants that (i) any work,
content, or information (“Content”) provided to Fiserv by Client is either
original or that Client has the legal right to provide such Content; and (ii)
Content does not impair or violate any intellectual property or other rights of
Fiserv or any third party. Client will indemnify and hold harmless Fiserv, its
officers, directors, employees, designated supplier, and affiliates against any
claims or actions arising out of any breaches of the foregoing, or any improper
use of information gathered through any co-branded site as part of E-Commerce
Services. Client acknowledges that Fiserv shall not monitor, review, or approve
any Content.

 

(e)      Technical Support. Client agrees to provide all end user technical
support. Fiserv will provide second level Technical Support to Client’s user
support representatives. In no event is Fiserv obligated to contact Client's
customers to provide support. “Technical Support” means Fiserv will take an
initial technical support inquiry from Client and initiate the troubleshooting
process. Fiserv shall use commercially reasonable efforts to determine the
source of technical support issues, and to remedy the issue. Technical Support
is available as described in this Schedule.

 

(f)      Effect of Termination. Upon any termination or expiration of this
Schedule, Client shall continue to be responsible for fees related to E-Commerce
Services unless Fiserv receives written notice to delete Client Files from the
Fiserv System. Client shall continue to be responsible for all data
communications and modem fees until (i) all circuits are disconnected and the
telecommunications company ceases invoicing Fiserv, and (ii) Fiserv receives
back all equipment supplied to Client by Fiserv.

 

(g)      Scheduled Maintenance. Fiserv will host and manage the hardware and
software required to support its E-Commerce services, subject to downtime for
maintenance reasonably limited to those hours of operation least impacted by
customer usage, when such options are available.

 

(h)      Third Party Availability. Client acknowledges and understands that
E-Commerce services may be subject to unavailability due to congestion or
overload on public circuits supplied by third parties or due to downtime by such
third parties.

 

Community Shores Bank24

 

 

(i)      Extension of Warranties. Client is expressly prohibited from extending
any warranty or warranties on Fiserv’s behalf to any person.

 

(j)      Financial Risk. As between Fiserv and Client, Client is, and shall
remain, solely and exclusively responsible for any and all financial risks of
each transaction initiated by Client’s customers through use of E-Commerce
Services, including insufficient funds, except to the extent caused by the
E-Commerce Services.

 

(k)      Client acknowledges that Fiserv assumes no liability or control over
Client’s Internet access used for connecting to the E-Commerce Services.

 

Community Shores Bank25

 

 

Online Internet Banking Services

 

1.     Description of Services.

 

(a)      Fiserv Responsibilities. Fiserv agrees to provide Client with Retail
Online Internet Banking Services and Business Online Internet Banking Services
consisting of web server hosting, secure transaction access via the Internet,
customer access to Online Internet Banking applications using an interface to a
Client provided customer database and daily reports that detail the Internet
banking activity as further defined in Section 2. Fees (hereinafter, the “Online
Internet Banking Services”).

 

(b)      Client Responsibilities:

 

(i)Client assumes exclusive responsibility for the (A) consequences of any
instructions it may give to Fiserv, (B) Client’s or its customers’ failures to
access Online Internet Banking Services properly in a manner prescribed by
Fiserv, and (C) Client’s failure to supply accurate input information,
including, without limitation, any information contained in an application.

 

(c)      Multi-Factor Authentication (MFA) Services using RSA and/or Vasco
(hereinafter, the “MFA Services”). The following additional provisions shall
apply to receipt and use of MFA Services:

 

(i)To the extent permitted by applicable law, licensors of MFA Services shall
not be liable for any damages, whether direct, indirect, incidental or
consequential resulting from Client’s use of MFA Services;

 

(ii)Client agrees to protect any confidential information of MFA Services coming
into its possession with the same degree of protection as it affords its own
confidential information and the non-public personal information of its
customers; and

 

(iii)Client shall not remove or obscure the proprietary notices within MFA
Services or components thereof.

 

2.     Fees. Client agrees to pay Fiserv the fees set forth below for Online
Internet Banking Services. Such fees will be invoiced to Client on a monthly
basis unless otherwise indicated.

 

Retail Online (eCom)

eCom New Customers  Per User   —  eCom Customers  Per User   1.50  eCom Logins 
Per User   —  eCom Transfers  Per Tran   —  Shared Dataline Connection To
Internet  Per Month   300.00  MFA Tokens  One Time/Token   18.00  MFA eCom
Customers  Per User   0.1234 

 

Business Online (eCorp)

eCorp New Customers-Clients  Per User   —  eCorp Customers-Clients  Per User 
 2.50  eCorp Transfers  Per Tran   —  MFA eCorp Customers  Per User   0.1226 
eCorp Logins  Per User   — 

 

Community Shores Bank26

 

 

3.     Performance.

 

(a)      Support is available to Client for routine inquiries concerning the use
of the Online Internet Banking Services provided in this Schedule Monday through
Friday between the hours of 8 AM to 7 PM Eastern Time, excluding holidays
observed by Fiserv. Operational support is available Monday through Friday 7 AM
to 9 PM Eastern Time. Emergency support is available 9 PM to 8 AM Eastern Time
Monday through Friday and all weekend. Fiserv reserves the right to change the
hours of operation.

 

(b)      Fiserv may provide modifications and/or enhancements that upgrade or
improve a function of the Service(s) but that do not substantially change its
nature. Fiserv will, on a timely basis, notify Client of the release of such
modifications and/or enhancements, as well as a date for implementation and a
description of these enhancements that it makes available to all its clients in
general.

 

(c)      Internet Banking Web Servers On-line Availability. The Fiserv standard
of performance shall be on-line availability of the Fiserv Internet Banking Web
Servers (exclusive of telecommunications and client/end-user equipment) an
average of 99% of the time that it is scheduled to be so available over a
consecutive 3-calendar month period (“Measurement Period”). Actual on-line
performance will be calculated monthly by comparing the number of hours that the
Fiserv Web Servers were scheduled to be operational on an on-line basis during
the Measurement Period, exclusive of preventive maintenance and scheduled
maintenance, with the number of hours, or a portion thereof, it was actually
operational on an on-line basis during the Measurement Period. Preventive
maintenance will be scheduled between 11 pm Sunday and 5 am Monday and 11 pm
Wednesday and 5 am Thursday Central Time unless otherwise communicated in
advance. Unscheduled maintenance will be performed during peak on-line
processing hours only when required to sustain mission critical functionality.
Downtime caused by reasons beyond Fiserv control including, but not limited to,
data communications, client networks, client host and server systems, and
associated applications will not be considered in the calculations required
hereunder.

 

(d)      Remedy for Failure to Meet Performance Standards. If during any
Measurement Period, Fiserv fails to achieve the standard of performance
specified in Section (c) above, then any such service performance failure shall
result in a one-time credit equal to 3% of the average monthly service fees
payable by Client pursuant to this Schedule. If Fiserv should fail to meet the
performance standard for 2 consecutive Measurement Periods, then an aggregate
one-time credit of 5% of the average monthly service fees payable by Client
pursuant to this Schedule would apply. Failure to meet the performance standard
for 3 consecutive Measurement Periods would result in an aggregate one time 8%
credit of the average monthly service fees payable by Client pursuant to this
Schedule. In no event shall Fiserv’s liability for failure to meet the
performance standards above exceed 5% of the average monthly service fees
payable by Client pursuant to this Schedule.

 

(e)      The remedies specified above shall constitute the exclusive remedy
available to Client and Fiserv’s sole liability for failure to meet the
performance standards herein specified.

 

4.     Additional Terms.

 

(a)      Online Internet Banking Services Deconversion Charges. In the event
that the ASP Services Exhibit or this Schedule is terminated for any reason
other than by Client pursuant to Sections 8(b)(i) or 8(b)(iii) of the Agreement,
for purposes of Section 10(c) of the ASP Services Exhibit, so long as that
Account Processing Services Schedule remains in effect at the time of
deconversion from the Online Internet Banking Services, the deconversion charges
cap and terms set forth in Section 2(e) of the Account Processing Services
Schedule to the ASP Services Exhibit will apply to and include the Online
Internet Banking Services provided under this Schedule.

 

Community Shores Bank27

 

 

LinkLive Banking Services Schedule

to the ASP Services Exhibit

 

1.     DESCRIPTION OF SERVICES. If elected by Client in writing after the date
hereof, Fiserv agrees to provide to Client the following LinkLive Banking
Services (“LinkLive Services”):

 

(a)      Fiserv will provide the LinkLive Services, as further described in the
fees table below.

 

(b)      Fiserv will host and manage the necessary hardware and LinkLive
software required, subject to downtime for maintenance reasonably limited to
those hours of operation least impacted by customer usage and with the provision
of at least 24 hours’ notice to Client, when such options are available.

 

(c)      Fiserv shall provide those LinkLive Services, that Fiserv controls, in
a 7 day, 24 hour environment, subject to downtime for maintenance reasonably
limited to those hours of operation least impacted by customer usage and with
the provision of at least 24 hours’ notice to Client, when such options are
available. Client acknowledges and understands that the LinkLive Services may be
subject to unavailability due to Client’s downtime.

 

(d)      Client acknowledges and understands that it provides support to its
customers and Fiserv agrees to provide support to Client in the event Client is
unable to adequately resolve issues related to Client’s customers’ normal
operation of the LinkLive Services. Fiserv’s sole obligation is to provide
timely response to Client requests for support. In no event is Fiserv obligated
to contact Client's customers to provide support for the LinkLive Services.

 

(e)      Client acknowledges and understands that the LinkLive Services may be
subject to unavailability due to congestion or overload on public circuits
supplied by third parties or due to downtime by such third parties.

(f)      Client may obtain training, project management, and consulting from
Fiserv at Fiserv’s then current rates. Client also acknowledges and agrees to
reimburse Fiserv for reasonable travel, boarding, and meal expenses incurred in
association with the foregoing incurred in accordance with Section 2(b) of the
Agreement.

 

2.     FEES. Client agrees to pay Fiserv the fees set forth below for LiveLink
Banking Services. Such fees will be invoiced to Client on a monthly basis unless
otherwise indicated.

 

LinkLive Banking Services Fee(s)

Community Shores Bank Fee Structure: under 20,000 accounts**

 

Outsourced One Time LinkLive Implementation Fee(s):

LinkLive Banking Implementation Fee                                        $
3,000.00

Includes Secure Email and IM & Presence (Chat)

Skills Based Message Routing

Desktop Shadowing

eFolder Access

Includes Remote Installation

Includes LinkLive Secure Email and IM (Chat) Interface*

*Integrates Secure Email & IM (Chat) to Retail Online & Business Online

 

Outsourced Monthly LinkLive Fee(s):

LinkLive Banking Fee                                                     $
335.00 per month

Includes 30 GB of storage.*

Includes LinkLive Secure Email and IM (Chat) Interface

*Additional Storage is $20 per 10 GB per month

 

Community Shores Bank28

 

 

**Tiered Pricing Adjustments.  Recurring Services fees set forth in this
LinkLive Services Schedule, unless otherwise provided for, are based upon a
maximum number of Clients’ accounts (as hereinafter defined).  In the event
Client exceeds the account level limitations set forth in fee table above,
Client shall inform Fiserv and, notwithstanding any limitations set forth in the
ASP Services Exhibit, the monthly fee will increase to Fiserv’s then current fee
based on Client’s then current number of accounts, which shall apply
retroactively to the date Client exceeded the accounts maximum set forth above;
provided that at the time Client gives notice of such increase, Fiserv shall
inform Client of the applicable increase in fee.  Fiserv shall also adjust the
accounts maximum accordingly.  For the purposes of this LinkLive Services
Schedule, “accounts” are defined as the total of all Client accounts (open and
closed) maintained for demand deposit, savings, time savings, IRA, certificate
of deposit, and loans, processed using Fiserv’s Premier software/services
functionality.

 

3.      ADDITIONAL CLIENT RESPONSIBILITIES

 

(a)      LinkLive Services are provided through a third party relationship that
Fiserv manages and client will facilitate timely cooperation necessary for
Fiserv to provide LinkLive Services.

 

(b)      Client will provide Fiserv the applicable domain name for LinkLive
Services, if any.

 

(c)      Client will establish a web site using Client's designated vendor using
a Client designated and registered domain name.

 

(d)      Client assumes exclusive responsibility for (i) the consequences of any
actions by Fiserv acting on instruction of Client, (ii) Client’s or its
customers’ failures to access LinkLive Services properly in a manner prescribed
by Fiserv, and (iii) Client’s failure to supply accurate input information,
including, without limitation, any information contained in an application.

 

(e)      Client agrees to purchase, license or lease any necessary equipment or
software needed to provide the LinkLive Services, from Fiserv or a
Fiserv-approved alternative, and shall be responsible for maintaining such
equipment or software in an operating condition, including any mandatory
maintenance and/or service programs prescribed by Fiserv. Fiserv will provide
minimum specifications for all such equipment.

 

(f)      Client hereby grants to Fiserv a non-exclusive, non-assignable right to
use Client’s trademarks, trade names, service marks, service names
(collectively, “Trademarks”), and Content (as defined below) solely in
connection with, and during the period of, Fiserv’s provision of LiveLink
Banking Services. Client will indemnify and hold harmless Fiserv, its officers,
directors, employees, designated supplier, and affiliates against any claims or
actions arising out of Fiserv’s use of Trademarks and/or Content as long as such
use is contemplated hereby.

 

(g)      Client agrees to provide all end user technical support. Fiserv will
provide second level Technical Support to Client’s user support representatives.
“Technical Support” means Fiserv will take an initial technical support inquiry
from Client and initiate the troubleshooting process. Fiserv shall use
commercially reasonable efforts to determine the source of technical support
issues, and to remedy the issue. Technical Support is available as described in
this Schedule.

 

(h)      Client will license and operate the necessary Fiserv software and
services functionality including but not limited to the Connect3 middleware
application and all related software required to support Fiserv’s operation of
LinkLive.

 

(i)      Client is responsible for developing and maintaining a viable
enterprise security process to ensure isolation of Client network elements and
applications from unauthorized access, including but not limited to virus
protection and isolation of the Fiserv-hosted LinkLive web server network from
unprotected Client internal or foreign network elements.

 

(j)      Client acknowledges and understands its responsibility and liability as
they relate to Client’s access to the Internet.

 

(k)      Client is, and shall remain, solely and exclusively responsible for any
and all financial risks, including without limitation insufficient funds,
associated with any transactions initiated or other such use of the LinkLive
Services by Client or its end users, except to the extent caused by the LinkLive
Services.

 

4.      ADDITIONAL TERMS. The following additional terms apply to LiveLink
Banking Services:

 

(a)      Access. Client acknowledges that access to the LinkLive Services shall
be across public and private lines and that Fiserv has no control over such
lines or the information available from non-Fiserv sources.

 

Community Shores Bank29

 

 

(b)      Regulatory Compliance. Client shall not use the LinkLive Services for
any activities in violation of any laws or regulations, including without
limitation, wrongful transmission of copyrighted material, sending of
threatening or obscene materials, or misappropriation of exportation of trade or
national secrets.

 

(c)      Client Warranties. Client represents and warrants that (i) any work,
content, or information (“Content”) provided to Fiserv is either original or
that Client has the legal right to provide such Content; and (ii) Content does
not impair or violate any intellectual property or other rights of Fiserv or any
third party. Client will indemnify and hold harmless Fiserv, its officers,
directors, employees, designated supplier, and affiliates against any claims or
actions arising out of Client’s breach of any of the foregoing, or any improper
use of information gathered through any co-branded site as part of the LinkLive
Services. Client acknowledges that Fiserv shall not monitor, review, or approve
any Content.

 

(d)      No Warranty. Client is expressly prohibited from extending any warranty
or warranties on Fiserv’s behalf to any person.

 

(e)      Effect of Termination. Upon any termination or expiration of this
Schedule, Client shall continue to be responsible for fees related to LiveLink
Banking Services unless Fiserv receives written notice to delete Client Files
from the Fiserv System. Client shall continue to be responsible for all data
communications and modem fees until (i) all circuits are disconnected and the
telecommunications company ceases invoicing Fiserv, and (ii) Fiserv receives
back all equipment supplied to Client by Fiserv. If the LinkLive Services
terminate prior to the expiration of the initial term (or any renewal term),
other than by Client pursuant to Section 8(b)(i) or 8(b)(iii) of the Agreement,
in addition to any other fees owed under the Agreement, Client will pay a
service fee equal to any third party costs or obligations existing on Fiserv’s
books at the time of such termination.

 

Community Shores Bank30

 

 

 





Mobiliti Services Schedule to ASP Services Exhibit

 

1.      Description of Services. Subject to the terms as stated in this Mobiliti
Services Schedule (this “Schedule”), Fiserv agrees to provide to Client the
following services:

 

1.1      Fiserv Responsibilities.

 

(a)      General Description. The services as described in this Schedule (the
“Mobiliti Services”) are a single platform, financial institution centric,
mobile offering comprised of one or more of the following distinct access modes,
depending upon the scope of Client’s selection and payment of fees for the
following modes:

 

·“Short Message Service” or “SMS” (text messaging) means a messaging service
using a text message format which allows users of mobile phones with a
carrier-assigned mobile phone number, to send and receive simple text messages
to each other, usually limited to one hundred sixty (160) characters. For
purposes of this Schedule, SMS refers to using such technology for mobile
banking services.

 

·“Mobile Browser” means a secure application that allows users to access
information, particularly Internet content, via mobile phones with a
carrier-assigned mobile phone number and, for the purposes of this Schedule,
refers to using such technology for mobile banking services by accessing
Client’s banking services.

 

·“Smartphone Application” or “Smartphone App” means an application (a) resident
on mobile phones with a carrier-assigned mobile phone number; (b) that supports
connectivity and transactions with a single financial institution; and (c) that
typically allows a consumer to use mobile banking services.

 

·“Tablet Application” or “Tablet App” or “Tablet” means an application (a)
designed specifically to be resident on certain tablet-like mobile devices as
identified on Fiserv’s current certified device list; (b) that supports
connectivity and transactions with a single financial institution; and (c) that
typically allows a consumer to use mobile banking services.

 

Fiserv will provide the Mobiliti Services to users who have been approved for
enrollment pursuant to procedures agreed to between Fiserv and Client. Fiserv
will provide:

 

·hardware and software contained in the Fiserv System necessary to host the
Mobiliti Services for Client, including the requisite facilities, security and
support required for solution operation;

·a standard enrollment mechanism; and

·customer care tools.

 

(b)      Hours. Fiserv will use reasonable efforts to make the Mobiliti Services
available to Client 24 hours a day, 7 days a week, subject to scheduled
maintenance, scheduled downtime, and causes beyond the reasonable control of
Fiserv.

 

(c)      Features and Functions of the Mobiliti Services. The Mobiliti Services
will provide the following functionality: a mechanism to provide banking
transactions such as balance inquiries, transaction history and funds transfers;
and, a mechanism to provide payments and deposits as implemented within the
Fiserv System to which the Mobiliti Services are integrated. Fiserv will provide
configuration documentation to Client during the implementation of the Mobiliti
Services and will configure the Fiserv System to enable Client to provide the
Mobiliti Services to its users, as mutually agreed upon in the implementation
documentation. The distribution of marketing or advertising information shall
not be deemed to be a feature of the Mobiliti Services.

 

(d)      Interface with Other Products. The interface of the Mobiliti Services
with any other products or services is subject to the terms and conditions
related to the particular interface, as and when mutually agreed in writing
between the parties.

 

(e)      Training. Fiserv will provide a one-time training session on the
Mobiliti Services to Client’s trainers (in a ‘train the trainers’ environment)
during the first year of the initial term of this Schedule.  Client’s trainers
will be responsible for training Client’s associates and/or users. Training will
include Mobiliti Services registration and self-service applications, as well as
training on the Mobiliti Services customer care tool.  If any training hereunder
is not performed at a Fiserv location, Client will also pay for travel and other
appropriate expenses for Fiserv personnel involved in such training, subject to
Section 2(b) of the Agreement.

 

Community Shores Bank31

 

 

(f)     Support

 

(i)      Fiserv, or its affiliates or agents, will provide support to Client as
set forth in this Schedule, and Client is responsible for first tier support to
its users. Fiserv will log an initial technical support inquiry from Client and
initiate the troubleshooting process. Client agrees to provide all end user
technical support and Fiserv will provide second level technical support to
Client’s support representatives during the days and times set forth in the
Agreement, unless otherwise agreed upon by the parties. Technical support, as
referred to herein, means Fiserv will take an initial technical support inquiry
from Client and initiate the troubleshooting process. Fiserv will use
commercially reasonable efforts to determine the source of support issues and to
remedy the issues.

 

(ii)      In the event Client uses any third party software, system, or product
in its back office environment, Client shall be required to maintain
compatibility between such third party software, system or product with the
Fiserv System.

 

(iii)      Fiserv will perform its standard quality assurance processes for
Client, which includes verification of the most common mobile devices used by
users to access the services integrated into the Mobiliti Services. From
time-to-time, and as necessary, Fiserv will provide updates to the list of
certified mobile devices.

 

(iv)      Fiserv will not be required to provide on-site support services.
Fiserv reserves the right to charge Client on a time and materials basis if
Client requests and Fiserv agrees to perform support services outside of its
designated responsibilities and obligations under this Schedule.

 

(v)      For purposes of this Schedule, “time and materials basis” means at
Fiserv’s then current standard hourly rate for the applicable services plus
Fiserv’s out-of-pocket expenses reasonably incurred in connection with
performing the services including, but not limited to, air travel, local
transportation, hotel rooms, meal expenses and communication costs. Support
services shall commence upon the date of implementation of the Mobiliti Services
for use by Client’s users.

 

(g)   SMS Services. With respect to Client’s receipt of SMS Services from
Fiserv, the following terms and conditions shall apply:

 

(i)      For purpose of this Section and all terms of this Schedule regarding
SMS Services:

 

“Content” means information, text, data, color or black and white images.

 

“End Users” means Client’s authorized subscribers.

 

“MO” means mobile originated messages and commonly referred to as inbound text
messages, such as an End User requesting an account balance inquiry.

 

“MT” means mobile terminated messages and commonly referred to as outbound text
messages, such as an account balance inquiry response.

 

“Short Code” means a combination of fewer than ten digits to which End Users can
direct text messages from their wireless equipment and which a carrier
translates into a valid SMPP address for delivery to the Service Provider or its
affiliates in order for End Users to order and/or receive mobile Content.

 

(ii)      Fiserv shall provide Client with certain SMS Services as described
below (“SMS Services”) for Client’s offering of the SMS Services to United
States resident End Users. To the extent an End User has a plan with a carrier
that provides for access and use of the SMS Services with their wireless devices
while such End User is outside of the United States, such access and use of the
SMS Services is permitted under this Schedule. At Fiserv’s sole discretion,
Fiserv may directly (or through an Affiliate) provide the SMS Services or may
utilize one or more third party SMS aggregation service providers (each a
“Service Provider”) which have entered into binding agreements with Fiserv for
the provision of all or some of the SMS Services as described herein. Fiserv
shall provide Client with no less than 90 days’ notice in the event that Fiserv
changes Service Providers in a manner that necessitates changes to Client’s
implementation. In the event that Fiserv changes Service Providers or makes SMS
Services available to Client directly with or without the use of a Service
Provider, Client shall be entitled to receive SMS Services on terms no less
favorable than those stipulated hereunder. Fiserv may where feasible and
expedient provide direct access to Service Provider personnel and/or systems;
however, Fiserv shall remain ultimately responsible for the performance of
Service Provider.

 

Community Shores Bank32

 

 

SMS Services shall be inclusive of the following:

 

·A hosted network service that supports the use of Short Codes for two-way
delivery of MO and MT SMS messages via mobile devices supported by the Mobiliti
Services.

·Connectivity between Fiserv, Service Provider and Client via agreed upon access
methods.

·Keyword based routing (assignment of unique short terms to equate to a common
and supported function, such as “bal” to obtain customer’s account balance).

·Access to online SMS message transaction history.

·Delivery of MO and MT messages via Service Provider’s connectivity to the then
current, standard wireless carriers supported by Service Provider.

 

(iii)      Notwithstanding anything set forth in the Agreement or this Schedule,
the additional terms and conditions set forth on Appendix 1, attached hereto and
made a part hereof, shall apply to the SMS Services provided pursuant to this
Schedule. These additional terms and conditions are required by Fiserv’s third
party subcontractor and therefore may not be modified by Client. In the event of
a conflict between Appendix 1 and the Agreement, the more restrictive provision
shall control.

 

1.2      Client Responsibilities.

 

(a)      In connection with its receipt of the Mobiliti Services, Client shall
comply with, and shall ensure that its employees and subcontractors comply with,
the terms of the Acceptable Use Policy attached hereto as Appendix 2, and made a
part hereof.

 

(b)      Client shall be responsible for ensuring that as a pre-condition to
Client’s users’ use of the Mobiliti Services, Client’s users receive and agree
to a policy in a form substantially similar to the Supplemental Terms and
Conditions for Mobiliti Services attached hereto as Appendix 3 and made a part
hereof. Fiserv shall incorporate the terms of Appendix 3 into the Fiserv System.
Fiserv shall incorporate additional terms and conditions Client determines
appropriate upon notice to Fiserv, including any terms to customize Appendix 3
to be applicable to Client.

 

(c)      Client acknowledges and understands that the Mobiliti Services may be
subject to unavailability due to congestion or overload on public circuits
supplied by third parties or due to downtime by such third parties.

 

(d)      Client will provide Fiserv with all information needed by Fiserv to
enable Fiserv to configure the Mobiliti Services for Client and its users.

 

(e)      Client is, and shall remain, solely and exclusively responsible for any
and all financial risks, including without limitation, insufficient funds,
associated with each Client user accessing the Mobiliti Services. Fiserv shall
not be liable in any manner for such risk.

 

(f)      Client assumes exclusive responsibility for the consequences (i) of any
instructions it may give to Fiserv, (ii) for Client's or its users’ failures to
access the Mobiliti Services properly in a manner prescribed by Fiserv, and
(iii) for any information required for registration of a Client user or related
to authentication of such user.

 

(g)      Client will provide and make available to Fiserv appropriate management
and technical personnel of Client who will work with Fiserv and will perform, on
a timely basis, the activities referenced in this Schedule, the responsibility
for which is required therein to be assumed by Client. In addition, Client will
cooperate with Fiserv through making available such personnel, management
decisions, information, authorizations, approvals and acceptances in order that
Fiserv’s performance of the Mobiliti Services may be properly, timely and
efficiently accomplished.

 

(h)      Client will complete and perform any and all validation procedures it
determines, in its sole discretion, are necessary to authenticate the identity
and ensure the financial integrity of a particular user.

 

Community Shores Bank33

 

 

(i)      Client will comply with all operating instructions that are issued by
Fiserv from time to time. Client agrees that it will use, and will instruct its
users to use, the Mobiliti Services in accordance with such rules as may be
established by Fiserv from time to time including as may be set forth in any
materials furnished by Fiserv to Client. Client will be responsible for the
supervision, management and control of its use of the Mobiliti Services,
including without limitation, implementing sufficient procedures to satisfy its
requirements for the security and accuracy of data. Fiserv is entitled to rely
upon and act in accordance with any instructions, guidelines or information
provided by Client which are given by persons having authority to provide such
instructions, guidelines or information.

 

(j)      Client acknowledges that it has certain notice requirements to its
users in connection with its receipt of the Mobiliti Services.  Client
acknowledges and agrees that it is responsible for ensuring its users are
provided with any applicable privacy disclosures prior to such user’s enrollment
and use of the Mobiliti Services.  Client further acknowledges and agrees that
it shall comply with all applicable laws, rules and regulations in connection
with its receipt of the Mobiliti Services.

 

(k)      Client agrees to ensure that its use and access to the Mobiliti
Services is in compliance with all applicable laws and government regulations,
and that its users receive adequate disclosure of the terms and conditions
governing their use of the Mobiliti Services or their use of any other Client
service used in conjunction with the Mobiliti Services.

 

(l)      Client agrees to notify its users of all applicable rules and
procedures (and changes therein) to be observed in connection with Client’s
users’ use of the Mobiliti Services or their use of any other Client service
used in conjunction with the Mobiliti Services.

 

(m)      Client acknowledges and agrees that multiple financial institution
customers of Fiserv may use the same Short Code. Mobile carriers may from time
to time suspend access to the Short Code at the carrier’s discretion for reasons
including, but not limited to, violations of the AUP described in Appendix 2,
even if Client is not the financial institution that caused the incident. Client
agrees that neither Fiserv nor its service providers shall be liable in the
event of any suspension as a result of a Short Code issue and/or suspension.

 

(n)      Client agrees to fulfill the following obligations and if Client fails
to fulfill its responsibilities, Fiserv will use commercially reasonable efforts
to address issues caused by such failure on a time and materials basis and will
not be obligated to address or circumvent such issues in any designated time
frames:

 

(i)     Maintenance and support of Client’s core processor or online banking
service and associated networks, unless such functions are provided by Fiserv or
Fiserv’s Affiliate and supported by the Mobiliti Services.

 

(ii)     Overall security of Client’s core processor, excluding the security
provided by a Fiserv Affiliate, and data that resides on Client’s core processor
is the responsibility of Client, unless it is otherwise agreed to in writing by
the parties.

 

(iii)    From time to time, Client may be required to provide Fiserv with a
reasonable and acceptable number of production test accounts that have all
available account types and functions represented in each one for resolution of
support related issues.

 

2.      Fees. Client shall pay Fiserv the fees identified in Appendix 4 attached
hereto. Implementation fees will be invoiced by Fiserv upon execution of the
Agreement or amendment thereof and Client shall pay such invoice(s) in
accordance with the Agreement. User fees, monthly fees, and any applicable
transaction fees will be billed to Client on a monthly basis once the Mobiliti
Services are made available by Fiserv to Client. The initial fees for the first
month of Client’s use of the Mobiliti Services, other than implementation fees,
will be pro-rated for the number of days less than the total number of days
remaining in such first month. The fees quoted herein for optional services not
selected by Client pursuant to this Schedule are valid for six (6) months from
the effective date of either the amendment or Agreement to which this Schedule
is attached.

 

3.      Additional Terms. The following additional terms apply to the Mobiliti
Services:

 

(a)      Access. Client acknowledges that access to the Mobiliti Services shall
be across public and private lines and that Fiserv has no control over such
lines or the information available from non-Fiserv sources. Fiserv shall not be
held responsible for any delays or missed delivery dates by a third party unless
such third party is a subcontractor of Fiserv. Fiserv does not warrant that the
Mobiliti Services will operate uninterrupted or error free.

 

Community Shores Bank34

 

 

(b)    Trademark and Content License. Client hereby grants to Fiserv a
non-exclusive, non-assignable right to use Client’s trademarks, trade names,
service marks, service names (collectively, “Trademarks”), and Client Content
(as defined below) solely in connection with, and during the period of, Fiserv’s
provision of the Mobiliti Services. Client will indemnify and hold harmless
Fiserv, its officers, directors, employees, designated supplier, and affiliates
against any claims or actions arising out of Fiserv’s use of Trademarks and/or
Client Content as long as such use is contemplated hereunder.

 

(c)    Regulatory Compliance. Client shall not use the Mobiliti Services for any
activities in violation of any laws or regulations, including without
limitation, wrongful transmission of copyrighted material, sending of
threatening or obscene materials, or misappropriation or exportation of trade or
national secrets.

 

(d)    Client Warranties. Client represents and warrants that (i) any work,
content, or information (“Client Content”) provided to Fiserv by or on behalf of
Client is either original or that Client has the legal right to provide such
Client Content; and (ii) Client Content does not impair or violate any
intellectual property or other rights of Fiserv or any third party. Client will
indemnify and hold harmless Fiserv, its officers, directors, employees,
designated supplier, and affiliates against any claims or actions arising out of
any breaches of the foregoing, or any improper use of information gathered
through any co-branded site as part of the Mobiliti Services. Client
acknowledges that Fiserv shall not monitor, review, or approve any Client
Content.

 

(e)    Term and Termination.

 

(i)     Term. Subject to clause (ii) below, the term of this Schedule will be
coterminous with the term of the Agreement.

 

(ii)     This Schedule shall immediately terminate upon the termination of the
services with which the Mobiliti Services are integrated (e.g. core processing
or online banking system) for any reason.

 

(iii)     Fiserv may terminate all or any portion of this Schedule upon notice
to Client in the event Fiserv’s agreement with any of its third party
subcontractors terminates. Prior to such termination, Fiserv will use
commercially reasonable efforts to replace such third party subcontractor.

 

(iv)     During the term of this Schedule, Fiserv may provide written notice to
Client that it is offering a product and/or service of substantially similar
functionality and use as all or any portion of the services provided herein. 
Following such notice, either party may elect to transition Client to such
product or service, subject to (A) providing the other party with written notice
at least 90 days prior to such transition and (B) the mutual agreement of Fiserv
and Client to enter into a separate Schedule to the Agreement for such product
and/or service.

 

(v)     Upon any termination or expiration of this Schedule, Client shall
continue to be responsible for any applicable data communications, messaging and
modem fees until (A) all circuits are disconnected and the telecommunications
company ceases invoicing Fiserv, and (B) Fiserv receives back all equipment
supplied to Client by Fiserv.

 

(f)     Market Adoption. Client agrees to assist Fiserv with certain marketing
efforts associated with the Mobiliti Services. These efforts may include, as
reasonably requested and mutually agreed upon, a press release announcing
selection of the Mobiliti Services, marketing the Mobiliti Services to Client’s
customers, serving as a reference contact, sharing of Client-developed mobile
related materials and realized value of the Mobiliti Services, participating in
joint marketing activities for Fiserv, and other similar activities as the
parties may mutually agree upon. In addition, Client agrees Fiserv may aggregate
Client’s non-personal user data and information relative to the use of the
mobile banking products and services by Client's users and their mobile devices
with similar data from other Fiserv customers for the purposes of enhancing
Fiserv products and adoption techniques.

 

(g)    In the event of a conflict between the terms of this Schedule and the
Agreement, the terms of this Schedule shall control.

 

4.      Client-Branded Smartphone App and Tablet App. If Client elects to have
Fiserv implement and support Client-branded versions of the Smartphone App
and/or the Tablet App, the additional fees and terms described in Appendices 4
and 5 to this Schedule shall be applicable and incorporated herein. If Client
does not elect to implement a Client-branded version of the Smartphone App,
Fiserv’s generic “TouchBanking” branding shall be implemented.

 

Community Shores Bank35

 

 

Appendix 1 - SMS Services Additional Terms and Conditions

 

1.       Acceptable Use Policy. Client and all persons and entities accessing
the SMS Services provided to Client, including End Users, employees, agents,
representatives and third party contractors (collectively, “Users”), must comply
with Fiserv’s latest Acceptable Use Policy (“Acceptable Use Policy” or “AUP”),
the current version of which is attached to this Mobiliti Services Schedule as
Appendix 2. Fiserv in its discretion may modify the Acceptable Use Policy. If
Fiserv amends or otherwise modifies the AUP at any time, Fiserv shall give
Client as much advance notice as practicable under the circumstances prior to
Client being required to comply with such new AUP. Client shall ensure that
Client and Users comply with the AUP and do not use the SMS Services in or for
any illegal, fraudulent, unauthorized manner or purpose. The foregoing
notwithstanding, Client is solely responsible for any and all activities that
occur on its SMS Services account, including the actions of Users when using the
SMS Services. Client agrees to immediately notify Fiserv of any unauthorized use
of the SMS Services or any other breach of security known to Client and shall
cooperate with Fiserv, Service Provider and/or the relevant telecommunications
carriers in investigations and other actions taken for suspected or known
violations of the Acceptable Use Policy, including any incidents of spam by
Client or any User.

 

2.      Indemnification.

 

2.1      Fiserv’s obligations to defend, indemnify and hold parties harmless in
connection with intellectual property rights, as they apply to the SMS Services,
exclude any open source components or Client specifications used in performance
of or in connection with the SMS Services.

 

2.2      Client will indemnify, defend and hold Fiserv, its suppliers,
licensors, and any wireless service providers related to the provision of the
SMS Services (“Fiserv Indemnitees”) harmless from and against all third party
claims, liabilities, damages, losses, costs and expenses, including attorneys’
fees, expert witness fees and costs, incurred by any Fiserv Indemnitee as a
result of any illegal acts, fraud, misrepresentation or willful misconduct
regarding the use of the SMS Services by any End User, or any violation of or
noncompliance with the Acceptable Use Policy by Client or any End User.

 

3.      Limitation of Liability. FISERV’S AGGREGATE LIABILITY TO CLIENT AND ANY
THIRD PARTY FOR ANY AND ALL CLAIMS OR OBLIGATIONS RELATING TO THE SMS SERVICES
SHALL BE LIMITED BY THE TERMS SET FORTH IN SECTION 7 OF THE AGREEMENT.

 

4.      Disclaimer of Warranties. NEITHER FISERV, ITS SUPPLIERS, NOR ANY CARRIER
WILL BE LIABLE TO CLIENT OR ANY USER FOR ANY MESSAGES DELETED OR NOT DELIVERED,
REGARDLESS OF THE REASON FOR DELETION OR NONDELIVERY INCLUDING, WITHOUT
LIMITATION, MESSAGE PROCESSING OR TRANSMISSION ERRORS. NEITHER FISERV, ITS
SUPPLIERS, NOR ANY CARRIER MAKES ANY REPRESENTATIONS OR WARRANTIES REGARDING THE
QUALITY, RELIABILITY, TIMELINESS OR SECURITY OF THE SMS SERVICES, OR THAT THE
SMS SERVICES WILL BE ERROR-FREE, UNINTERRUPTED, OR FREE FROM UNAUTHORIZED ACCESS
OR NOT INFRINGE THIRD PARTY RIGHTS. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE SMS SERVICES ARE PROVIDED ON AN “AS IS,” “WITH ALL FAULTS”
AND WITHOUT WARRANTY OF ANY KIND, AND FISERV EXPRESSLY DISCLAIMS ALL WARRANTIES
WITH RESPECT TO THE SMS SERVICES, INCLUDING WARRANTIES OF SECURITY, QUALITY,
RELIABILITY, MERCHANTABILITY, SATISFACTORY QUALITY, AND FITNESS FOR A PARTICULAR
PURPOSE.

 

5.      Price Changes. Client acknowledges and agrees that Fiserv reserves the
right to change prices for the SMS Services provided hereunder to the extent
that price changes are imposed by carriers, Short Code providers/licensors,
mobile industry associations and regulatory/governmental authorities
(collectively, “Service Impacting 3rd Parties”) or by Service Provider. Such
price changes will be announced to Client at least 30 days prior to the
effective date of a price change or with as much advance notice as practicable
under the circumstances. If such a change represents an increase in any of the
prices previously in effect for any of the SMS Services covered by this
Appendix, then Client may notify Fiserv in writing within 30 days after the
effective date of such price change of its desire to terminate the SMS Services
as of the date set forth in such notice (which date shall be within 30 days of
the effective time of the price change, “Price Change Termination Period”). For
the avoidance of doubt, the new prices shall apply during the Price Change
Termination Period.

 

Community Shores Bank36

 

 

6.      Client Data. Client acknowledges that, in connection with Client’s and
End Users’ use of the SMS Services, Fiserv may receive domain names, End User
names, addresses, passwords, telephone and device numbers, the content of
messages, data files and other data provided by End Users (collectively “End
User Information”). Fiserv agrees that it shall not use or disclose such End
User Information except as necessary or required, as determined by Fiserv, in
any of the following instances: (a) as required by law, regulation or third
parties (e.g., wireless service providers) involved in providing the SMS
Services; (b) to provide and/or invoice Client for the SMS Services; and/or (c)
to protect Fiserv and Service Provider, its facilities, network, service,
customers or third parties.

 

7.      Client Equipment and Software; Third Party Charges. Client shall be
solely responsible for the installation, operation, maintenance and
compatibility of any equipment and software not provided by Fiserv (“Client
Equipment”), and Fiserv shall have no responsibility or liability with respect
to any third party products not provided by Fiserv. In the event that the SMS
Services are impaired by Client Equipment or software not provided by Fiserv,
there shall be no reduction in the fees payable to Fiserv hereunder and the
application of any service level agreement that may be offered by Fiserv from
time to time (if any) shall be suspended. Fiserv is not responsible for any
charges, including interconnection, access, termination, pager, wireless, or
landline phone charges, the Client, any End User, or any recipient of a message
incurs as a result of the use of the SMS Services. Client shall advise End Users
that senders and recipients of messages using the SMS Services may incur
third-party charges (e.g., wireless service provider) for which they will be
responsible.

 

8.      Third Party Factors and Span of Control. Client acknowledges that
Fiserv’s provision of the SMS Services is dependent on the facilities, networks,
connectivity, or any acts and/or omissions of third party wireless service
providers, governmental entities and other third parties (collectively, the
“Third Party Factors”). Client acknowledges that the performance of the SMS
Services may be affected by such Third Party Factors and that Third Party
Factors are outside Fiserv’s Span of Control. Fiserv’s “Span of Control” means
those areas of functionality and technology, including hardware and software
used in the provision of the SMS Services that are under the direct control of
Fiserv (excluding Third Party Factors). FISERV WILL have no liability for any
reduction, interruption, termination or suspension of the SMS Services TO THE
EXTENT Caused by FACTORS outside FISERV’s Span of control.

 

9.      Termination.

 

9.1      Termination. Fiserv may modify, suspend, limit, restrict, and place
conditions on the SMS Services, and/or terminate SMS Services, without advance
notice under any of the following conditions: (i) if necessary to comply with
applicable laws, regulations, or requirements of Service Impacting 3rd Parties
related to the SMS Services; (ii) if a law or regulatory action prohibits or
significantly impairs or makes impractical the provision of the SMS Services;
(iii) if there is use of the SMS Services which Fiserv determines, upon the
advice of legal counsel, may create a material liability to Fiserv or may be
fraudulent, illegal, improper or in violation of the Acceptable Use Policy;
and/or (iv) if Client ceases to do business as an ongoing business concern or
becomes subject to proceedings of bankruptcy, receivership, insolvency,
liquidation or assignment for the benefit of creditors. If Fiserv modifies,
suspends, limits, restricts or places conditions on the SMS Services pursuant to
subsection (i), (ii) or (iii) above, and Client determines, in its sole
discretion, that such modification, suspension, limitation, restriction or
conditions are not acceptable to Client, Client may terminate the Mobiliti
Services Schedule upon delivery of a written notice of termination to Fiserv.

 

9.2      Effects of Termination. Upon the expiration or termination of SMS
Services for any reason: (i) Client shall cease using the SMS Services; (ii)
Client is solely responsible for procuring any new or replacement services for
the SMS Services; and (iii) Client shall remain obligated for any fees and costs
accrued prior to the termination date and any other amounts owed by Client as
provided in this Appendix and the Mobiliti Services Schedule.

 

10.    Survival. Any payment obligations which accrued prior to the termination
or expiration of the Agreement or SMS Services, and Sections 2, 3, 6, 9, and 11
shall survive the expiration or termination of the Agreement or this Appendix.

 

11.    Conflict. In the event of any conflict, ambiguity or inconsistency
between this Appendix and the Agreement, or any other document which may be
annexed hereto, the terms of this Appendix shall govern.

 

Community Shores Bank37

 

 

Appendix 2 - Mobiliti Services Acceptable Use Policy

 

Scope. All use of the Mobiliti Services and any related licensed software
(“Software”) must comply with this Acceptable Use Policy (“AUP”) and any updates
as issued by Fiserv in compliance with requirements dictated by the mobile phone
carriers and related service and software providers. Client and all persons and
entities accessing the Mobiliti Services and Software provided to Client, on
behalf of such clients (collectively “Users”), must comply with this AUP as may
be updated from time to time by the mobile phone carriers or related third
parties. Users are limited to Client’s authorized employees, agents,
representatives, Client’s End Users and third party contractors. By using the
Mobiliti Services and/or Software, each User acknowledges, and agrees to ensure
compliance with, this AUP. Fiserv in its discretion may modify this AUP at any
time.

 

User Information. Client acknowledges that in connection with Client’s and
Users’ use of the Mobiliti Services, Fiserv may receive domain names, User
names, addresses, passwords, telephone and device numbers, the content of
messages, data files and other data and information provided by Users or in
connection with the Mobiliti Services or Software (collectively “User
Information”). Other than the facilitation of information, prompts and
directions specifically related to the functionality of the Mobiliti Services
applications, Fiserv exercises no control whatsoever over any content or User
Information, including the content of Client and/or User initiated messages,
information transmitted using the Mobiliti Services, information generated using
the Software, and information stored on Fiserv’s equipment or facilities or
those of service providers involved in the facilitation of the Mobiliti
Services. Other than to consult with Client relative to the use of the Mobiliti
Services, Fiserv has no obligation and undertakes no responsibility to review
User Information to determine whether any such User Information may violate any
applicable law or regulation, or create liability to, or on the part of, any
third party. Client is solely responsible for the content of all User
Information and transmissions thereof, including creating, managing, editing,
reviewing, sorting, deleting and otherwise controlling User Information, and any
other use of the Mobiliti Services or Software by Client and Users. Without
prejudice to the foregoing, Fiserv reserves the right to monitor Clients’ and
Users’ use of the Mobiliti Services and Software for purposes of verifying
compliance with the terms and conditions of this AUP and any applicable license;
provided, however, that Fiserv disclaims any obligation to monitor, filter, or
edit any Client’s or User’s content.

 

Requirements. In order to access the Mobiliti Services and/or Software, Client
must: (1) provide access to the Mobiliti Services from its network or data
processing equipment via the Internet or telephone facilities and Mobiliti
Services and pay any service charges and fees associated with such access; (2)
provide all telecommunications features and functionalities required for use of
the Mobiliti Services and/or Software; (3) maintain the security of, and prevent
unauthorized access to, the Mobiliti Services, Software, related equipment and
facilities; (4) perform all its obligations under, and comply and require all
Users to comply with, all terms and conditions of this AUP and any applicable
license and other related agreements with Fiserv; (5) work with Fiserv to ensure
all Users of the Mobiliti Services accept terms and conditions consistent with
the provisions of this AUP; (6) give all Users of the Mobiliti Services and any
third parties to whom messages may be transmitted using the Mobiliti Services
the rights to opt-in and opt-out of the messaging Mobiliti Services; and (7)
cooperate with Fiserv, third-party service providers, and governmental
authorities in investigations of any alleged or perceived violation of any law,
rule, regulation, or this AUP.

 

Restrictions on Use. Client agrees to ensure that the Mobiliti Services and
Software will not be used in or for any illegal, fraudulent, unauthorized or
improper manner or purpose and will only be used in compliance with all
applicable laws, rules and regulations, including all applicable state, federal,
and international Internet, data, telecommunications, telemarketing, “spam,” and
import/export laws and regulations, including the U.S. Export Administration
Regulations. Without limiting the foregoing, Client agrees to ensure that Client
and Users will not use the Mobiliti Services and Software to transmit or
disseminate: (i) junk mail, spam, or unsolicited material to persons or entities
that have not agreed to receive such material or to whom Client or its Users do
not otherwise have a legal right to send such material; (ii) material that
infringes or violates any third party’s intellectual property rights, rights of
publicity, privacy, or confidentiality, or the rights or legal obligations of
any wireless service provider or any of its clients or subscribers; (iii)
material or data that is illegal, or material or data, as determined by Fiserv
(in Fiserv’s sole discretion), that is harassing, coercive, defamatory,
libelous, abusive, threatening, obscene, or otherwise objectionable, materials
that are harmful to minors or excessive in quantity, or materials the
transmission of which could diminish or harm the reputation of Fiserv or any
third-party service provider involved in the provision of the Mobiliti Services;
(iv) material or data that is alcoholic beverage-related (e.g., beer, wine, or
liquor), tobacco-related (e.g., cigarettes, cigars, pipes, chewing tobacco),
guns or weapons-related (e.g., firearms, bullets), illegal drugs-related (e.g.,
marijuana, cocaine), pornographic-related (e.g., adult themes, sexual content),
crime-related (e.g., organized crime, notorious characters), violence-related
(e.g., violent games), death-related (e.g., funeral homes, mortuaries),
hate-related (e.g. racist organizations), gambling-related (e.g., casinos,
lotteries), specifically mentions any wireless carrier or copies or parodies the
products or the Mobiliti Services of any wireless carrier; (v) viruses, Trojan
horses, worms, time bombs, cancelbots, or other computer programming routines
that are intended to damage, detrimentally interfere with, surreptitiously
intercept or expropriate any system, data, or personal information; (vi) any
material or information that is false, misleading, or inaccurate; (vii) any
material that would expose Fiserv, any third-party service provider involved in
providing the Mobiliti Services, or any other third party to liability; or
(viii) any signal or impulse that could cause electrical, magnetic, optical, or
other technical harm to the equipment or facilities of Fiserv or any third
party. Neither Client nor any User shall attempt to access any software or the
Mobiliti Services of Fiserv that Client has not ordered or for which Client has
not paid applicable fees. Client will not use or attempt to use a third party’s
account with Fiserv, or interfere with the security of, or otherwise abuse, the
Mobiliti Services, Software, or other Fiserv clients. Client shall not interfere
in any manner with Fiserv’s provision of the Mobiliti Services.

 

Community Shores Bank38

 

 

Appendix 3 - Supplemental Terms and Conditions for Mobiliti Services

 

Terms and Conditions:     {name of Financial Institution}

 

Thank you for using {name of Financial Institution} Mobile Banking combined with
your handheld's text messaging capabilities. Message & Data rates may apply. For
help, text "HELP" to {ShortCode}. To cancel, text "STOP" to {ShortCode} at
anytime. In case of questions please contact customer service at {888-243-2543}
or visit {www.fiserv.com}.

 

{name of Financial Institution} Privacy Policy [This line should be a live link]

 

Terms and Conditions

 

·Program: {name of Financial Institution} offers their customers mobile access
to their account information (e.g., for checking balances and last transactions)
over SMS, as well as the option to set up alerts for their accounts (e.g., low
balance alerts). Enrollment requires identification of the user's banking
relationship as well as providing a mobile phone number. The mobile phone
number's verification is done by the user receiving an SMS message with a
verification code which they will have to enter on the website. Additionally,
customers may select the type of alerts and other preferences which will
determine, together with their account data, the frequency of alerts delivered
to the customer. This program will be ongoing. Message & Data rates may apply.
Customers will be allowed to opt out of this program at any time.

 

·Questions: You can contact us at {888-243-2543}, or send a text message with
the word "HELP" to this number: {ShortCode}. We can answer any questions you
have about the program.

 

·To Stop the program: To stop the messages from coming to your phone, you can
opt out of the program via SMS. Just send a text that says "STOP" to this
number: {ShortCode}. You'll receive a one-time opt-out confirmation text
message. After that, you will not receive any future messages.

 

·Terms & Conditions: By participating in Mobile Banking, you are agreeing to the
terms and conditions presented here.

 

·Our participating carriers include (but are not limited to) AT&T, SprintPCS,
T-Mobile®, U.S. Cellular®, Verizon Wireless, MetroPCS.

 

Mobile Banking and any software you may obtain from Mobile Banking (“Software”)
may not be available at any time for any reason outside of the reasonable
control of {name of Financial Institution} or any service provider.

 

Privacy and User Information. You acknowledge that in connection with your use
of Mobile Banking, {name of Financial Institution} and its affiliates and
service providers, including Fiserv, Inc. and its affiliates, may receive names,
domain names, addresses, passwords, telephone and device numbers, the content of
messages, data files and other data and information provided by you or from
other sources in connection with Mobile Banking or the Software (collectively
“User Information”). {name of Financial Institution} and its affiliates and
service providers will maintain reasonable safeguards to protect the information
from unauthorized disclosure or use, but reserve the right to use and disclose
this information as reasonably necessary to deliver Mobile Banking and as
otherwise permitted by law, including compliance with court orders or lawful
instructions from a government agency, to protect the personal safety of
subscribers or the public, to defend claims, and as otherwise authorized by you.
{name of Financial Institution} and its affiliates and service providers also
reserve the right to monitor use of Mobile Banking and the Software for purposes
of verifying compliance with the law, these terms and conditions and any
applicable license, but disclaim any obligation to monitor, filter, or edit any
content.

 

Community Shores Bank39

 

 

Restrictions on Use. You agree not to use Mobile Banking or the Software in or
for any illegal, fraudulent, unauthorized or improper manner or purpose and will
only be used in compliance with all applicable laws, rules and regulations,
including all applicable state, federal, and international Internet, data,
telecommunications, telemarketing, “spam,” and import/export laws and
regulations, including the U.S. Export Administration Regulations. Without
limiting the foregoing, you agree that you will not use Mobile Banking or the
Software to transmit or disseminate: (i) junk mail, spam, or unsolicited
material to persons or entities that have not agreed to receive such material or
to whom you do not otherwise have a legal right to send such material; (ii)
material that infringes or violates any third party’s intellectual property
rights, rights of publicity, privacy, or confidentiality, or the rights or legal
obligations of any wireless service provider or any of its clients or
subscribers; (iii) material or data, that is illegal, or material or data, as
determined by {name of Financial Institution} (in its sole discretion), that is
harassing, coercive, defamatory, libelous, abusive, threatening, obscene, or
otherwise objectionable, materials that are harmful to minors or excessive in
quantity, or materials the transmission of which could diminish or harm the
reputation of {name of Financial Institution} or any third-party service
provider involved in the provision of Mobile Banking; (iv) material or data that
is alcoholic beverage-related (e.g., beer, wine, or liquor), tobacco-related
(e.g., cigarettes, cigars, pipes, chewing tobacco), guns or weapons-related
(e.g., firearms, bullets), illegal drugs-related (e.g., marijuana, cocaine),
pornographic-related (e.g., adult themes, sexual content), crime-related (e.g.,
organized crime, notorious characters), violence-related (e.g., violent games),
death-related (e.g., funeral homes, mortuaries), hate-related (e.g. racist
organizations), gambling-related (e.g., casinos, lotteries), specifically
mentions any wireless carrier or copies or parodies the products or services of
any wireless carrier; (v) viruses, Trojan horses, worms, time bombs, cancelbots,
or other computer programming routines that are intended to damage,
detrimentally interfere with, surreptitiously intercept or expropriate any
system, data, or personal information; (vi) any material or information that is
false, misleading, or inaccurate; (vii) any material that would expose {name of
Financial Institution}, any third-party service provider involved in providing
Mobile Banking, or any other third party to liability; or (viii) any signal or
impulse that could cause electrical, magnetic, optical, or other technical harm
to the equipment or facilities of Fiserv or any third party. You agree that you
will not attempt to: (a) access any software or services for which your use has
not been authorized; or (b) use or attempt to use a third party’s account; or
(c) interfere in any manner with the provision of Mobile Banking or the
Software, the security of Mobile Banking or the Software, or other customers of
Mobile Banking or the Software; or (d) otherwise abuse Mobile Banking or the
Software.

 

Use of Google Maps:  You agree to abide by the Google terms and conditions of
use found at http://maps.google.com/help/terms_maps.html and the Google Legal
Notices found at http://www.maps.google.com/help/legal notices_maps.html, or
other URLs as may be updated by Google.

 

Community Shores Bank40

 

 

Appendix 4 - Fees

 

1.      Mobile Banking Fees for SMS, Mobile Browser and Smartphone App.

 

(a)       One-time Implementation Fees:

 

·     For SMS, Mobile Browser and Smartphone App:      $ PAID

Includes utilization of standard connectivity with Fiserv supported systems. 

 

·     For standard SMS Services (connecting directly to Fiserv):     $0.00

No implementation fee will be charged to Client if Client utilizes Fiserv’s
shared/generic Short Code. If a vanity or unique short code is required by
Client, fees will be quoted separately.

 

(b)       Monthly Fees:

 

·     User Fees. Pricing tiers below represents thresholds that when achieved,
affect only the enrolled mobile users billed at that tier that month. Client
will be billed monthly for the total number of mobile users enrolled, whether
active or inactive. Client must check the appropriate box below to document
Client’s selected access mode option.

 

Number of Enrolled
Users Access Mode Election and Per Enrolled User Fees From To x SMS, Mobile
Browser
and Smartphone App ¨ SMS and Mobile
Browser Bundle 1 1,500 $1.50 $0.58 1,501 2,000 $1.48 $0.57 2,001 3,000 $1.46
$0.56 3,001 5,000 $1.44 $0.55 5,001 10,000 $1.43 $0.54 10,001 25,000 $1.40 $0.53
25,001 50,000 $1.36 $0.52 50,001 + $1.35 $0.50

 

·     Maintenance Fee:      $ 420

 

The monthly maintenance fee is calculated based on Client’s current number of
demand deposit accounts (“DDA”) or share draft accounts in accordance with the
table below. If, during the term of this Schedule, Client exceeds the account
limitation set forth in the table, Client shall inform Fiserv and the monthly
maintenance fee will automatically increase to the applicable fee for the
then-current account level based upon Client’s then-current number of accounts,
and Client shall be obligated to pay Fiserv said amount. Upon Fiserv’s request,
Client will provide a system generated report to validate the number of
accounts.

 

Number of Accounts
(DDA and share draft) Monthly Fee 5,001 - 10,000 $420 10,001 - 15,000 $520
15,001 - 25,000 $720 25,001 - 40,000 $920 40,001 - 75,000 $1,120 75,000+ by
Quote

 

·    SMS Services Fees. Client shall pay Fiserv messaging fees based on one of
the two noted options below. Fees are applicable for United States transactions
only. Client must check the appropriate box below to document Client’s selected
fee option.

Community Shores Bank41

 

 

☒ Bundled Fee Option:

 

Fee Per Registered SMS User, Per Month $0.150 Per Message Fee For Excess MO and
MT Messages* $0.0125

 

* If Client averages more than sixteen (16) messages per registered SMS user per
month, then excess messaging fees will apply.  Fees for excess messages apply to
the total number of MO and MT messages that are in excess of the average of
sixteen (16) messages per registered SMS user per month.

 

☐ Unbundled Fee Option*:

 

Number of Mobile Originated
(“MO”) Messages Per Month

Message Fee Per Mobile

Originated Message

1-100,000 $0.008 100,001-250,000 $0.007 250,001-500,000 $0.006 500,001-1,000,000
$0.005 1,000,001+ $0.004

 

Number of Mobile Terminated
(“MT”) Messages Per Month Message Fee Per Mobile
Terminated Message 1-100,000 $0.026 100,001-250,000 $0.024 250,001-500,000
$0.022 500,001-1,000,000 $0.020 1,000,001+ $0.016

 

* Pricing tiers above represent thresholds that, when achieved, affect only the
messages processed at that tier that month.

 

(c)       Miscellaneous Fees:

 

·     Fiserv reserves the right to pass through to Client, at Fiserv’s cost, any
documented fees or expenses that may be imposed by carriers or other
telecommunications services required in the delivery of the Mobiliti Services to
users (e.g. MetroPCS charges $250 for certification and program updates to its
network).

 

·    Changes: To change configured items after initial set-up:    $1,500 per
change

 

2.x Enabling Popmoney within Mobiliti. As this implementation is optional, this
box must be checked if Client requires the functionality to be enabled and the
applicable fee shall be as noted below.

(a)    One-time Implementation Fee:      Included

Fee applies only to Fiserv clients that have purchased Popmoney through
CheckFree RXP Bill Pay.

 

3.x Client-Branded Smartphone App. As this functionality is optional, this box
must be checked if Client requires the functionality to be implemented and the
applicable fees shall be as noted below.

 

(a)     One-time Implementation Fee:      PAID

Includes the creation, implementation and submission of the Client-branded
Smartphone App to the Apple App Store and Google Play.

 

(b)    Monthly Service Fee:      $250 per brand

  

Fiserv shall invoice Client the monthly service fee once the Client-branded
Smartphone App is in production in either the Apple App Store or at Google Play.

 

Community Shores Bank42

 



  

4.x Tablet: Mobile Banking and Client Branding Fees. As this access mode is
optional, this box must be checked if Client requires the functionality to be
implemented and the applicable fees shall be as noted below. As a pre-requisite
to Fiserv implementing the Client-branded Tablet Application, Client must also
acquire and implement the Smartphone App as noted in Section 1 above.

 

(a)     One-time Implementation Fee:     PAID

 

Includes the creation, implementation and submission of a Client-branded iPad
Tablet Application to the Apple App Store and the creation, implementation and
submission of a Client-branded Android Tablet Application to Google Play and
Amazon Appstore. The availability of additional Tablet Applications for any
other operating platform, system, or online store shall be at Fiserv’s sole
discretion, including any related implementation fees for such additional
applications.

 

(b)     Monthly Fees:

Fiserv shall begin invoicing Client for the fees below once the Client-branded
Tablet Application is in production in any online store.

 

·     User Fee:        $1.32 per Tablet user

 

Client will be billed monthly for the total number of Tablet users, whether
active or inactive.

 

·     Service Fee:   $250 per brand

 

This fee is to maintain the Client-branded Tablet Applications in the
appropriate online stores.

 

Community Shores Bank43

 

 

Appendix 5 - Additional Terms for Client-Branded Smartphone App and Tablet App

 

1.      Description. Fiserv shall implement and support Client-branded versions
of the Smartphone App and/or the Tablet App (the “Client Branded App”). The
Client Branded App will be made available to Client’s end-users through the:

 

·Apple App Store (the “Apple App Store”) for iPhones and the iPad Tablet;

·Google Play (the “Google Play”) for Android phones and the Android Tablet; and

·Amazon Appstore (the “Amazon Appstore”) for the Android Tablet.

Collectively, Apple App Store, Google Play and Amazon Appstore shall be referred
to herein as the “Online Store”.

 

2.      Client Responsibilities and Acknowledgements.

 

2.1Complete and submit to Fiserv the Client Branded App submission form(s), as
supplied to Client by Fiserv during the Client Branded App submission process.

 

2.2Create the required images in accordance with the specifications of the
Online Store and provide the images to Fiserv as part of the submission form.

 

2.3Review and provide approval sign-off to Fiserv of the Client Branded App
screen shots, as supplied to Client by Fiserv during the Client Branded App
submission process.

 

2.4Work with Fiserv to establish a mutually agreed upon launch date for the
Client Branded App at the appropriate Online Store.

 

2.5With respect to the Apple App Store, Client will:

 

(i)Enter into an Apple developer license directly with Apple. Client is
responsible for the payment of all fees to Apple associated with Apple’s
developer license program.

 

(ii)Provide Fiserv with the credentials of Client’s “Team Agent” or Client’s
Apple developer account logon information to allow Fiserv to create and manage
the signing of certificates, as well as upload the Client Branded App to the
Apple App Store.  With such credentials, Fiserv will inherit “Admin” rights in
iTunes Connect, which Fiserv will need to manage and complete the submission
process of the Client Branded App on behalf of Client. Client is responsible for
providing updated credentials to Fiserv immediately, if changes are made to
logon values, in order for Fiserv to support future resubmissions of the Client
Branded App.

 

(iii)Supply to Fiserv a production online banking account for Apple to certify
the Client Branded App.

 

(iv)Accept any new license agreements released by Apple as soon as commercially
reasonable in order to prevent delays in resubmissions of the Client Branded App
by Fiserv.

 

2.6With respect to Google Play and Amazon Appstore, Client will:

 

(i)Enter into a developer license directly with Google and Amazon. Client is
responsible for the payment of all fees, if any, to Google and Amazon associated
with such developer license program.

 

(ii)Grant Fiserv administrative access to its developer account by sending an
invite to ‘clientbrandedapp@fiserv.com’.

 

(iii)Accept any new license agreements released by Google or Amazon as soon as
commercially reasonable in order to prevent delays in resubmissions of the
Client Branded App by Fiserv.

 

2.7With respect to submission of the Client Branded App to additional online
stores (should online stores be expanded), the application submission process
will be similar to the processes defined above, adjusted as needed per the
requirements of the online store. Fiserv will submit the Client Branded App into
the appropriate online store per the requirements of such online store. In the
event an online store requires attainment of a developer license or charges fees
for a developer license, Client shall be responsible for the payment of such
fees.

Community Shores Bank44

 

 

2.8Depending on the nature of Fiserv’s update to the Mobiliti Services, Client
acknowledges that the Client Branded App may have to be resubmitted to the
applicable Online Store by Fiserv.

 

3.Fiserv Responsibilities.

 

3.1Advise and guide Client through the application set up process for each
Online Store.

 

3.2Create the Client Branded App.

 

3.3Create and submit to Client for approval the screen shots of the Client
Branded App.

 

3.4With respect to the Client Branded App in the Apple App Store, Fiserv will:

(i)Complete the iTunes Connect application submission form, including the
Client’s test case, required to submit the Client Branded App to Apple for
certification.

 

(ii)Submit the Client Branded App to Apple for certification, via Client’s Apple
developer account logon.

 

(iii)Once Apple has approved, Fiserv will release the Client Branded App into
the Apple App Store production environment on a date mutually agreed upon with
Client.

 

3.5Submit the Client Branded App to Google Play and/or Amazon Appstore on
Client’s behalf.

 

3.6Update the Client Branded App in the appropriate Online Store, as applicable
and within a commercially reasonable period of time following the general
availability of a new version/release of the Smartphone App or Tablet App.

 

Community Shores Bank45

 

 

Mobiliti Business Services Schedule to ASP Services Exhibit

 

1.      Description of Services. If elected by Client in writing after the date
hereof and subject to the terms as stated in this Mobiliti Business Services
Schedule (this “Schedule”), Fiserv agrees to provide to Client services which
include a single platform, financial institution centric, mobile offering
comprised of certain distinct access modes, depending upon Fiserv’s commercial
availability of such access modes and the scope of Client’s selection and
payment of fees for such modes (the “Mobiliti Business Services”). The following
mobile-specific definition(s) and access mode(s) shall be applicable to the
Mobiliti Business Services under this Schedule:

 

·“Smartphone Application” or “Smartphone App” means an application (a) designed
to be resident on mobile devices which typically have a screen size less than 7
inches and identified on Fiserv’s current certified device list for the Mobiliti
Business Services; (b) that supports connectivity and transactions with a single
financial institution; and (c) that typically allows a consumer to use mobile
banking services. The distribution of marketing or advertising information shall
not, in any event, be deemed to be a feature of Smartphone Application.

 

1.1      Network Gateway Services. As part of the Mobiliti Business Services,
Fiserv shall provide Client with network gateway services (the “Network Gateway
Services”) to support Client’s delivery of its Notifications to its users
utilizing Apple’s Push Notification Service and Google’s Cloud Messaging Service
(such provider(s) shall be hereinafter referred to as a “Notification Service
Provider(s),” and either individually or collectively the aforementioned
service(s) from such Notification Service Providers as “Notification
Service(s)”).

 

(a)      With respect to Client’s receipt of the Network Gateway Services from
Fiserv, the following definitions shall apply:

 

“Message Content” means information, text, data, color or black and white images
contained in a Notification.

 

“Notification” means the message that is forwarded from Fiserv’s
alerts/notification engine through the notification network of third parties
such as Android or Apple/iOS.

 

(b)      To the extent that a user: (i) has a device capable of receiving
Notifications from Notification Service Providers, (ii) has downloaded the
Client-developed application onto such device, and (iii) has registered and
provided consent to receive notifications, such user shall be eligible to
receive a Notification.

 

(c)      Network Gateway Services shall be inclusive of the following:

 

·A hosted network gateway service that supports the delivery of Client’s
Notifications to Notification Service Providers for ultimate delivery to users’
mobile devices; and

·Connectivity between Fiserv, Notification Service Providers and Client via
agreed upon access methods.

 

1.2      Fiserv Responsibilities.

 

(a)      Fiserv will provide the Mobiliti Business Services to users who have
been approved for enrollment pursuant to procedures agreed to between Fiserv and
Client. Fiserv will provide:

 

·hardware and software contained in the Fiserv System necessary to host the
Mobiliti Business Services for Client, including the requisite facilities,
security and support required for solution operation;

·a standard enrollment mechanism; and

·customer care tools.

 

(b)      Hours. Fiserv will use reasonable efforts to make the Mobiliti Business
Services available to Client 24 hours a day, 7 days a week, subject to scheduled
maintenance, scheduled downtime, and causes beyond the reasonable control of
Fiserv.

 

(c)      Features and Functions of the Mobiliti Business Services. The Mobiliti
Business Services will provide functionality, which includes, but is not limited
to: a mechanism to provide banking transactions such as balance inquiries,
transaction history and funds transfers; and, a mechanism to provide payment
approvals as implemented within the Fiserv System to which the Mobiliti Business
Services are integrated. A user’s access to features within the Mobiliti
Business Services may also be limited as a result of entitlements established by
Client or by Client’s corporate clients relative to the users of such corporate
client through its business online banking service. The features and
functionality of the Mobiliti Business Services will be identified in
implementation documentation. Fiserv will configure the Fiserv System to enable
Client to provide the Mobiliti Business Services to its users as mutually agreed
upon in the implementation documentation.

 

Community Shores Bank46

 

 

(d)      Interface with Other Products. The interface of the Mobiliti Business
Services with any other products or services is subject to the terms and
conditions related to the particular interface, as and when mutually agreed in
writing between the parties.

 



(e)      Training. Fiserv will provide a one-time training session on the
Mobiliti Business Services to Client’s trainers (in a ‘train the trainers’
environment) during the first year of the initial term of this Schedule. 
Client’s trainers will be responsible for training Client’s associates and/or
users. Training will include Mobiliti Business Services registration and
self-service applications, as well as training on the Mobiliti Business Services
customer care tool.  If any training hereunder is not performed at a Fiserv
location, Client will also pay for travel and other appropriate expenses for
Fiserv personnel involved in such training, subject to Section 2(b) of the
Agreement.

 

(f)      Support

 

(i)     Fiserv, or its affiliates or agents, will provide support to Client as
set forth in this Schedule, and Client is responsible for first tier support to
its users. An initial technical support inquiry will be logged in order for
Fiserv to initiate the troubleshooting process. Client agrees to provide all end
user technical support and Fiserv will provide second level technical support to
Client’s support representatives during the days and times set forth in the
Agreement, unless otherwise agreed upon by the parties. Technical support, as
referred to herein, means Fiserv will take an initial technical support inquiry
from Client and initiate the troubleshooting process. Fiserv will use
commercially reasonable efforts to determine the source of support issues and to
remedy the issues.

 

(ii)     In the event Client uses any third party software, system, or product
in its back office environment, Client shall be required to maintain
compatibility between such third party software, system or product with the
Fiserv System.

 

(iii)     Fiserv will perform its standard quality assurance processes for
Client, which includes verification of the most common mobile handsets used by
users to access the services integrated into the Mobiliti Business Services.
From time-to-time, and as necessary, Fiserv will provide updates to the list of
certified mobile handsets and devices for the Mobiliti Business Services.

 

(iv)     Fiserv will not be required to provide on-site support services. Fiserv
reserves the right to charge Client on a time and materials basis if Client
requests and Fiserv agrees to perform support services outside of its designated
responsibilities and obligations under this Schedule.

 

(v)     For purposes of this Schedule, “time and materials basis” means at
Fiserv’s then current standard hourly rate for the applicable services plus
Fiserv’s out-of-pocket expenses reasonably incurred in connection with
performing the services including, but not limited to, air travel, local
transportation, hotel rooms, meal expenses and communication costs. Support
services shall commence upon the date of implementation of the Mobiliti Business
Services for use by Client’s users.

 

1.3      Client Responsibilities.

 

(a)      Client acknowledges and understands that the Mobiliti Business Services
may be subject to unavailability due to congestion or overload on public
circuits supplied by third parties or due to downtime by such third parties.

 

(b)      Client will provide Fiserv with all information needed by Fiserv to
enable Fiserv to configure the Mobiliti Business Services for Client and its
users. In the event Client does not fulfill its obligations during the
pre-installation and/or implementation phase, the result of such failure may
cause a delay in the timing of its implementation.

 

Community Shores Bank47

 

 

(c)      Client is, and shall remain, solely and exclusively responsible for any
and all financial risks, including without limitation, insufficient funds,
associated with each Client user accessing the Mobiliti Business Services.
Fiserv shall not be liable in any manner for such risk.

 

(d)      Client assumes exclusive responsibility for the consequences (i) of any
instructions it may give to Fiserv, (ii) for Client's or its users’ failures to
access the Mobiliti Business Services properly in a manner prescribed by Fiserv,
and (iii) for any information required for registration of a Client user or
related to authentication of such user.

 

(e)      Client will provide and make available to Fiserv appropriate management
and technical personnel of Client who will work with Fiserv and will perform, on
a timely basis, the activities referenced in this Schedule, the responsibility
for which is required therein to be assumed by Client. In addition, Client will
cooperate with Fiserv through making available such personnel, management
decisions, information, authorizations, approvals and acceptances in order that
Fiserv’s performance of the Mobiliti Business Services may be properly, timely
and efficiently accomplished.

 

(f)      Client will complete and perform any and all validation procedures it
determines, in its sole discretion, are necessary to authenticate the identity
and ensure the financial integrity of a particular user.

 

(g)      Client will comply with all operating instructions that are issued by
Fiserv from time to time. Client agrees that it will use, and will instruct its
users to use, the Mobiliti Business Services in accordance with such rules as
may be established by Fiserv from time to time including as may be set forth in
any materials furnished by Fiserv to Client. Client will be responsible for the
supervision, management and control of its use of the Mobiliti Business
Services, including without limitation, implementing sufficient procedures to
satisfy its requirements for the security and accuracy of data. Fiserv is
entitled to rely upon and act in accordance with any instructions, guidelines or
information provided by Client which are given by persons having actual or
apparent authority to provide such instructions, guidelines or information.

 

(h)      Client acknowledges that it has certain notice requirements to its
users in connection with its receipt of the Mobiliti Business Services.  Client
acknowledges and agrees that it is responsible for ensuring its users are
provided with any applicable privacy disclosures prior to such user’s enrollment
and use of the Mobiliti Business Services.  Client further acknowledges and
agrees that it shall comply with all applicable laws, rules and regulations in
connection with its receipt and use of and access to the Mobiliti Business
Services.

 

(i)      Client agrees to ensure that its users receive adequate disclosure of
the terms and conditions governing their use of the Mobiliti Business Services
or their use of any other Client service used in conjunction with the Mobiliti
Business Services.

 

(k)      Client agrees to fulfill the following obligations and if Client fails
to fulfill its responsibilities, Fiserv will use commercially reasonable efforts
to address issues caused by such failure on a time and materials basis and will
not be obligated to address or circumvent such issues in any designated time
frames:

 

(i)      Maintenance and support of Client’s core processor or online banking
service and associated networks, unless such functions are provided by Fiserv or
Fiserv’s Affiliate and supported by the Mobiliti Business Services.

 

(ii)      Overall security of Client’s core processor, excluding the security
provided by a Fiserv Affiliate, and data that resides on Client’s core processor
is the responsibility of Client, unless it is otherwise agreed to in writing by
the parties.

 

(iii)      From time to time, Client may be required to provide Fiserv with a
reasonable and acceptable number of production test accounts that have all
available account types and functions represented in each one for resolution of
support and maintenance related issues.

 

(l)      With respect to Client’s receipt of the Network Gateway Services from
Fiserv, Client shall also fulfill the following responsibilities:

 

(i)      Enter into the relevant service agreement(s) or terms of service
(collectively, the “Notification Service Agreements”) with each of the
Notification Service Providers as identified in Section 1.1 above, as required
by such Notification Service Provider, and take such necessary actions to ensure
that such Notification Service Agreements remain in effect for the term of this
Schedule, including, but not limited to, payment of all fees required by the
Notification Service Providers;

 

(ii)      Provide prompt notice to Fiserv in the event any of the Notification
Service Agreements is terminated or Client’s access to one or more of the
Notification Services is either suspended or terminated;

 

(iii)      Ensure that the Message Content of any Notification provided to
Fiserv is: (A) accurate, complete and authentic; and (B) in compliance with the
terms and conditions as stated in the Notification Service Agreements; and

 

(iv)      Subject to the confidentiality provisions as stated in the Agreement,
provide to Fiserv the developer credentials obtained from each Notification
Service Provider; whereby Fiserv’s use of such credentials shall be limited to
supporting its provision of Network Gateway Services hereunder.

 

Community Shores Bank48

 

 



2.      Notwithstanding anything set forth in the Agreement or this Schedule,
the following additional terms and conditions shall apply to the Network Gateway
Services provided pursuant to this Schedule. In the event of a conflict between
these provisions and the Agreement, the more restrictive provision shall
control.

 

2.1      Indemnification. Client will indemnify, defend and hold Fiserv, its
suppliers and licensors related to the provision of the Network Gateway Services
(“Fiserv Indemnitees”) harmless from and against all third party claims,
liabilities, damages, losses, costs and expenses, including attorneys’ fees,
expert witness fees and costs, incurred by any Fiserv Indemnitee as a result of
any illegal acts, fraud, misrepresentation or willful misconduct regarding the
use of the Network Gateway Services, or any violation of or noncompliance with
the Notification Service Agreement(s) by Client or any end user.

 

2.2      Limitation of Liability. FISERV’S AGGREGATE LIABILITY TO CLIENT AND ANY
THIRD PARTY FOR ANY AND ALL CLAIMS OR OBLIGATIONS RELATING TO THE NETWORK
GATEWAY SERVICES SHALL BE LIMITED BY THE TERMS SET FORTH IN SECTION 7 OF THE
AGREEMENT.

 

2.3      Disclaimer of Warranties. NEITHER FISERV NOR ITS SUPPLIERS WILL BE
LIABLE TO CLIENT OR ANY END USER FOR ANY NOTIFICATIONS DELETED OR NOT DELIVERED,
REGARDLESS OF THE REASON FOR DELETION OR NONDELIVERY INCLUDING, WITHOUT
LIMITATION, MESSAGE PROCESSING OR TRANSMISSION ERRORS. NEITHER FISERV NOR ITS
SUPPLIERS MAKES ANY REPRESENTATIONS OR WARRANTIES REGARDING THE QUALITY,
RELIABILITY, TIMELINESS OR SECURITY OF THE NETWORK GATEWAY SERVICES, OR THAT THE
NETWORK GATEWAY SERVICES WILL BE ERROR-FREE, UNINTERRUPTED, OR FREE FROM
UNAUTHORIZED ACCESS OR NOT INFRINGE THIRD PARTY RIGHTS. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, THE NETWORK GATEWAY SERVICES ARE PROVIDED ON AN “AS
IS,” “WITH ALL FAULTS” AND WITHOUT WARRANTY OF ANY KIND, AND FISERV EXPRESSLY
DISCLAIMS ALL WARRANTIES WITH RESPECT TO THE NETWORK GATEWAY SERVICES, INCLUDING
WARRANTIES OF SECURITY, QUALITY, RELIABILITY, MERCHANTABILITY, SATISFACTORY
QUALITY, AND FITNESS FOR A PARTICULAR PURPOSE.

 

2.4      Third Party Charges. Fiserv is not responsible for any charges,
including interconnection, access, termination, pager, wireless, or landline
phone charges, the Client, any end user, or any recipient of a Notification
incurs as a result of the use of the Notification Services. Client shall advise
its end users that recipients of Notifications using Notification Services may
incur third-party charges (e.g., wireless service provider) for which they will
be responsible.

 

2.5      Third Party Factors and Span of Control. Client acknowledges that the
successful transmission of a Notification to an end user is dependent on the
facilities, networks, connectivity, or any acts and/or omissions of the
Notification Service Providers, third party wireless service providers,
governmental entities and other third parties (collectively, the “Third Party
Factors”). Client acknowledges that the performance of the Notification Services
may be affected by such Third Party Factors and that Third Party Factors are
outside Fiserv’s Span of Control. Fiserv’s “Span of Control” means those areas
of functionality and technology, including hardware and software used in the
provision of the Network Gateway Services that are under the direct control of
Fiserv (excluding Third Party Factors). FISERV WILL have no liability for any
reduction, interruption, termination or suspension of the DELIVERY OF
NOTIFICATIONS TO END USERS TO THE EXTENT Caused by FACTORS outside FISERV’s Span
of control.

 

3.      Fees. Client shall pay Fiserv the fees identified in Appendix 1 attached
hereto. Implementation fees shall be invoiced upon completion of the
implementation services. Monthly fees and any applicable transaction fees will
be billed to Client on a monthly basis once the Mobiliti Business Services are
made available by Fiserv to Client. In the event, however, implementation of the
Mobiliti Business Services has not occurred within 365 days from the date this
Schedule is incorporated into the Agreement (either by amendment or through
inclusion when the Agreement is signed) and such delay is due to Client, Fiserv
shall commence invoicing and Client shall pay for any monthly maintenance fee
identified in Appendix 1. The initial fees for the first month of Client’s use
of the Mobiliti Business Services, other than implementation fees, will be
pro-rated for the number of days less than the total number of days remaining in
such first month.

 

Community Shores Bank49

 

 

4.      Additional Terms. The following additional terms apply to the Mobiliti
Business Services:

 

(a)    Access. Client acknowledges that access to the Mobiliti Business Services
shall be across public and private lines and that Fiserv has no control over
such lines or the information available from non-Fiserv sources. Fiserv shall
not be held responsible for any delays or missed delivery dates by a third party
unless such third party is a subcontractor of Fiserv. Fiserv does not warrant
that the Mobiliti Business Services will operate uninterrupted or error free.

 

(b)    Trademark and Content License. Client hereby grants to Fiserv a
non-exclusive, non-assignable right to use Client’s trademarks, trade names,
service marks, service names (collectively, “Trademarks”), and Client Content
(as defined below) solely in connection with, and during the period of, Fiserv’s
provision of the Mobiliti Business Services. Client will indemnify and hold
harmless Fiserv, its officers, directors, employees, designated supplier, and
affiliates against any claims or actions arising out of Fiserv’s use of
Trademarks and/or Client Content as long as such use is contemplated hereunder.

 

(c)    Regulatory Compliance. Client shall not use the Mobiliti Business
Services for any activities in violation of any laws or regulations, including
without limitation, wrongful transmission of copyrighted material, sending of
threatening or obscene materials, or misappropriation or exportation of trade or
national secrets.

 

(d)    Client Warranties. Client represents and warrants that (i) any work,
content, or information (“Client Content”) provided to Fiserv by or on behalf of
Client is either original or that Client has the legal right to provide such
Client Content; and (ii) Client Content does not impair or violate any
intellectual property or other rights of Fiserv or any third party. Client will
indemnify and hold harmless Fiserv, its officers, directors, employees,
designated supplier, and affiliates against any claims or actions arising out of
any breaches of the foregoing, or any improper use of information gathered
through any co-branded site as part of the Mobiliti Business Services. Client
acknowledges that Fiserv shall not monitor, review, or approve any Client
Content.

 

(e)    Term and Termination.

 

(i)    Term. Subject to clause (ii) below, the term of this Schedule will be
coterminous with the term of the Agreement.

 

(ii)   This Schedule shall immediately terminate upon the termination of any
required service with which the Mobiliti Business Services are integrated (e.g.
core processing or online banking system), also for any reason.

 

(iii)  During the term of this Schedule, Fiserv may provide written notice to
Client that it is offering a product and/or service of substantially similar
functionality and use as all or any portion of the services provided herein. 
Following such notice, either party may elect to transition Client to such
product or service, subject to (A) providing the other party with written notice
at least 90 days prior to such transition and (B) the mutual agreement of Fiserv
and Client to enter into a separate Schedule to the Agreement for such product
and/or service.

 

(iv)  Upon any termination or expiration of this Schedule, Client shall continue
to be responsible for any applicable data communications, messaging and modem
fees until (A) all circuits are disconnected and the telecommunications company
ceases invoicing Fiserv, and (B) Fiserv receives back all equipment supplied to
Client by Fiserv.

 

(f)     Market Adoption. Client agrees to assist Fiserv with certain marketing
efforts associated with the Mobiliti Business Services. These efforts may
include, as reasonably requested and mutually agreed to, a press release
announcing selection of Mobiliti Business Services, marketing Mobiliti Business
Services to Client’s customers, serving as a reference contact, sharing of
Client-developed mobile related materials and realized value of Mobiliti
Business Services, participating in joint marketing activities for Fiserv and
Fiserv’s Affiliates, and other similar activities as the parties may mutually
agree upon. In addition, Client agrees Fiserv may aggregate Client’s
non-personal user data and information relative to the use of the mobile banking
products and services by Client's users and their mobile devices with similar
data from other Fiserv customers for the purposes of enhancing Fiserv products
and adoption techniques.

 

5.      Client Branded Smartphone App. The Smartphone App shall be
Client-branded. With respect to such Client-branded version of the Smartphone
App in the Apple App Store and at Google Play, the additional fees and terms
described in Appendices 1 and 2 to this Schedule shall be applicable and
incorporated herein.

 

6.      Conflict. In the event of a conflict between the terms of this Schedule
and the Agreement, the terms of this Schedule shall control.

 

Community Shores Bank50

 

 

Appendix 1 – Mobiliti Business Services - Fees for Smartphone App

 

1.      One-time Implementation Fees:

 

·$ 17,000 per brand

 

Includes utilization of standard connectivity with Fiserv supported systems and
the creation, implementation and submission of the Client-branded Smartphone App
to the Apple App Store and Google Play. Includes Mobiliti Business deployment
package.

 

2.Monthly Fees:

 

2.1.Per Enrolled Corporate Client Fees:

 

·    Micro Level Corporate Client:    $4.25 per corporate client

 

·    Mid-to-Large Level Corporate Client:     $8.00 per corporate client

 

The above monthly fee for each corporate client includes an unlimited number of
users.

 

2.1.1.Each corporate client of Client will be classified as either “Micro Level”
or “Mid-to-Large Level” based upon the entitlements listed below and assigned by
Client to such corporate client.

 

 Mobiliti Business Services Entitlements

Micro Level
Business User Mid-to-Large
Level Business
User Administration X X Information Reporting X X Multifactor Authentication
(RSA additional pricing for tokens from Vasco) X X Check Images X X Loan
Reporting & Payments X X Internal Transfers X X Customer Alerts X X ACH
Transfers             X Wire Transfers   X Positive
Pay                              X

 

2.1.2.Client will be billed monthly for the total number of mobile corporate
clients enrolled, whether active or inactive.

 

2.1.3.Invoicing of the above “Per Enrolled Corporate Client Fee” at the higher
Mid-to-Large Level fee will be triggered in any given month when such corporate
client is authorized to access any of the following 3 entitlements: ACH, wire or
positive pay.

 

2.1.3.1. Promotional Fee Period. Notwithstanding the invoicing method described
in Section 2.1.3 above, up through December 31, 2015, Fiserv shall invoice
Client for the Per Enrolled Corporate Client Fee based only on the actual usage
in any given month of the features within Mobiliti Business Services for the
Mid-to-Large Level business user. Beginning January 1, 2016, Fiserv may begin
invoicing Client based on the terms of Section 2.1.3 above.

 

2.2.                 Per Approval Fee:    $0.25

 

An “Approval” is any user-initiated activity made within the Mobiliti Business
Service for certain activities which include, but are not limited to: ACH
approvals, wire approvals, positive pay approvals and internal transfer
approvals.

 

Community Shores Bank51

 

  

2.3.                  Maintenance Fee:      $ 350 per brand

 

This fee includes maintaining the Client-branded Smartphone Application for iOS
in the Apple App Store, and for Android in Google Play. The monthly maintenance
fee is calculated based on Client’s current asset size, as published at
www.ncua.gov or www.fdic.gov and noted in the table below. Notwithstanding
anything in the Agreement to the contrary, if, during the term of this Schedule,
Client’s asset size exceeds its current tier, Client shall inform Fiserv (or if
as a result of a Fiserv review or audit, Fiserv deduces that Client’s asset size
has been exceeded, Fiserv shall so notify Client) and the monthly maintenance
fee will automatically increase to the applicable fee for the then-current asset
size, and Client shall be obligated to pay Fiserv said amount.

 

 Asset Size

Maintenance Fee Less than $300M $350 per month $300M to less than $750M $475 per
month $750M to less than $3B $625 per month $3B to less than $10B $750 per month
$10B to less than $30B $850 per month

 

2.4.                  Network Gateway Services Per Forwarded Notification Fee:
$0.019

 

3.Miscellaneous Fees:

 

· Changes: To change configured items after initial set-up: $1,500 per change

  

Community Shores Bank52

 

 

Appendix 2 - Additional Terms for Client Branded Smartphone App

 

4.     Description. Fiserv shall implement and support a Client-branded version
of the Smartphone App (the “Client Branded App”). The Client Branded App will be
made available to Client’s end users only through the Apple App Store for
iPhones and at Google Play (“Google Play”) for Android phones.

 

5.     Client Responsibilities and Acknowledgements.

 

5.1Complete and submit to Fiserv the Client Branded App submission form(s), as
supplied to Client by Fiserv during the Client Branded App submission process.

 

5.2Create the required images in accordance with Apple or Google specifications
and provide the images to Fiserv as part of the submission form.

 

5.3Review and provide approval sign-off to Fiserv of the Client Branded App
screen shots, as supplied to Client by Fiserv during the Client Branded App
submission process.

 

5.4Work with Fiserv to establish a mutually agreed upon launch date for the
Client Branded App at the Apple App Store or Google Play.

 

5.5With respect to the Apple App Store, Client will:

(i)Enter into an Apple Developer License directly with Apple. Client is
responsible for the payment of all fees to Apple associated with Apple’s
Developer License program.

 

(ii)Provide Fiserv with the credentials of Client’s “Team Agent” or Client’s
Apple developer account logon information to allow Fiserv to create and manage
the signing of certificates, as well as upload the Client Branded App to the
Apple App Store.  With such credentials, Fiserv will inherit “Admin” rights in
iTunes Connect, which Fiserv will need to manage and complete the submission
process of the Client Branded App on behalf of Client. 

 

(iii)Supply to Fiserv a production online banking account for Apple to certify
the Client Branded App.

 

5.6With respect to Google, the current application submission process differs
from Apple. Client will not be required to obtain a developer license. Fiserv
will submit the Client Branded App into Google Play on Client’s behalf.

 

5.7Depending on the nature of Fiserv’s update to the Mobiliti Business Services,
Client acknowledges that the Client Branded App may have to be resubmitted to
Apple by Fiserv for recertification.

 

6.Fiserv Responsibilities.

 

6.1Create the Client Branded App.

 

6.2Create and submit to Client for approval the screen shots of the Client
Branded App.

 

6.3Advise and guide Client through the Apple or Google Play application set up
process.

 

6.4With respect to the Client Branded App in the Apple App Store, Fiserv will:

(i)Complete the iTunes Connect application submission form, including the
Client’s test case, required to submit the Client Branded App to Apple for
certification.

 

(ii)Submit the Client Branded App to Apple for certification, via Client’s Apple
developer account logon.

 

(iii)Once Apple has approved, Fiserv will release the Client Branded App into
the Apple App Store production environment on a date mutually agreed upon with
Client.

 

6.5Submit the Client Branded App to Google using Fiserv’s Google developer
account.

 

6.6Update the Client Branded App in the Apple App Store and Google Play as
applicable and within a commercially reasonable period of time following the
general availability of a new version/release of the Smartphone Application.

 



Community Shores Bank53

 

 

CheckFree RXP and Small Business Bill Payment and Delivery Services Schedule

to the ASP Services Exhibit

 

On the terms and subject to the conditions set forth below, Fiserv and Client
hereby enter into this CheckFree RXP and Small Business Bill Payment and
Delivery Services Schedule (“Schedule”) to the ASP Services Exhibit, and agree
that this Schedule shall be incorporated into and made subject to the provisions
of the Agreement. The term of this Schedule will be coterminous with the term of
the Agreement. In the event of any conflict, ambiguity or inconsistency between
this Schedule and the Agreement, or any other document which may be annexed
hereto, the terms of this Schedule shall govern.

 

1.     Services. Fiserv and/or its Affiliates will provide to Client the
services described in this Schedule (“Services”) and Client will pay the fees
set forth in this Schedule. Fiserv and/or its Affiliates provide the Services
which, unless otherwise provided below, permit Client’s customers (“Customers”)
to initiate and authorize payments from their accounts (“Accounts”) to payees
(“Payees”) that Customers have selected in advance to receive payments by means
of the Services. Client authorizes Fiserv to share Client Information with
Client’s third party contractors, as requested by Client in a documented form,
including without limitation electronic mail.

 

1.1.    General Bill Delivery and Payment Services Terms. This Section 1.1
applies to all of the Services described below, except for Section 1.4
(Electronic Remittance Service), Section 1.6 (Customer Care), 1.7
(Implementation and Related Services) and as otherwise set forth below.

 

1.1.1.   Payment Execution. Fiserv will provide the Services to Customers who
have properly enrolled for Services, and who are authorized to use the Services
by Client, in accordance with the terms of this Schedule and the Agreement and
Fiserv’s standard enrollment protocols. Fiserv will execute the delivery of all
payments as instructed by a Customer unless one or more of the following
conditions occurs: (a) erroneous or incomplete information is provided by the
Customer; (b) insufficient funds are available in the Account (including without
limitation due to a closed or frozen Account); (c) a Payee cannot or will not
accept a payment delivered by Fiserv; or (d) the Customer does not follow
Fiserv’s operating instructions. For each remittance processing day, Fiserv
debits Customers via an ACH debit for applicable transactions.

 

1.1.2.   Method of Payment. Fiserv will determine the method of payment for
Customer payments via the Services. These methods include, but are not limited
to, the following: the Automated Clearing House Network; other electronic
payment processing networks; direct Payee transfer; paper checks drawn on a
corporate account of the Services; or paper drafts drawn on the Accounts.

 

1.1.3.    Late Payment Commitment. Fiserv will bear the responsibility for any
late payment related charges up to fifty dollars ($50.00) should a payment
arrive after the due date displayed within the Services as long as the Customer
scheduled the payment in accordance with the applicable Service's Terms of
Service (defined below in Section 2.2.1).

 

1.1.4.    Risk of Loss. Fiserv shall be responsible for Transaction Losses
(defined below) solely to the extent that (a) Fiserv’s debit of a Customer’s
Account for the transaction was returned for an insufficient available balance
from the Customer regardless of funding method (e.g., NACHA Reason Codes R01
(Insufficient Funds) or R09 (Uncollected Funds)), but not if due to a closed or
frozen Customer Account with Client or due to an unauthorized transaction or (b)
solely with respect to the Popmoney Service (described in Section 1.5.1 below)
Fiserv permitted a transaction that exceeds the Limits (defined below in Section
1.5.3). Fiserv will have the right to collect funds against such Transaction
Losses for which Fiserv is responsible. Client shall be responsible for all
other Transaction Losses regardless of the amount or circumstance of the
Transaction Loss and, with respect to Popmoney Services, regardless of whether
or not the Sender, Recipient, Receiver or Requester is a Customer of Client.
Without limiting the preceding sentence, Client will research reports that it
receives from any Customer that an unauthorized transaction has occurred through
the Services, and for funding any Transaction Losses or other amounts due
Customers or another party resulting from such unauthorized transaction. As part
of the Services under this Schedule, Fiserv is in no way responsible for
authenticating Customer credentials for access to the Services. Client
acknowledges that with respect to the Service transactions, Client or its
Customer is the Originator under the ACH Operating Rules. Client and Fiserv
agree to notify the other in the event of fraud being investigated by either
party as it relates to the Services; such notification should be made within two
(2) business days of the party learning of the issue. “Transaction Loss” is a
loss that occurs because the associated Services transaction was rescinded as
unauthorized or has been returned and is un-collectable.

 

Community Shores Bank54

 

  

1.1.5.    Credit Screen. Fiserv will have the right to conduct standard credit
screening. Generally, the credit screen will be a review of the Customer’s
credit history (a soft inquiry), which does not affect the Customer’s credit
rating, nor does the fact a soft inquiry has been made appear on the Customer’s
credit report that may be obtained by another institution for credit decision
purposes. Fiserv will use the results of such soft inquiry only to set risk
parameters in determining the method of payment for the Customer’s payments via
the Services and as otherwise described for Popmoney (defined below in Section
1.5.1), to set parameters used in establishing the Limits (defined in Section
1.5.3) and method of payment and conduct risk assessment. If Client elects not
to allow Fiserv to secure funds from Accounts prior to payment remittance to
Payees, Fiserv reserves the right to set risk parameters on all Customers.

 

1.1.6.    Threatening Conditions. If Fiserv reasonably believes that a Service
or Client’s or Customer’s conduct in using a Service (including, without
limitation, a Customer intentionally initiating fraudulent or unauthorized
transfers or violating any agreement under which it has been provided access to
the Services) violate any applicable laws, rules, regulations or industry
standards, or otherwise pose a threat to Fiserv’s or any Fiserv client’s
equipment, processes, intellectual property or reputation, or any Fiserv System
(“Threatening Condition”), Fiserv will provide Client with notice of the
Threatening Condition and both parties will use commercially reasonable efforts
to cure or cause the correction of the Threatening Condition. If, in the
reasonable and good faith determination of Fiserv, the Threatening Condition
poses an imminent or actual threat (including without limitation regulatory
investigation, inquiry or penalty), then Fiserv shall have the right to suspend
any and all use of the applicable Service until such Threatening Condition is
cured. In any event, Fiserv may terminate Client’s and/or Customer’s use of the
applicable Service without further requirement of notice if the Threatening
Condition remains uncured more than thirty (30) calendar days after Client is
notified of the Threatening Condition.

 

1.1.7.    Bill Delivery Service. On behalf of Client, Fiserv will operate a bill
delivery service (“Bill Delivery”) to allow Customers to electronically receive,
via the Services described below in Section 1.2, summary and graphically
detailed billing information, billing terms and conditions, and merchant
customer care contact information. Customers can select from a pre-defined list
of Payees to receive electronic bills. Once the Customer has activated the Bill
Delivery Service for a Payee, the Customer will begin to receive future bills
electronically within the Service. Publishing of the Client’s own internal bills
for distribution is not covered under this Schedule.

 

1.1.8.    Overnight Check Service. The overnight check service (“Overnight
Check”) provides the capability for Customers to schedule certain paper payments
to be delivered within one (1) business day after the deemed business date such
payment was scheduled rather than the standard multi-business day window. If
available for a Payee, the Service's user-interface will display the earliest
business day the payment can arrive. Additionally, the Service's user-interface
will display a configurable fee to be charged to the Customer on behalf of the
Client.

 

1.1.9.     Same-Day Bill Payment Service. The same-day bill payment service
(“Same-Day Bill Payment”) provides the capability for Customers to schedule
certain electronic payments to be delivered on the same business day as
scheduled, rather than the standard next-business day window. If available for a
Payee, the Service's user-interface will display the earliest business day the
payment can arrive. Additionally, the Service's user-interface will display a
configurable fee to be charged to the Customer on behalf of the Client.

 

1.2.CheckFree RXP and/or CheckFree Small Business.

 

1.2.1.    Service Description. The CheckFree RXP (“CheckFree RXP”) and/or
CheckFree Small Business (“CheckFree Small Business”) Service(s) is an
Internet/World Wide Web server application that offers payment and bill delivery
features and functionality. Fiserv will host a CheckFree RXP site and/or
CheckFree Small Business site (“Subsite”) for access by Customers through
Client’s Web site. Fiserv will be responsible for the Subsite development,
appropriate system operations, system redundancy and maintenance of the
operating system. Sections 1.1.8 (Overnight Check Service) 1.1.9 (Same-Day Bill
Payment Service) and 1.2.2 (Online Education Center) do not apply to, and the
Services described in such Sections are not available for, CheckFree Small
Business.

Community Shores Bank55

 

 

1.2.2.     Online Education Center. Fiserv will make available video tutorials
and “click-through” Web-based demonstrations for CheckFree RXP and, as made
available in Fiserv’s sole discretion, limited video tutorials and Web-based
demonstrations for certain other Services provided under this Schedule. “Online
Education Center” means such tutorials or such demonstrations or both, as
designated by Client for purchase below. The Online Education Center tutorials
and demonstrations are hosted by Fiserv or a Fiserv service provider and are not
available for download or storage by Clients. Client shall have the right to
display the Online Education Center in Client’s own Web site or other Web sites,
in accordance with then-current Fiserv’s written specifications, which are
available upon request. Fiserv shall have the right to replace the Online
Education Center with substantially similar content. Fiserv shall have the right
to terminate the Online Education Center upon 180 days prior written notice to
Client for any or no reason; if Fiserv exercises such right, then Fiserv will
issue a pro rata refund to Client for any fees paid by Client for the Online
Education Center after the date of such termination.

 

Client grants Fiserv and Fiserv’s service providers a nonexclusive license to
display Client’s trademark or similar brand features in the Online Education
Center. Fiserv will comply with any written branding guidelines provided by
Client together with such brand features; if Fiserv does not do so, then
Client’s sole and exclusive remedy shall be to notify Fiserv in writing of such
breach of guidelines, and terminate Fiserv’s right to use such brand features if
Fiserv does not cure such breach 30 days after receiving such notice.

 

1.3.     FraudNet. FraudNet (“FraudNet”) is a service that provides an automated
and scalable system to aid in fraud detection. Fiserv will provide to Client the
FraudNet Service described in this Schedule, solely in connection with bill
payment Services provided separately by Fiserv, and Client will pay the fees set
forth in this Schedule. FraudNet uses various layers of fraud detection and
alert levels when identifying and storing fraud data. FraudNet monitors and
profiles consumer behaviors and merchant transaction activities that are
suspicious or unusual. Fiserv and/or its Affiliates have developed a dynamic
negative file database (“Negative File Database”) that is integrated into
FraudNet to identify repeat offenders. Fiserv may also use other third party
databases in connection with providing FraudNet.

 

1.3.1.Fiserv responsibilities.

 

1.3.1.1.Fiserv will from time-to-time develop and implement new detection
schemes and rules in FraudNet.

1.3.1.2.Fiserv will generate cases for all alerts originating from FraudNet.

1.3.1.3.Client acknowledges that data gathered from confirmed cases will be
utilized to detect fraud for other Fiserv clients. Client grants Fiserv
permission to use such data to further the detection and prevention of fraud;
however, no proprietary consumer information is shared or viewable by other
Fiserv clients, other than reasonably necessary information, such as Customer
name.

 

1.3.2.Client responsibilities.

1.3.2.1.Client will designate personnel with the skills to review and assist in
research when necessary, and Client will notify Fiserv of such personnel’s
contact information (and any changes thereto) for the purpose of Fiserv
contacting Client with regard to alerts, cases and other matters related to
FraudNet. Client will perform necessary research on all cases generated from
FraudNet (including contacting Customers, when applicable), and will be
responsible for releasing the alerted transactions.

1.3.2.2.Client shall use FraudNet only for transactions originating from the
respective Fiserv bill payment Service (as such term is defined in the
applicable Fiserv bill payment Schedule or Exhibit of this Agreement) and not
other types (e.g. Client debit card). Continued use of FraudNet is contingent on
Client fulfilling its payment obligations pursuant to the Agreement.

1.3.2.3.Client will notify Fiserv within twenty-four (24) hours of becoming
aware of any fraud cases originating from the Fiserv bill payment Service that
were not detected by FraudNet.

 

1.4.Electronic Remittance Services.

  

Fiserv has developed payment and service systems to maximize the electronic
delivery of payments, and to minimize or eliminate the use of paper drafts and
checks. In cases where Client is the Payee, Fiserv will collect and
electronically deliver payments (“Payments”) submitted by Customers, debited
from Customer’s designated Accounts (the “Debit Entries”) to Client as the
Payee.

 



Community Shores Bank56

 

 

Where Fiserv has received the funds prior to remitting the Payment to Client
(known as “Good Funds”), there will be no limit (unless indicated otherwise in
“Internal Lines of Business – Electronic Remittance” section (hereinafter the
“Internal Lines of Business Activation Process”) of the Fiserv “Data Gathering
Form” (hereinafter the “DGF”) completed separately by Client) on the amount of a
single Payment, and the eligible Payment will be transmitted through the
electronic interface. If Client elects to limit the daily amount of any single
Payment through the electronic interface, such amount shall be indicated in
Internal Lines of Business Activation Process section of the DGF, and individual
Payments in excess of such amount will be made by paper draft or check.

 

The Payments’ data will be 100% in balance with the expected amount of funds
every day. The associated Payments’ funds for each Internal Line of Business
will be deposited electronically in the designated account per Client’s
instructions in the Internal Lines of Business Activation Process section of the
DGF, and be available for use no later than the business day following the date
of transmission of the data records.

 

No Payment transmitted hereunder may be rejected by Client unless the account
data for such Payment is incorrect or incomplete or the account is blocked or
closed. It is Client’s responsibility to (i) retrieve remittance data each day;
(ii) promptly post the Payments; (iii) maintain current contact and notification
information with Fiserv; and, (v) maintain security of any user ID and password
information.

 

Fiserv and Client mutually agree that if a Payment from a Customer of Client,
which is transmitted by Fiserv to Client, or to an agent of Client, does not
post, it may be necessary for Fiserv to contact Client in an attempt to resolve
the problem (a “Contact”). Client acknowledges that when Fiserv makes a Contact,
it is doing so as agent for the Customer, and Client agrees to provide the
Customer information requested by Fiserv.

 

Client accepts full financial responsibility for the dollar amount of Debit
Entries originally credited to Client and returned unpaid to Fiserv that were
originated by Fiserv for Payments, irrespective of the reason for the return.
Client agrees that Fiserv is authorized to initiate a debit of Client’s
designated bank account (see Internal Lines of Business Activation Process of
the DGF) in the amount of the returned Debit Entries on the day Fiserv notifies
Client of the return.

 

Client acknowledges that Payments will not be transmitted electronically in the
following circumstances:

(a)Where the Customer banks at a financial institution that is not accessible
through the Automated Clearing House;

(b)Where the Customer’s Client account number is incomplete, incorrect or
otherwise fails the account number edit procedures established by Fiserv and
Client; or

(c)For a Payment in excess of the amount indicated in Internal Lines of Business
Activation Process portion of the DGF, if applicable.

 

Upon termination or expiration of this Schedule, if Fiserv and Client desire to
maintain an electronic remittance relationship, the parties must enter into a
separate mutually agreed upon remittance agreement (with a mutually agreed upon
remittance method, which may be different than that under this Schedule, and
with mutually agreed upon pricing, which may be higher than that under this
Schedule) prior to termination or expiration of this Schedule.

 

1.5.Popmoney Third Party Transfer Services.

 

1.5.1.    Popmoney Third Party Transfer Services. Fiserv will provide consumer
third party transfer services (“Popmoney”) that allow transfers to accounts
owned by persons other than the designated Customer. These may include: (a)
transfers to known third parties, where the Customer (the “Sender”) provides the
required account information of the third party (the “Recipient”); (b) transfers
to persons where the Sender provides the contact information of the Recipient or
Receiver through which such Recipient or Receiver receives transaction
notifications (e.g. an email address or mobile phone number) (a “Token”), as
further described in the specifications made available by Fiserv (the preceding
subsections (a) and (b) are referred to as “Send Money”); and (c) sending
requests for payment (“Request Money”) through the Service to the Token of other
natural, individual persons and the ability to view as well as pay requests for
payment received through such Service from other natural, individual persons.
For the Request Money functionality, the Customer may be a Receiver and/or a
Requestor. For purposes of this Schedule, a “Receiver” means a natural,
individual person who receives a Request Money request through the Popmoney
Service and a “Requestor” means a natural, individual person who sends a Request
Money request to a Receiver through the Popmoney Service; if such request is
accepted, Requestors subsequently become Recipients. Fiserv will provide the
Services to Customers who have properly enrolled for Services, and who are
authorized to use the Services by Client, in accordance with the terms of this
Schedule and the Agreement and Fiserv’s standard enrollment protocols. For the
avoidance of doubt, all services indicated as provided by Fiserv to Customers
(including the collection of required account information of a Receiver or
Recipient, whether from the Customer, Receiver or Recipient) are provided by
Fiserv solely in its capacity as a service provider for, and on behalf of,
Client, and are “Services” for purposes of this Schedule. Sections 1.1.1
(Payment Execution), 1.1.3 (Late Payment Commitment), 1.1.7 (Bill Delivery
Service, 1.1.8 (Overnight Check Service) and 1.1.9 (Same-Day Bill Payment
Service) do not apply to, and the Services described in such Sections are not
available for Popmoney Third Party Transfer Services.

 

Community Shores Bank57

 

 

1.5.2.    Customer Service Database. Fiserv may provide Client with one or more
identification numbers, passwords and/or other means of identification and
authentication (collectively “Password”) to access Fiserv’s customer service
database. Client agrees to: (i) take reasonable steps to safeguard the
confidentiality and security of the Password; (ii) limit access to its Password
to persons who have a need to know such information; (iii) notify Fiserv
promptly if Client has any reason to believe the security or confidentiality
required by this provision has been or may be breached; and (iv) immediately
change the Password if Client knows or suspects that the confidentiality of the
Password has been compromised in any way. Fiserv may provide Client with access
to an online database containing recipient information (e.g., name and bank
name) in connection with the Services. Client agrees to access the database
only: (a) to effect, administer, or enforce transactions that result from the
Services; (b) to protect against or prevent actual or potential fraud,
unauthorized transactions, claims, or other liability related to the Services;
(c) for internal audit and regulatory examination purposes; (d) to resolve
consumer disputes or inquiries involving transactions that result from the
Services, or (e) as permitted to access certain customer and transaction
information in Fiserv’s possession, and shall only use the recipient information
of non-Client users within such database to complete Service transactions and
for regulatory purposes. Client shall limit access to such database to its
trusted employees and shall closely and regularly monitor such employees’ use of
such database to ensure compliance with this provision. Client shall protect the
database from security breaches at Client by establishing, maintaining and
updating policies, procedures, equipment and software that are designed to
safeguard the security and integrity of the Client computer systems used to
access the database.

 

1.5.3.   Risk Processes. Fiserv will abide by its standard risk and fraud
detection procedures and processes related to Customers’ use of the Services as
may be updated or modified from time to time (“Risk Procedures”). Fiserv will
make available a summary of its then-current procedures and processes to Client
upon request, including without limitation prior to commencement of the
Services. For purposes of this Section “Limits” means default transaction
limitations, which may or may not include without limitation amount limitations,
velocity limits and, if applicable to the Service, transaction speed limitations
that are documented within the Service.

 

1.5.4.Risk Procedures. Client shall reasonably cooperate with Fiserv’s Risk
Procedures, including: (i) promptly responding to Fiserv’s reasonable requests
to verify account ownership or any Fiserv fraud investigation with respect to a
Deposit Account held at Client, regardless of the transaction origin; (ii)
promptly sending returns to Fiserv via an ACH returns file, chargeback process,
or daily batch feeds, as mutually agreed; (iii) requesting and obtaining a
Written Statement of Unauthorized Debit signed and completed by its customer,
claimant or End User prior to initiating a debit return pursuant to the ACH
Rules; and (iv) in the event that Fiserv has to provide a Letter of Indemnity,
hold harmless letter, or related documentation (each, an “LOI”) to another
financial institution to recover Transaction Losses and there is a claim made
under the LOI, then Client shall be responsible for all amounts relating to such
claim, including, without limitation, the settlement amount and actual attorney
fees.

 

1.5.5.Recovery of Transaction Losses.    

1.5.5.1.Regardless of who bears the Transaction Loss on a particular
transaction, Fiserv will, in its capacity as a service provider for, and on
behalf of Client, attempt to recover the Transaction Loss from Customer and
Client shall provide Fiserv with reasonable assistance in recovering such loss.

 



1.5.5.1.1.Resubmission and Offsets. If pursuant to the Service a credit is
released and the corresponding debit or a portion of any such debit has failed,
Fiserv reserves the right to resubmit or issue a new debit transaction for the
uncollected portion of such debit. If Fiserv is unable to recover the
uncollected portion of the debit, then Fiserv may additionally debit any of the
End User’s other accounts that are accessible via the Services to offset the
uncollected portion.

1.5.5.1.2.Compensation and Assignment. If Fiserv is unable to recover the
Transaction Loss from the Customer and Client is responsible for such
Transaction Loss pursuant to Section 1.1.4 then Client shall compensate Fiserv
for such loss within three (3) business days of receiving notice from Fiserv.
Notwithstanding anything to the contrary in the Agreement, Client hereby assigns
to Fiserv the right to collect the Transaction Loss from the Customer for which
Fiserv is responsible pursuant to Section 1.1.4 and agrees that Fiserv may
report the circumstances and amounts associated with such Transaction Losses to
any credit bureau.

 



Community Shores Bank58

 

  

1.5.6.Suspensions. Fiserv may suspend or deny access to End Users, Requestors
(if applicable), Receivers (if applicable) and/or accounts associated with such
End Users, Requestors, Receivers and/or any counterparties if it receives any
returns from an account associated with them whether with Client or another
financial institution, if Fiserv is owed Transaction Losses in connection with
the applicable End User, or if Fiserv anticipates any potential losses arising
from any such account(s).

 

1.5.7.   Obligations to Customers, Recipients, and Receivers.

 

1.5.7.1.As between the Client and the Customers, Client will be solely liable to
Customers for completion of the Popmoney transfers described in Section 1.5.1
hereof by payment of good funds in the correct amount and in a timely manner to
the Recipient’s bank account (regardless of whether the bank account information
was provided by Customer or collected from the Recipient) and is the “financial
institution” for purposes of Popmoney and its compliance with applicable law.
Without limiting the preceding sentence, Client will at all times remain
responsible for making any consumer whole in connection with any failure to
transmit money through the Services, and Client shall not contract with or
otherwise agree with any Customer to any terms in violation of this Section.

1.5.7.2.Notwithstanding anything to the contrary in the Agreement, Client will
indemnify, defend and hold harmless and release Fiserv and its Affiliates and
their officers, directors, and employees from and against any claims, actions
and other proceedings by a Customer relating to the Popmoney Service or arising
out of or relating to Client’s breach of its obligation to make any consumer
whole as set forth in the preceding sentence in Section 1.5.7.1. The foregoing
indemnification obligation shall not be subject to any limitations on the
Client’s liability otherwise set forth in the Agreement. Client shall, at its
own cost and expense, not subject to reimbursement, defend all such actions,
suits or proceedings, and satisfy all judgments, orders or decrees with respect
to the foregoing, and Fiserv shall provide Client with prompt notice of any
claim for indemnification, cooperation in the defense and settlement of such
claim, and grant Client control over the defense or settlement of such claim.

 

1.5.8.    Receipts. Receipts for applicable Services provided to Customers by
Client will be provided by Client and contain contact information for Client and
no details regarding Fiserv.

 

1.5.9.    Transaction Limits. Fiserv will establish and document Limits (defined
in Section 1.5.3) for or within the Services for Client, which the Client may
review. Limits may also be set by Fiserv at the individual Customer level.
Client may override such Limits but in such event will be responsible for all
and guarantees the full dollar amount of Transaction Losses (as defined in
Section 1.1.4) within the Limits selected by Client, without any financial
contribution from Fiserv, and agrees to fund Fiserv the full amount of
transactions up to the Limit regardless of the availability of funds in the
Customer’s Account, notwithstanding anything in Section 1.1.4 to the contrary.
Customers of the Services may perform transfers only within the Limits
established by Client or Fiserv as applicable.

 

1.5.9.1.Client- and Customer-Level Limits. If Fiserv (a) identifies a sudden
unanticipated increase in Transaction Losses and believes it prudent to take
immediate action to reduce Limits; or (b) is responsible for Transactions Losses
pursuant to Section 1.1.4 exceeding (i) for good funds transfers, 0.1%, (ii) for
next day transfers, 0.5%, of the total dollar amount of transactions processed
on behalf of Client in the applicable rolling 3 business day period; or (c)
identifies an unanticipated risk increase as to an individual Customer, based on
Fiserv’s risk assessment tools, then as to each of the preceding cases, Fiserv
shall have the right at any time but not the obligation to (x) reduce Limits in
an amount and for a duration determined by Fiserv in its sole discretion, (y)
process transactions using a “good funds only” model, and/or (z) suspend the
Popmoney Service. Client will promptly work with Fiserv to analyze the cause of
such losses and to take appropriate measures to remedy their cause.

  



Community Shores Bank59

 



 

1.5.10.Additional Terms and Conditions

 

1.5.10.1.User Data.

 

1.5.10.1.1.Clients, Customers (and Recipients, Receivers and Requestors for
purposes of the Popmoney Services) may be required to share with Fiserv certain
data, including without limitation: (a) the Customer's, Recipient’s, Receiver’s
or Requestor’s name, email address, zip or postal code; and (b) account
information (e.g. financial data, user identification, login and password and
personal information (including without limitation birth date, IP address and
social security number), as well as the ABA Routing and Transit Number that are
specific to an Customer's, Recipient’s or Requestor’s account) (collectively,
“User Data”). Fiserv may use the User Data solely for the performance of the
Services on behalf of Client, in accordance with the Gramm-Leach-Bliley Act, its
implementing regulations and other applicable laws, including (without
limitation) any use to effect, administer or enforce a transaction or to protect
against or prevent actual or potential fraud, unauthorized transactions, claims,
or other liability. If Recipients, Receivers and Requestors elect to enter into
direct contractual relationships with Fiserv, then Fiserv shall also have the
right to use the User Data of such parties pursuant to such relationships.
Provided that the source of the information is not disclosed and the information
is used in conjunction with other independent information, Fiserv may use, store
and disclose User Data and other such information acquired in connection with
the Services in statistical form for pattern recognition, modeling, enhancement
and improvement, system analysis and to analyze the performance of the Services.

 

1.5.10.1.2.Fiserv may supply User Data to any law enforcement agency if Fiserv
or any Fiserv client has suffered or may reasonably be expected to suffer a loss
as a result of fraudulent or suspicious activity performed by the Customer,
Recipient, Receiver or Requestor. Client shall identify a representative as a
point of contact or a subject matter expert if such law enforcement agency
requires supplementary information on such Customer, Recipient, Receiver or
Requestor.

 

1.5.10.1.3.Fiserv may retain all User Data during and after the Term of this
Schedule or the Agreement, if longer, for audit, regulatory compliance, risk
management purposes and as permitted by applicable law and regulations and/or to
the extent it is required to do so in connection with payment network or
organization rules and regulations or similar applicable industry requirements.

 

1.5.10.1.4.Without limiting anything herein or any provisions of the Agreement,
for the avoidance of doubt, the parties hereby agree that the User Data of
Customers is customer information of Client for purposes of the
Gramm-Leach-Bliley Act and its implementing regulations.

 

1.5.10.2.Credentials. For certain Services, Fiserv will provide one or more
identification numbers, passwords and/or other means of identification and
authentication (collectively “Credentials”) to access certain functionalities of
the Services. All Credentials shall at all times be considered Fiserv
Information.

 

1.5.10.3.Required Modifications. If any modification to any Services is required
by law or governmental regulation, or is necessary based on any payment
processing requirements, Fiserv and Client shall use commercially reasonable
efforts to comply in a timely manner. Fiserv may make any modifications,
changes, adjustments or enhancements to the Services that Fiserv deems to be
suitable.

 

1.5.10.4.U.S. Only Services. Client will only make the Services available to
Customers who hold U.S. accounts with Client.

 

1.5.10.5.Popmoney Branding. Client will display the Popmoney Marks (defined
below) on all Web site pages of Client’s Web site that contain links or
references to the Popmoney Service and all marketing materials for the Popmoney
Service in accordance with this Section. “Popmoney Marks” means the trademarks,
service marks, logos and other distinctive brand features relating to the
Popmoney Service that Fiserv makes available to Client under this Schedule.
Subject to the terms and conditions of the Agreement, Fiserv grants to Client
during the term a non-exclusive, nontransferable right to display the Popmoney
Marks, solely in connection with Client’s use of the Popmoney Service. Client
will comply with the Popmoney Marks guidelines established by Fiserv (as updated
from time to time), which will be made available to Client from time to time.
All ownership in or to the Popmoney Marks and all goodwill associated with
Popmoney Marks will remain with and inure to the benefit of Fiserv. Client will
not use any of the Popmoney Marks in any manner likely to confuse, mislead, or
deceive the public. If in its reasonable judgment Fiserv determines that
Client’s use of the Popmoney Marks dilutes or diminishes the Popmoney Marks or
the goodwill, quality or services associated with any of the Popmoney Marks,
then Fiserv will give notice to Client of such issues, and if the issues are not
resolved within five (5) business days of Client’s receipt of such notice, then
Fiserv will have the right to terminate Popmoney Marks license in this Section
upon notice to Client. Client will have no right to sublicense, transfer or
assign the license rights in this Section without the prior, express, written
approval of Fiserv. Client hereby permits Fiserv to display Client’s name and
any logos or similar brand features made available to Fiserv in a list of
clients for the Popmoney Services that Fiserv makes available on the Popmoney
Web site or any successor personal payments service Web site. In the event of
termination or non-renewal of this Schedule or the Agreement, Client shall: (a)
comply with all applicable laws, including laws governing notification of
Customers prior to discontinuation of the use of the Services; and (b) be
financially responsible for any transactions returned on any of its Customers’
Accounts after the termination date, whether or not the returns are proper and
timely. Following receipt of the applicable Client’s written certification of
that Client’s compliance with the foregoing, Fiserv will, for a period not to
exceed sixty (60) days, continue to process transactions that were initiated
prior to the effective date of termination (e.g., returns).

 



Community Shores Bank60

 

 

1.5.11.THIRD PARTY TERMS (cannot be modified by Client).

 

1.5.11.1.Third Party Authentication Questions. Client further acknowledges and
agrees that verification and authentication Services will be only used for the
purpose of verifying the identity of the Customer and will not be used, in whole
or in part, as a basis for determining the eligibility of an Customer for
credit, insurance or employment or to take ‘adverse action,’ as defined in the
Fair Credit Reporting Act or similar laws. Client will not copy or retain any
authentication questions or the Customers’ answers to such questions or use such
questions for purposes other than identity verification and Customer
authentication, except (i) as required by law or and (ii) that Client shall be
permitted to use and retain the pass/fail indication returned by the Services
along with any related explanatory information/codes for risk management or
other internal purposes permitted by law. Client will not reverse engineer or
create derivative works based on the identity verification and authentication
elements of the Services (or the technology used to provide such Services).

 

1.5.11.2.Customer License and Consent. Client hereby consents to Fiserv’s
disclosure of the User Data to certain Fiserv supplier(s) solely in connection
with the verification and authentication of the Customers and subject to the
terms and conditions of this Schedule and the Agreement. Client acknowledges
that such verification and authentication services are proprietary and
confidential and shall be treated as Fiserv Information under the Agreement.
Client grants to Fiserv and Fiserv’s applicable supplier(s) a non-exclusive,
non-transferable, except as provided herein, right to use, copy, store, modify
and display the User Data (defined above in Section 1.5.10.1) solely to the
extent necessary to provide the Services pursuant to this Agreement. Client
represents that it has obtained all necessary Customer agreements or consents as
may be reasonably required to grant such license rights to Fiserv and its
suppliers.

 

1.6.Customer Care.

 

1.6.1. Definitions. Client has the option of having Fiserv provide First Tier
Customer Care or having Fiserv provide only Second Tier Customer Care. “First
Tier Customer Care” is defined as Customer support responsibilities which
include, but are not limited to: (a) answering incoming calls and e-mails from
Customers; (b) opening Services payment research cases on the Customer Care
System, as further described below. “Second Tier Customer Care” is defined as
Fiserv’s direct support to Client for Customers, and includes, but is not
limited to, researching and processing Services payment cases received by Client
and contacting Payees regarding payment research cases received; Second Tier
Customer Care does not include direct communications between Fiserv and
Customers.

 



Community Shores Bank61

 

 

1.6.2. Fiserv First Tier Customer Care. If selected in Section 3 (Pricing and
Fees) below, Fiserv will provide First Tier Customer Care and Second Tier
Customer Care, with the exception of Client’s responsibilities for
marketing/selling any products and handling banking transaction inquiries and
any inquiries not related to the Service; (b) Fiserv will receive and respond to
all incoming calls and emails from Customers regarding the Service; (c) Fiserv
will research all Service payment inquiries received from Customers, which
includes, but may not be limited to, contacting the Payee by telephone on behalf
of the Customer, and forwarding proof of payment to Payee on behalf of Customer;
(d) Client will verify accuracy, completeness, and readability of all account
information provided by the Customer; (e) Client will refer Customers to Fiserv
customer service if Customer is inquiring about bill payment transactions; and,
(f) Client will notify Fiserv of Customer account changes, including, but not
limited to, Account number changes, Customer name, address or telephone changes,
and changes to status of Account, such as closed Account.

 

1.6.3. Client First Tier Customer Care. If First Tier Customer Care is not
selected in Section 3 (Pricing and Fees) below, Client will provide First Tier
Customer Care directly to Customers, and Fiserv will provide Second Tier
Customer Care to Client for all Service payment research cases received from
Client; (b) Client will use the Customer Care System (defined below) to provide
First Tier Customer Care; (c) Client will log in the Customer Care System all
incoming calls and emails from Customers pertaining to the Service; (d) Client
will receive and respond to all incoming calls and emails from Customers, and
Client will forward to Fiserv via the Customer Care System all bill payment
inquiries received from Customers which require Payee contact or research to
resolve; (e) Fiserv will research all bill payment research cases received from
Client through the Customer Care System, which includes, but may not be limited
to, contacting the Payee by telephone on behalf of the Customer, and forwarding
proof of payment to Payee on behalf of Customer; and, (f) Fiserv will send all
research results to Client via the Customer Care System.

 

1.6.4. Customer Care Systems. Fiserv’s customer care system (“Customer Care
System”) is an account tracking system that contains Customer bill payment data,
and aids Fiserv and Client in performing support for a Customer of the Services.
Fiserv provides the Customer Care System security access form to Client on-line,
and Fiserv processes all requests and provides Client with user IDs. Each of
Client’s employed personnel who access the Customer Care System (“Client
Representative”) will choose individual passwords when signing on to the
Customer Care System. Client will provide the Client Representatives with
necessary equipment. Client will establish and monitor internal procedures which
limit one (1) user ID to one (1) Client Representative. Client and Client
Representatives will not share Customer Care System user IDs and passwords.
Fiserv reserves the right to change security procedures established for the
Customer Care System and will make information about such changes available to
Client. Client will comply with Fiserv’s standard operating procedures for the
Customer Care System. Client will: (a) take reasonable steps to safeguard the
confidentiality and security of the user IDs and passwords; (b) limit access to
the user IDs to persons who have a need to know such information; (c) notify
Fiserv promptly if Client has any reason to believe the security or
confidentiality required by this provision has been or may be breached; (d)
promptly inform Fiserv if Client knows or suspects that the confidentiality of
the user IDs have been compromised in any way; and, (e) access the Customer Care
System only to administer transactions that result from the Services. Client
shall closely and regularly monitor Client Representatives’ use of the Customer
Care System to ensure compliance with this provision. Client shall protect the
Customer Care System from security breaches at Client by establishing,
maintaining and updating policies, procedures, equipment and software that are
designed to safeguard the security and integrity of the Client computer systems
used to access the Customer Care System.

 

1.6.5. Limitations. If Fiserv determines, in its reasonable discretion, that any
support issues are caused by any action of Client or its Customers, including
without limitation abuse or misuse of the Services, any modification or addition
to the Services not authorized or performed by Fiserv or any failure of Client
to maintain its technology or the Services, or any other circumstance outside of
Fiserv’s control, then Fiserv reserves the right to charge for any work
performed by Fiserv in investigating such problem at Fiserv’s then-current
rates. Any troubleshooting or assistance requested by Client in connection with
any such problems shall be provided at Fiserv’s sole discretion and at Fiserv’s
then-current rates.

 

1.7.Implementation and Related Services.

 

1.7.1. Generally. Each party will make available management and technical
personnel and will work with the other party in accordance with a mutually
agreed upon written implementation plan to implement the Services. Any other
services are subject to the mutual, written agreement of the parties.

 



Community Shores Bank62

 

 

1.7.2. Training. Fiserv will provide training resources on the Services to
Client’s trainers (in a ‘train the trainers’ environment) during the first year
of the initial term of this Schedule. Client’s trainers will be responsible for
training Client’s associates. Fiserv and Client may mutually agree to additional
training requirements to meet the ongoing needs of Client, at Fiserv’s
then-current training fees. If any training hereunder is not performed at
Fiserv’s location, Client will also pay for travel and other appropriate
expenses for Fiserv personnel involved in such training, subject to Section 2(b)
of the Agreement.

 

2.Client Obligations and Responsibilities.

 

2.1.Compliance.

 

2.1.1. Warranties. Client represents and warrants to Fiserv that it has taken
and will continue to take whatever action may be necessary to comply with all
applicable laws, rules, statutes and regulations (and any interpretations
thereof and rules promulgated thereunder), including, but not limited to, the
USA Patriot Act, the federal Bank Secrecy Act, federal and state laws and
regulations relating to money transmission, currency reporting and the
prevention of money laundering, any rule or regulation issued by a regulatory
body, including the U.S. Office of Foreign Assets Control, the Electronic Funds
Transfer Act and its implementing Regulation E, and the bylaws and operating
regulations of any payment network or organization through which transactions
are being processed, to enable it to offer and provide the Services to its
Customers, and to otherwise register and activate Customers to make use of the
Services and other Fiserv services that may be provided under this Schedule,
including, but not limited to, any necessary pre-registrations, consents and
authorizations from and notices to its Customers. The parties acknowledge and
agree that Fiserv is relying on Client's performance as described in this
Section in Fiserv’s performance of the Services.

 

2.1.2. Indemnification. Notwithstanding anything to the contrary in the
Agreement, Client will indemnify, defend, and hold harmless and release Fiserv
and its Affiliates and their officers, directors, and employees from and against
any claims, actions and other proceedings, damages, liabilities, costs, and
expenses (including reasonable attorneys’ fees) arising from or related to any
breach of the preceding representation and warranty or this Section 2.1
(Compliance). The foregoing indemnification obligation shall not be subject to
any limitations on the Client’s liability otherwise set forth in the Agreement.
Fiserv shall provide Client with prompt notice of any claim for indemnification,
cooperation in the defense and settlement of such claim, and grant Client
control over the defense or settlement of such claim.

 

2.1.3. Records. Client shall maintain all records and prepare and file any
necessary forms, reports or other documentation, including without limitation,
suspicious activity reports or currency transaction reports required to be filed
in accordance with laws applicable to Client. Client shall immediately notify
Fiserv of instances of suspected fraud, money laundering, terrorist financing,
or other illegal activities determined within Client's reasonable discretion and
involving the Services. Client will not use Customer Social Security numbers or
Federal Employer Identification Numbers in the account numbers that Client
designates within the Service; Fiserv will not be responsible for any resulting
liability if Client violates this sentence.

 

2.2.Operating Procedures and Terms of Service.

 

2.2.1. Terms of Service. Client will: (a) require Customers to follow Fiserv’s
standard operating procedures with respect to use of the Services as described
by Fiserv from time to time; and (b) provide to Fiserv, during the term of this
Schedule and at no cost to Fiserv, at least one Client Account for use with the
Services for testing purposes. Client will also enter into a written agreement
regarding the Services with Customers (“Terms of Service”) and require the
Customers to follow the Terms of Service. Client acknowledges that the Terms of
Service are between Client and its Customers, not Fiserv.

 

2.2.2. Sample Terms. As part of Fiserv’s standard Services documentation it
generally provides to its financial institution clients, Fiserv may make
available to Client sample general terms and conditions that Client may consider
in establishing the Terms of Service. Any terms that are required by Fiserv to
be present in such terms and conditions without substantial modification will be
marked as such; Client will not substantially modify such marked terms and
conditions without the prior, written approval of Fiserv. Furthermore, if Fiserv
provides sample terms and conditions and Client elects to modify such terms and
conditions, then Fiserv will not be (i) obligated to host or support such
modified terms and conditions, unless the parties agree otherwise in writing, or
(ii) responsible for any Customer complaints or legal claims that result from
such modifications.

 



Community Shores Bank63

 

 

2.2.3. In its Terms of Service or other governing agreement between Client and
the Customers for the Services, Client will include (i) disclaimers of
incidental, indirect, consequential, special, punitive, and exemplary damages;
and (ii) quantified limitations on direct damages that, with respect to both (i)
and (ii), may be claimed or alleged by such Customers arising out of or relating
to the Services. Such disclaimers and limitations must extend to Client’s third
party suppliers or providers (but do not need to specifically reference Fiserv).
Client will enforce such disclaimers and limitations in claims, lawsuits and
proceedings brought by Client’s Customers. In addition, regarding Popmoney,
Client shall disclose in the Terms of Service that (i) Client is the sole party
liable to Customers for transfers conducted using the Popmoney Service; and (ii)
as between the Client and the Customers, Client is solely liable to Recipients
and Receivers to the extent any liability attaches in connection with the
Popmoney Service.

 

2.3. No Payee Contact; Client Employees. Client understands that all Payee
contact is Fiserv’s responsibility, and Client will not contact Payees at any
time on behalf of Customers. If Client employees or associates access the
Services on behalf of Customers, then Client shall be responsible for
authentication and authorization of such employees and associates, as well as
all resulting access and use of the Services and the User Data (defined in
Section 1.5.10.1) and other Customer, Recipient, Receiver and Requestor
information, if applicable.

 

2.4. Payee Data. At the time the Agreement or this Schedule is terminated, if
Client is not then in uncured default of any payment obligations under the
Agreement or this Schedule, Client shall be entitled to receive from Fiserv
records or lists equivalent in content to Fiserv's standard Authorized
Vendor/Payee List (which contains the Customer-inputted Payee name, Payee
address and Payee account number) for each of Client's Customers on Fiserv's
file in Fiserv’s standard format and at Fiserv’s standard fees. Client shall
bear the cost of all programming and processing that may be necessary to render
the information usable to Client.

 

2.5. Client Site. Client is responsible for registering and maintaining the
registration of Client’s Internet address. Client will maintain editorial
control over and be solely responsible for maintaining Client’s Web site and
providing access through it to the Services. Client will connect to the Services
using Single Sign-On (SSO) technology, unless otherwise agreed in writing.
Client is solely responsible for regulatory compliance of its Web site and its
functionalities with all relevant federal, state and local laws, rules and
regulations.

 

2.6. Client Content. If applicable, Client will provide any content for
incorporation in any manner into the Subsite (defined in Section 1.2.1) to
Fiserv in HTML format, or will pay for conversion of such content to HTML at
Fiserv’s then-current hourly rate or at an otherwise agreed upon
project-specific price. Client is responsible for providing all such content in
accordance with Fiserv’s guidelines for the Subsite. Client will obtain all
necessary permissions and licenses (including trademark licenses), if any,
required for Client and Fiserv’s use of Client content incorporated into the
Subsite and of linkages provided by Client from the Subsite to third-party Web
sites (other than linkages provided by Fiserv).

 

2.7. Releases. Client will use commercially reasonable efforts to make
corresponding changes to its systems to use the then-current release of the
applicable Service, but in any case will not be on any release of the applicable
Service after such release is discontinued by Fiserv. All Feature Packs for the
Services are mandatory and will be placed into production when made generally
available to all Fiserv clients for the applicable Services, with the sole
exception of any specific functions within a Feature Pack that require a
separate written agreement between Client and Fiserv for any fees for such
function.

 

3.Pricing and Fees.

Fee(s) – Community Shores Bank, Muskegon, MI Note: All
Implementation and Set-Up Fees are payable on the date this Schedule is
incorporated into the Agreement.

CheckFree RXP Set-Up Fee:

 

RENEWAL CheckFree RXP Recurring Fees: Monthly Maintenance Fee - Total number of
Demand Deposit Accounts (“DDA”) or Share Draft accounts of Client: Monthly
Maintenance Fee: x     ≥5,001 and <10,000 $400 ¨     ≥10,001 and <15,000 $525
¨     ≥15,001 and <25,000 $650

 



Community Shores Bank64

 

 

¨     ≥25,001 and <40,000 $900 ¨     ≥40,001 and <75,000 $1,150 (If a box is not
checked above, then Fiserv will invoice Client based on information reasonably
available to Fiserv regarding the total number of such accounts of
Client.  Fiserv reserves the right to change such Fee based on changes to the
total number of such accounts, in accordance with the preceding table)  

x Enrolled Customer Fee (unbundled):

 

Per transaction fee:

 

¨ Enrolled Customer Fee (bundled):

(includes unlimited transactions)

Client shall have the option to change pricing from unbundled to bundled once
during the initial term of this agreement.

 

 

$1.75 / Customer / month

$0.42

 

$4.62 / Customer / month

Optional Services – CheckFree RXP: ¨  Conversion – Customer Data, Merchant Data
<2000 Customers: $5,000 ¨  Conversion – Future Dated Payments: $2.50 / payment
(700 transactions minimum)    



¨ FraudNet for CheckFree RXP     Total number of DDA or Share Draft Accounts of
Client: Setup Fee* Monthly Fee ¨ ≥5,001 and <10,000 $600 $300 ¨ ≥10,001 and
<15,000 $625 $300 ¨ ≥15,001 and <25,000 $650 $500 ¨ ≥25,001 and <40,000 $675
$500 ¨ ≥40,001 and <75,000 $700 $500 ¨ >75,000 $725 $700 (If a box is not
checked above, then Fiserv will invoice Client based on information reasonably
available to Fiserv regarding the total number of such accounts of
Client.  Fiserv reserves the right to change such Fee based on changes to the
total number of such accounts, in accordance with the preceding table)    



CheckFree Small Business Set-Up Fee:

RENEWAL

 

CheckFree Small Business Recurring Fees:

Monthly Maintenance Fee:

 

Enrolled Business Customer (Primary Level 1 Customer):

 

Enrolled Business Customer (Secondary Level 2 or Level 3 Customers):

Per transaction fee (first 10 transactions per month):

 

Per transaction fee (additional transactions):

$175

 

$5.75 / Customer / Month

 

No charge

No charge

$0.42

 

Optional Services – CheckFree Small Business: ¨  Conversion – Customer Data,
Merchant Data <2000 Customers: $5,000 ¨  Conversion – Future Dated Payments:
$2.50 / payment (700 transactions minimum)

 



Community Shores Bank65

 

 

¨ FraudNet for CheckFree Small Business

   Setup Fee* Monthly Fee   $500 $110  

 

¨  Electronic Remittance Service $0.00

 

Popmoney Services (available for CheckFree RXP only):

Fiserv will provide the Services to Client in accordance with the fees set forth
in this Section. For the avoidance of doubt, Client is free to set and charge
any fees to Customer’s in its sole discretion.

Popmoney Fees

Implementation Fee: RENEWAL

 

Monthly Fee

Total number of DDA or Share Draft Accounts of Client Monthly Fee x 5,001 –
10,000 RENEWAL ¨ 10,001 – 15,000 $163 ¨ 15,001 – 25,000 $225 ¨ 25,001 – 40,000
$288 ¨ 40,001 – 75,000 $350 ¨ >75,000 Per quote

(If a box is not checked above, then Fiserv will invoice Client based on
information reasonably available to Fiserv regarding the total number of such
accounts of Client. Fiserv reserves the right to change such Fee based on
changes to the total number of such accounts, in accordance with the preceding
table)

Transaction Fees

Description Next Day 3 Day Send Money     Wholesale Transaction Fee $1.25 $0.60
Suggested Customer Transaction Fee $1.50 $0.75 Request Money*     Wholesale
Transaction Fee (3-day) N/A $0.60 Suggested Customer Transaction Fee (3-day) N/A
$0.75

*Request Money Wholesale Transaction Fee. Fiserv will charge Client $0.15 of the
Wholesale Transaction Fee when Request Money request is sent, regardless of
whether the Requestor receives the requested payment. Fiserv will charge Client
the remainder of the Wholesale Transaction Fee when payment is received. Client
will pay such charged amounts in accordance with the Agreement.

Other Fees

Enrollment Fee per new Customer $1.00 Stop Payment:   Wholesale Transaction Fee
$10.00 Suggested Customer Transaction Fee $20.00 E-Greetings:   Wholesale
Transaction Fee No charge Suggested Customer Transaction Fee $0.25 NSF - ACH
Debit Fees $25.00 Payment Investigation/Claims Fee $29.00





 



Community Shores Bank66

 

 

Note: For all Popmoney transaction fees listed above, Fiserv will directly debit
the Customer account for the applicable Customer Transaction Fee. In each
monthly invoice for the Service, Fiserv will show the number and types of
Service transactions processed during the previous month under this Exhibit and
the resulting fees. Fiserv will net against such fees any fees, charges or other
amounts debited or collected by Fiserv on behalf of the Client from any
Customers during such previous month, such as the difference between the
Customer Transaction Fee and the Wholesale Transaction Fee. The applicable
Customer Transaction Fees will be those as set by Client and established in
Fiserv’s systems.

 

Additional Popmoney Fee Terms.

Pricing Calculation. Any tiered pricing presented is based on thresholds, and
such tiered fees only apply to the transactions or other fee measurements over
that threshold.

Conversion of Materials. If a Client provides any content or materials in a
format other than the format(s) approved by Fiserv, Fiserv reserves the right to
charge for any conversion necessary for such content or materials at Fiserv’s
then-current rates; provided, however, that this shall not obligate Fiserv to
make any such conversion.

Invoicing. Fiserv shall invoice Client monthly for fees and expenses incurred
during the previous month for the Services.

Popmoney Mobiliti Option: Popmoney functionality can be enabled within the
Fiserv Mobiliti (ASP) service for an additional one-time free of $750. A
Mobiliti Services agreement or amendment is required.

A2A Transfer Service: Implementation Fee: RENEWAL Wholesale Client Transaction
Fee: $0.35 per transaction For Customer outgoing transfers, Fiserv will directly
debit the Customer account for the Customer Transaction Fee of $2.00 and then
Fiserv will issue a revenue-share credit on Client’s invoice for $1.65, which
represents the difference between the Customer Transaction Fee – Outgoing
Transfer and the Wholesale Client Transaction Fee of $0.35.   For Customer
incoming transfers, there is no Customer Transaction Fee; however Fiserv will
invoice Client the Wholesale Client Transaction Fee of $0.35 for each Customer
incoming transaction. Transaction Limits:  A2A is offered in a risk
model.  Fiserv will assume the credit risk for transfers processed through A2A
according to limits established by Fiserv at the Customer level.  Individual
Customer limits can and will vary based on Fiserv's proprietary risk-scoring
models.  A2A customers will only be considered as enrolled bill payment
customers if and when they set up a payee on CheckFree RXP, at which time the
applicable bill payment fees will be assessed according to their
activity.  Client is responsible for the risk on and amounts of Fiserv’s debits
of Customer’s account if Client fails to inform Fiserv within twenty-four (24)
hours that the Customer’s account has been closed. Miscellaneous Fees:   ACH
Return/NOC Fee: $20.00 each Overnight Check (available for CheckFree RXP only):
  Implementation Fee: RENEWAL Wholesale Client Transaction Fee: $12.45 per
transaction Fiserv will directly debit the Customer account for the Customer
Transaction Fee of $14.95 and then Fiserv will issue a revenue-share credit on
Client’s invoice for $2.50, which represents the difference between the Customer
Transaction Fee and the Wholesale Client Transaction Fee. Same-Day Bill Payment
(available for CheckFree RXP only):   Implementation Fee: RENEWAL Wholesale
Client Transaction Fee: $7.95 per transaction Fiserv will directly debit the
Customer account for the Customer Transaction Fee of $9.95 and then Fiserv will
issue a revenue-share credit on Client’s invoice for $2.00, which represents the
difference between the Customer Transaction Fee and the Wholesale Client
Transaction Fee. x  SSAE16 Audit Report: No Charge      

 

Community Shores Bank67

 

 

¨  Dedicated Customer Service 800#: No Charge

Customer Service:

x First Tier Customer Care (includes Second Tier):

 

¨ Second Tier Customer Care:

 

(If a box is not checked above as to Customer Service, then Fiserv will provide
First Tier Customer Care for the fees set forth above, if any)

 

$1.00 / Customer / month (Waived)

No charge

x Customer Care System Access : first 10 users Included

¨ Customer Care System Access (Additional block of 10 users):

(Additional users to be purchased in minimum blocks of 10)

$200.00 per month for each block of 10 users

Online Education Center (Available for CheckFree RXP only): Please select one of
the following:

 

¨“Click-through” Web-based demonstrations-only package

¨ Video tutorials-only package

¨ Combination package (both Web-based demonstrations and video tutorials)

 

Client branding in Online Education Center: $1,500 (one-time fee)

 

Online Education Center annual fees:



Client Total Asset Size

(M for million dollars, B for billion dollars) (assessed annually)

Click-Through Web Demonstration Package Video Tutorial Package Combination
Package $0-100M $1,500/year $2,000/year $2,750/year $100M+ through 250M
$2,000/year $2,500/year $3,500/year $250M+  through $500M $3,000/year
$3,500/year $5,000/year $500M+ through $1B $4,000/year $4,500/year $6,500/year
$1B+ through $2B $5,000/year $5,500/year $8,000/year $2B+ through $5B
$6,000/year $6,500/year $9,500/year $5B+ through $10B $7,000/year $7,500/year
$11,000/year

Notes:

1.  Branding Fee. If Client upgrades to the Online Education Center Combination
Package and has previously paid Fiserv the one-time fee set forth above for
Client branding, then Fiserv will not require such fee in connection with Client
branding in such Combination Package.

2.  Holding Companies. If Client is a holding company that controls more than
one financial institution that receives Services under this Agreement (where
“control” means the direct or indirect ownership of more than 50% of the voting
securities of such financial institution), then Fiserv will discount the Online
Education Center fees set forth above by a total of 15% for the second of
Client’s financial institutions that purchases the Online Education Center, and
discount such fees by a total of 30% for the third and each additional of
Client’s financial institutions that purchases the Online Education Center under
this Schedule.

 

3.1.Monthly Maintenance Fees go into effect when the Service is in production,
i.e. available to accept enrollments and process payments or one hundred eighty
(180) days from the date that this Schedule is incorporated into the Agreement
(either by amendment or through inclusion when the Agreement is signed),
whichever occurs first.

 

3.2.Monthly Maintenance Fees set forth in this Schedule, unless otherwise
provided for, are based upon Client’s current number of demand deposit or share
draft accounts. In the event, during the term of this Schedule, Client exceeds
the account limitation set forth herein, Client shall inform Fiserv and the
Monthly Maintenance Fee(s) will automatically increase to the applicable fee for
the then-current account level based upon Client’s then-current number of
accounts, and Client shall be obligated to pay Fiserv said amount. Upon Fiserv’s
request, Client will provide a system generated report to validate the number of
demand deposit or share draft accounts.

 



Community Shores Bank68

 

 

3.3.Fiserv does not charge for a single sign-on interface to Fiserv proprietary
Internet-banking products that Fiserv has developed prior to the effective date
of this Schedule; however, a charge may be assessed by the core provider. Please
contact core provider for single sign-on contract requirements. If Client
requests a single sign-on interface to a non-Fiserv Internet-banking product,
Fiserv reserves the right to charge for such interface at Fiserv’s then-current
rates.

 

3.4.Fees set forth in this Schedule are based on completion of the initial term
of all Services under this Schedule. If Services are reduced or, to the extent
allowed under the Agreement, terminated early for convenience, or if Client
renegotiates pricing before the expiration of the initial term, Client shall
reimburse Fiserv for all credits, rebates, discounts and incentives granted on
all Services. Any such credits, rebates, discounts and incentives will no longer
granted through the remainder of the term for any continuing Services.

 

3.5.If early termination is permissible under the Agreement, should Client elect
to terminate this Schedule, and such early termination date is during a period
of time where Client has been receiving invoices for the Services provided
pursuant to this Schedule that are in a reduced form due to a promotional “free”
or “reduced” discount period, then in lieu of the early termination fees set
forth in Section 8(a) of the ASP Services Exhibit of the Agreement, the amount
of the early termination fees will be determined by multiplying the sum of the
average monthly billing for each Service received pursuant to this Schedule by
65% times the remaining months of the term, plus any unamortized conversion fees
or third party costs existing on Fiserv’s books for the Services provided
pursuant to this Schedule on the date of termination plus 100% of other
non-processing related credits, if any, provided by Fiserv to Client for the
Services provided under this Schedule. Notwithstanding anything to the contrary
in the Agreement, (i) in the event Fiserv collects fees from Customers on behalf
of Client (“Client Customer Fees”), and remits these fees to Client in the form
of a credit to Client’s monthly invoices, such Client Customer Fees shall not be
included in the calculation of any applicable early termination fees; and (ii)
any non-monthly recurring fees (e.g., annual maintenance fees) shall be prorated
to monthly amounts and included in the calculations of early termination fees.

 

3.6.Bill Payment Deconversion Charges. In the event Client requests deconversion
services during or at the end of or at the end of the initial term of the
CheckFree RXP Consumer Bill Delivery and Payment Services provided hereunder,
Fiserv agrees that fees for standard deconversion services shall not exceed
$10,000.00, for two test and one production files. In the event Client requests
additional services in connection with deconversion from the Fiserv System,
Fiserv shall provide such services subject to resource availability and payment
by Client of fees at Fiserv’s then current rates. Deconversion services shall be
provided within 90 days of the date requested by Client, provided that Client
has provided written notice of the desired deconversion date to Fiserv at least
90 days in advance.

 

4. Postage. Notwithstanding any provision to the contrary in this Schedule or
the Agreement, in the event that the United States Postal Service raises its
postage rates, Fiserv may, without prior notice to Client, increase its fees
commensurately. Such increase in postal charges shall become effective
coincident with the effective date of the United States Postal Service increase
in such charges.

 

5. General. Except as expressly modified herein, the Agreement shall remain in
full force and effect. Any capitalized terms that are not defined in this
Schedule shall have the meaning set forth in the Agreement. Should a conflict
arise between the terms of this Schedule and the Agreement, the terms and
conditions of this Schedule shall control.

 



Community Shores Bank69

 

 

Item Processing Services Schedule

to ASP Services Exhibit

 

1.      Description of Services. If elected by Client in writing after the date
hereof, Fiserv agrees to provide Client the Services described in the
attachments selected from the list below (each, an “Attachment”) (collectively,
“Item Processing Services”). This Attachment is required for all Item Processing
Services; other Attachments included as of the Effective Date are marked with an
“X”. Client and Fiserv may add Attachments to this Schedule at any later date by
amending newly-added Attachment to the schedule.

 

Description Included General Services X Inclearing & Returns Services   Deposit
Return Services   Branch Source Capture Services   ATM Source Capture   Merchant
and Remittance Coupon Source Capture X Mobile Source Capture X Fiserv Clearing
Network   Image Cash Letter Services   National Image Archive, Retrieval and
Export Services   Statement Services   Statement Advantage Services   FraudGuard
Services  

 

2.      Fees. Client agrees to pay Fiserv the fees set forth in the Attachments.
Unless otherwise indicated in the applicable Attachment, such fees will be
invoiced to Client on a monthly basis, and fees listed are “per item” or “each”.
Client shall pay Fiserv for Item Processing Services in accordance with the ACH
designation form attached as Appendix 1. Fees listed in the Attachments are
valid for Item Processing Services and locations that Client contracts for as of
the Effective Date. If Client wishes to obtain additional services from Fiserv
during the term of the ASP Services Exhibit, Fiserv fees for available services
will be quoted to Client upon request. Fiserv agrees to give at least 30 days’
notice to Client of any changes in the rules and procedures established for
processing items, unless such changes are caused by changes made by the Federal
Reserve System or otherwise beyond Fiserv’s control, not permitting Fiserv to
give such advance notice. Fiserv reserves the right to change fees in the
Attachments without notice as may be necessary to cover any increases in Federal
Reserve System costs and charges.

 

3.      Performance Goals. Fiserv will perform the Item Processing Services in
accordance with the applicable performance goals specified in the Attachments
(the “Performance Goals”), subject to Client meeting its performance obligations
as set forth in the Attachments. Fiserv shall not be liable for any damages or
losses to Client for errors occurring within the limits of the Performance
Goals. Fiserv will calculate and prepare a monthly performance standard report
for Item Processing Services within 45 days following the month to which such
report relates. Client will have 15 days to review such report and provide
written notice to Fiserv of any discrepancies relating to such report. If Client
provides such notice and the discrepancies have been resolved between Fiserv and
Client, or in the alternative, if Client fails to give notice of any
discrepancies within the required time frame, the report will be final.

 

4.      Additional Terms. The following additional terms apply to Item
Processing Services:

 

a.      No Fiduciary Relationship. Fiserv shall perform such Item Processing
Services for which Fiserv shall subscribe as agent of Client, and Fiserv shall
not have by reason of this Schedule a fiduciary relationship with respect to
Client.

 

Community Shores Bank70

 

 

b.      Governmental Regulation. This Schedule shall be governed by and is
subject to: the applicable laws, regulations, rules, terms and conditions, as
presently in effect or hereafter amended or adopted, of the United States of
America, Federal Reserve Board, Federal Reserve Banks, Federal Housing Finance
Board, and any other governmental agency or instrumentality having jurisdiction
over the subject matter of this Schedule. Client agrees to execute and deliver
such agreements, documents, or other forms as may be necessary to comply with
the provisions thereof, including, without limitation, agreements to establish
Fiserv as Client’s agent for purposes of delivery of items processed hereunder
from or to the Federal Reserve Banks. Any such agreements shall be made a part
of this Schedule and are incorporated herein. Client acknowledges and agrees
that it is the “Reconverting and Truncating Financial Institution” with respect
to substitute checks, as defined in the Check Clearing for the 21st Century Act
implemented through Regulation CC (“Check 21”), and is therefore responsible for
all warranties or indemnifications, as specified in Check 21. A change or
termination of any such laws, regulations, rules, terms, conditions, and
agreements shall constitute, respectively, a change or termination as to this
Schedule.

 

c.      Client Responsibilities. Client shall submit all items to Fiserv,
provide all requested instructions and guidance necessary to perform the Item
Processing Services and otherwise comply in all material respects with all
Client obligations in accordance with the requirements set forth in this
Schedule. Client shall maintain adequate supporting materials (i.e. actual items
or exact copies of items, records, and other data supplied to Fiserv) in
connection with the provision of Item Processing Services, and Client shall
provide written notice of confirmation and/or verification of any instructions
given by Client, its agents, employees, officers, or directors to Fiserv in
connection with Fiserv’s provision of Item Processing Services. Client
acknowledges and agrees that Fiserv may rely upon and act in accordance with all
instructions as provided, and Client assumes all risk for the consequences of
any such instructions Client gives (or fails to give) and Fiserv’s reliance
thereon. If Fiserv discovers an error or defect in Client’s accounts (provided
Fiserv is under no duty to discover any such error or defect), Fiserv is
authorized, in its sole, but reasonable, discretion, to correct any such error
or defect and to make any adjustments in order to correct such error or defect.
In the event Fiserv loses, destroys, or misplaces deposited items after
acceptance of said deposit, Fiserv shall be liable only for reasonable
reconstruction costs of the deposit. In no event shall Fiserv be liable for the
face value of any lost, destroyed or misplaced item(s).

 

d.      Definition of Item. An item is defined as all paper or electronic image
of checks or virtually created items and other documents presented to Fiserv for
processing, transactional entries generated by Client, such as teller cash
tickets, general ledger entries, loan entries and all control documents such as
batch tickets.

 

e.      Flex Credit. In addition to the Flex Credit provided in Section 10(g) of
the ASP Services Exhibit, Fiserv agrees to provide Client a flex credit in the
amount of $6,250.00 with respect to the Item Processing Services provided under
this Schedule.  This credit may be applied by Client against any Fiserv
Implementation Fees for Item Processing Services provided under this Schedule,
provided that: (i) elimination of any standard services proposed or substantial
reduction in actual accounts converted could result in a reduction of the total
credit; and (ii) the credit may not be applied to any out-of-pocket expenses,
third party costs, or Taxes.  In the event of termination pursuant to Section
8(b) or (c) of the ASP Services Exhibit, then in addition to any applicable
termination fees or liquidated damages owed by Client in connection with such
termination, Client will reimburse Fiserv for a pro rata portion of the flex
credit that has been utilized by Client as of the date of termination (based on
straight line amortization from the Effective Date through the end of the
initial term).

 

f.      Deconversion Fee. In the event of deconversion from the Item Processing
Services set forth on Attachments to this Schedule during or at the expiration
of the term for any reason other than by Client pursuant to Sections 8(b)(i) or
8(b)(iii) of the Agreement, Fiserv’s fees for standard Item Processing
deconversion services shall be $5,000.00, excluding any image archive
deconversion, taxes and out-of-pocket expenses.  Standard deconversion services
with respect to Item Processing Services shall include: Manage Fiserv
Termination of Services project task list; participate in project calls with
Client; coordinate with Client to conduct last-day activities; coordinate last
statement cycle and cut-off statement process, as required (excluding print and
mail costs); coordinate disposition or destruction of any remaining statement,
envelope, or inserts stock; deactivate all Fiserv IP services and transmissions;
and cancel Fiserv-provided data circuits. In the event Client requests
additional services, such services may be provided subject to Fiserv’s resource
availability and payment by Client of fees at Fiserv’s then current rates.
Optional image archive deconversion services may be quoted at the time of the
event and will be dependent on volumes and specific requirements. Fees for
regular contractual processes continue to be applicable until terminated.  In
the event Fiserv terminates the Agreement or an individual Schedule pursuant to
Section 8(b) of the Agreement, then the fee quoted above for Item Processing
deconversion services, at Fiserv’s discretion, may not apply and Client agrees
to pay conversion charges pursuant to Section 10(c) of the Agreement.
Deconversion services shall be provided within 90 days of the date requested by
Client, provided that Client has provided written notice of the desired
deconversion date to Fiserv at least 90 days in advance.

 

g.      Audit.  Notwithstanding Section 4(h) of the ASP Services Exhibit, Fiserv
agrees to waive fees for SSAE 16 audit reports for the Item Processing Services
during the initial term of the ASP Services Exhibit.

 

Community Shores Bank71

 

 

General Services Attachment to

Item Processing Schedule

 

General Services

 

Description of Services: The Item Processing Services described in this
Attachment are required to support Item Processing Services provided under all
other Attachments.

 

1.Data Transmission: Client and Fiserv acknowledge and agree that if Client has
contracted with a data processor other than Fiserv to provide data processing
services for Client, Fiserv shall have no responsibility for the timeliness or
quality of the service provided by Client’s data processor. Client’s data
processor shall deliver directly to Client all reports generated from the data
transmitted by Fiserv. If a data processor other than Fiserv is used, then
Fiserv shall have no responsibility for the timeliness of such delivery or for
the adequacy or accuracy of the reports supplied by Client’s data processor,
except for delays or errors caused by Fiserv failure to transmit information or
Fiserv’s transmission of incorrect information.

 

2.Conversion Services:

 

a.Based on the information provided by Client during the discovery process,
Fiserv will provide initial conversion services for Item Processing Services set
forth in Attachments included as of the Effective Date. Initial conversion
assumes a single extraction program to support the transmission of daily capture
files to a host site for processing. Standard reporting will be provided to
Client to include a daily transaction report sorted in transaction and account
order, recaps of transmissions and cash letters, and a daily cash report if
required.

 

b.Following Client's initial conversion to Item Processing Services, any
additional requests will be submitted to Fiserv at least 90 days prior to the
required implementation date. An estimate for the additional conversion services
will be provided. The implementation time for the conversion will be delayed if
Client requires more than 3 days approving or declining the conversion estimate.
Client also acknowledges that Fiserv must approve any changes to the MICR line
and/or Account Number structure for Client prior to proceeding with a
conversion. Fiserv will make every reasonable attempt to convert new MICR line
and/or Account Number structures. Client agrees to eliminate any non-standard
MICR line and/or Account number structure as identified during the due diligence
process from its daily capture service within a reasonable time following the
initial conversion date.

 

Fees:

 

SERVICE DESCRIPTION FEE Research/Adjustments   Research/Subpoena Work Any
Client-requested research other than a Fiserv Center created error, and/or
research requested by subpoena, search warrant, or other legal request. Billed
in ½ hour increments plus $1.00 Copy fee. Upon request, bid provided.
$40.0000/hour Provision of copies, fax, email of any work request per item
provided Client utilizes Fiserv’s National Image Archive Service. $5.0000 Fed or
Correspondent Adjustments - Research of outages.  (Plus Research Fee if over ½
hour).   $10.0000 Other Services Transmission Transmitting of MICR data to a
Client application processor (non-Fiserv system).  Also for the receipt of
Exception Item Files/Statement File/Print File. $0.0050 Transmitting of MICR and
image data to a Client designated application in an x9 formatted file.
(non-Fiserv system).   $0.0130 Upon request and in addition to standard
transmission fees, Fiserv will send memo post files or X9 POD files to Client
periodically throughout the day to facilitate memo posting of Client’s deposit
activity. Files will be sent no more frequently than every two hours starting at
6 a.m. through 6 p.m. local time for qualified capture channels.  If Client
receives both Fiserv ASP Account Processing and Branch/Teller Capture Service
ASP Item Processing (as provided in this Schedule of Services), this service is
provided at no additional charge. $250.00/ month

 

Community Shores Bank72

 

 

General Services Attachment to

Item Processing Schedule

 

  Upon request and as supported with the Fiserv AP Service, Fiserv will install
real time post services for the handling of capture activity for supported
capture services.

$250.00/

month

Handling of files from Client’s Account Processing System that support the
account validation tables used with the processing of captured items. $250.00/
month Daily Settlement Notification Notification of Daily Cash Letter
received/deposited. $55.00/month Account Validation Reject Repair Fiserv will
correct any exceptions/rejects from captured items that fail to meet the account
validation table if such service is elected to be set up by Client.  Fiserv will
reject the exceptions at end of day and present the rejects to a Fiserv operator
for keying of the account number. $0.2500/item Virtual Item Capture Fiserv will
provide capture of deposited items presented electronically from other
applications received in Fiserv’s standard for x9 file formats.  The service
includes receipt of file, confirmation of files and processing of
transactions.  Monthly minimum is $210.00 per month for each incoming file.
$0.0270/item Conversion/Special Services Processing Minimum Per Month Item
Processing Services per Financial Institution installed. Fiserv Clearing
Network, Pass-through and one-time charges are excluded from minimum.
$750.00/month Account Validation Tables Set up to provide for account validation
against tables provided by Client which represent their valid accounts to be
used to compare capture activity against any capture operations.  Files received
from Client’s account processing system must be in the proscribed Fiserv format.
$3,000.00 Training Bid provided.   MICR Manipulation Tables Fiserv will provide
MICR Manipulation Tables and Account Translation Tables as required to support
any capture service.  Fiserv will provide a bid for services following a
discovery of requirements. $225.00/hour Professional Services and Changes to
Service Upon Request, Fiserv will provide Client with an estimate of services
required.  Professional Services and related changes to service are available
for any services not currently utilized by Client.  Bid provided unless the
Set-up fee has already been provided in this fee schedule. $225.00/hour Incoming
X9 File Set Up and Certification Fiserv will certify receipt of any X9 file
requested by Client.  Certification may be required for such a project set
up.  File should be based on Fiserv’s standard format. $3,500.00

 

Performance Goals:

 

Performance Goals for Item Processing Services are provided in this Attachment
and are applicable to the Services provided to Client from Fiserv’s Enterprise
service program are defined as follows:

 

Prerequisites for the Client’s Capture of items A) Capture of Items

The images shall be carefully and accurately scanned to meet the criteria of
Fiserv’s Image Quality Assessment (IQA) tests.

Client will be available to rescan or otherwise present original checks for
those items that fail the Fiserv IQA tests.

Client will retain original items for a sufficient period of time in order to
satisfy Check 21-related inquiries and to meet its indemnity obligations with
respect to Check 21 and Reg CC.

 

Community Shores Bank73

 

 

General Services Attachment to

Item Processing Schedule

 

B) Presentation of Work

Customer deposit is the first credit.

All credits come before debits

Internal Documents debits come before checks.

Client’s documents must meet industry standards (ANSI X9) for MICR & CAR/LAR
documents.

Batches should be released upon the completion of scanning and should never
exceed 200 items.

C) Delivery of Work Client should scan items throughout the day to insure
available items are scanned and available for processing by 11:00 a.m., 2:00
p.m., 4:00 p.m. and End of Day local time.  Client should release work to Fiserv
so that 65% of work is available to Fiserv by 4.pm.  Remaining work should be
scanned and released to Fiserv at minimum 2 hours prior to the outgoing transit
deadline or Transmission deadline, whichever is earliest.  Failure to insure
captured items are distributed to Fiserv throughout the day could result in
extended processing requirements by Fiserv to achieve next deadline.

 

Performance Criteria Performance Goals Measurement Measurement Criteria Client
will notify Fiserv of specific non-performance issues by initiating a service
incident with Fiserv Item Processing Client Services for the following: 1)
Fiserv Data and balancing of captured images (Inclearing or Branch Capture
Services) Data Completion and balancing for dollar amount fields. 99.997% (no
more than 3 errors per 100,000 items) Percent of Volume  (Based on total
rejects)

Data correction errors to meet service goals. Transaction corrections using G/L
debits and credits contain the correct information. Suspense documentation is
correct, legible and complete.

Items placed into suspense by Fiserv will be documented. Differences of under
$25.00 will be charged to a General Ledger account.

2) Services System Availability (Source Capture, Image Archive and/or FraudGuard
Services) Services Uptime 99.500% uptime with the exception of scheduled
maintenance periods Based on the total minutes of system availability/the total
minutes in a month (7x24) less scheduled maintenance periods Fiserv will provide
Client with a system available for access by the Client in delivery of each of
the Services.   3) Fiserv Reporting Of Funds For Settlement to Fiserv Clearing
Network Settlement Reporting Not to exceed one reporting error per month Monthly
Settlement of deposits, received items, and adjustments will occur by 10:00AM ET
each day and will appear in Client’s Federal Reserve account by 10:15 AM ET.    
     

 

Community Shores Bank74

 

 

General Services Attachment to

Item Processing Schedule

 

4) Fiserv Transmission of Items Outbound File Transmissions (posting and  cash
letter files) 99.5% Based on the total items transmitted timely/the total items
transmitted in a month

Files will be transmitted in the approved format

 

Items will be tracked based on their scheduled delivery deadline understanding
that any items released to Fiserv with less than 2 hours to process before a
deadline will not be included in this calculation. This requires completion of
any client exceptions to be deemed released to Fiserv for transmission.

5) Statement Quality Statement Preparation

99.900%

(10 errors per 10,000 statements)

Percent of Total Statements Rendered

1. There will be only one statement per envelope.

2. The correct number of statement pages will be in each envelope.

3. All postal envelopes will be sealed prior to leaving Fiserv

4. Divert statements that are properly labeled will be sent per distribution as
designated.

6) Statement Timeliness Statement Preparation 99.000% (100 errors per 10,000
statements) Percent of Total Statements Rendered Fiserv will measure the total
statement processed based on the receipt of timely files from Client compared to
the total statements mailed on time. 7) Item Processing Call Center Support Call
Center Responsiveness 95% Percentage of all calls received The call center will
answer calls to the center which will be supported by an experienced call center
representative to support our clients during business hours

 

Remedies:

 

Fiserv agrees that it shall provide online monthly reports of Fiserv’s
performance against the above performance goals for the applicable data
center(s) which are accessible for Client to review. Upon receipt of written
Client notification of non-performance of any of the performance standards set
forth within, Fiserv shall promptly validate the performance concern and, upon
validation, shall issue a service credit against Client’s subsequent monthly
invoice based upon the following criteria:

 

In the event Fiserv’s Item Processing performance falls below the prescribed
levels of performance in our Exhibit for the same Performance Standard for 2
consecutive months or for 3 months in a 6-month period, Client reserves the
right to impose a monthly performance penalty as set forth herein. If such a
penalty is imposed, Fiserv shall promptly issue a credit on Client’s next
invoice in the amount of 2% of the Item Processing Services Fees for the
affected service for said month, net of pass-through charges, with a maximum
allowable monthly penalty of 6% of the total Item Processing Services per month,
net of pass-through charges. Such monthly penalty shall continue for each
subsequent consecutive month until such time as Fiserv’s performance equals or
exceeds the applicable Performance Standard. In the event a Disaster is declared
and Fiserv invokes its Disaster Recovery Plan, monthly penalties shall not apply
for the duration of the Disaster. If a missed performance standard causes actual
direct damage to Client, Client may choose to recover its actual direct damages
from Fiserv in lieu of accepting a service credit. Client’s acceptance of any
service credit(s) shall be Client’s sole and exclusive damages remedy for the
applicable missed performance standard.

 

Community Shores Bank75

 

 

Merchant and Remittance Coupon Source Capture Services Attachment to

Item Processing Schedule

 

Merchant and Remittance Coupon Source Capture Services

 

Description of Services:

 

1.Fiserv will provide Client with a browser-based user interface and a list of
qualified scanners or other equipment, as applicable, approved for use by
Client’s corporate or individual customer, as applicable (each, a “Customer”) in
connection with the Service. The solution will be used by Customer to scan
checks to be deposited at Client. These services are not intended to be PCI
compliant as required by the major credit card vendors. At the point of scan the
solution will perform an image quality assessment of the item. Items failing the
quality assessment and other exception criteria will be queued for deposit
review. A courtesy amount read of the item will be performed at point of scan.
Fiserv will provide a basic security solution to include multi-factor
authentication as needed. Client is responsible for validating out-of-balance
deposits prior to submission. Use of the Service is subject to the following
additional terms:

 

a.Client shall ensure that Customer uses the Service only for Customer’s own
internal business use in accordance with the terms of this Agreement. Without
limiting the generality of the foregoing, Customer shall agree not to make the
Service available or allow use of it in a computer service bureau business,
timesharing, or otherwise disclose or allow use of the Service by or for the
benefit of any third party.

b.Customer’s access to and use of the Service shall be pursuant to a Customer
agreement, sufficient to enable Client to comply with its obligations.

c.Client agrees that in its dealings with Customers, Client will not make any
representation or warranties in the name of Fiserv concerning the Service.

 

2.Client may elect to install any and all delivery capabilities as described
below. The implementation services for each capability are provided in the fee
section below.

 

a.Merchant Capture solution supports a variety of table top scanners used by
business depositors where larger deposits are presented for capture. The
merchant is authorized to make deposits compatible with the rules established by
the Client.

b.Remittance Coupon Capture solution supports a variety of table top scanners
used by business depositors where the business elects to scan OCR coupons for
its company remittances and accompanying payments (not intended for secured
remittances such as Visa and MasterCard). The service allows the user to load
stop files and extract data needed for accounts receivable updates.

 

3.Client agrees to provide all Customer technical support. Fiserv agrees to
provide second level customer support to Client in the event Client is unable to
resolve end user support issues related to the normal operation of the Service
during normal business hours. Fiserv’s sole obligation is to provide timely
response to Client for requests for support. In no event is Fiserv obligated to
contact Customers to provide support for the Service.

 

Fees:

 

SERVICE DESCRIPTION FEE Merchant/Remittance Coupon Capture Services provided to
a Fiserv Certified Platform for the capture of items on the Fiserv IP Network
Merchant/Remittance Coupon Capture Hosting The pricing tiers below are per item:
  - First 5,000 checks and coupons deposited $0.2500 - 5,001 to 10,000 checks
and coupons deposited $0.2000 - Over 10,000 checks and coupons deposited $0.1500
As required, multi-factor authentication will be installed for security
authentication $0.1000/user Merchant/Remittance Coupon Services Monthly
Maintenance Fee Monthly Maintenance Fee assessed to provide Merchant/Remittance
Coupon Source Capture Services. This is in addition to the per item fee charged
as a part of the Service. $250.00/month

 



Community Shores Bank76

 

 

Merchant and Remittance Coupon Source Capture Services Attachment to

Item Processing Schedule

 

Merchant/Remittance Coupon Capture Services – Other Services Scanners &
Equipment Client may purchase scanners & equipment from a third party source or
through the Fiserv purchase program.  Clients must select scanners & equipment
from Fiserv’s current list of certified equipment at the time of purchase.  Any
Client that acquires equipment from the certified equipment list that is not
operating due to improper model of driver acquisition will be billed for
troubleshooting at the rate of $225 per hour with a one hour minimum charge per
instance. Bid provided Level One Support Calls This fee applies only if Client
requests Fiserv to provide support or service for issues that Client has been
trained to handle through level one support training provided by Fiserv.  This
fee will not apply to Client calls for level two technical support for platform
operations due to a Fiserv delivery issue.  Examples of chargeable calls include
questions addressed in documentation, password reset, unlocking the system after
password failures, and scanner set ups.  This fee is waived during the first 90
days of service to support Client use and learning of system. $35.00/call
Corporate Client Training Optional – If Client elects for Fiserv personnel to
perform the Web-training of Client’s corporate customers. $250.00/session
Product Line Maintenance Applies to cases where Client chooses to offer multiple
private-labeled products, each with unique names and logos. $500.00/ URL/digital
certificate/year after first year Merchant/Remittance Coupon Capture Services –
Implementation Services Implementation Services – Merchant Capture Service
includes the installation of Merchant Capture system and first user set up as
designated by Client for Fiserv AP Clients.  Non-Fiserv AP clients will require
a specific bid for implementation services based on the deployment
requirements.  Training provided at $750 per day with bid provided. $3,000.00
Fiserv will implement a security authentication program using Client’s security
program supporting a Fiserv certified single sign-on program with your internet
banking application. $8,000.00 Implementation Services – Remittance Coupon
Capture Service includes the installation of Source Capture system and first
user set up as designated by Client for Fiserv AP Clients.  Non-Fiserv AP
clients will require a specific bid for implementation services based on the
deployment requirements.  Training provided at $750 per day with bid provided.
$3,000.00 Fiserv will implement a security authentication using Client’s
security program supporting a Fiserv certified single sign-on program with your
internet banking application. $8,000.00 Certification and set up of Client’s
customer coupons.  This will include establishing necessary steps to identify
qualifying coordinates on coupons for each coupon (form) to facilitate Courtesy
and Legal Amount Recognition as well as recognition of other fields as
necessary. $650.00/form Implementation of qualifying file extracts from the
system as requested by Client.  Custom file extracts can be provided at bid.
$1,000.00/each Client Branding Fee This fee is to customize the system interface
to include Client’s Client logo and branding information.  This fee applies each
time Client chooses to update the branding of its system. $500.00 Merchant
Capture MFA Module Set Up Service includes the implementation of MFA when not
included as part of the Merchant Capture Initial Conversion/Implementation Set
Up.  Operational consulting and communications/network infrastructure are not
included in this set up. $1,500.00 Single Sign On Interface Monthly support of
the interface and data communications that enable a non-Fiserv Internet Service
Provider to authenticate users at Source Capture on behalf of Client.
$50.00/month

 

Community Shores Bank77

 

 

Mobile Source Capture Services Attachment to

Item Processing Schedule

 

Mobile Source Capture Services

 

Description of Services:

 

1.Fiserv will provide Client with a user interface and a list of qualified
mobile devices or other equipment, as applicable, approved for use by Client’s
corporate or individual customer, as applicable (each, a “Customer”) in
connection with the Service. The solution will be used by Customer to scan
checks to be deposited at Client. At the point of scan the solution will perform
an image quality assessment of the item. Items failing the quality assessment
and other exception criteria will be queued for deposit review. A courtesy
amount read of the item will be performed at point of scan. Use of the Service
is subject to the following additional terms:

 

a.Client shall ensure that Customer uses the Service only for Customer’s own
internal business use in accordance with the terms of this Agreement. Without
limiting the generality of the foregoing, Customer shall agree not to make the
Service available or allow use of it in a computer service bureau business,
timesharing, or otherwise disclose or allow use of the Service by or for the
benefit of any third party.

b.Customer’s access to and use of the Service shall be pursuant to a Customer
agreement, sufficient to enable Client to comply with its obligations.

c.Client agrees that in its dealings with Customers, Client will not make any
representation or warranties in the name of Fiserv concerning the Service.

d.Client acknowledges that the following notice must be provided to all
Customers, and Client shall not remove such notice (or any similar notice) from
the proprietary notices section of the Service application:  “Portions of this
mobile banking software application © 2008-2012 by Mitek Systems, Inc. All
rights reserved.”

 

2.Fiserv will process deposits made by Client’s customers using Fiserv Mobiliti
software (“Mobiliti”) that is licensed or otherwise provided to Client under a
separate Schedule or agreement, provided that Client’s version of Mobiliti
remains under support by Fiserv for the services described in this Attachment or
customers using Mobile Source Capture that is interfaced to a qualified internet
banking application for purposes of onboarding and authenticating eligible
users.

 

3.Client agrees to provide all Customer technical support. Fiserv agrees to
provide second level customer support to Client in the event Client is unable to
resolve end user support issues related to the normal operation of the Service
during normal business hours. Fiserv’s sole obligation is to provide timely
response to Client for requests for support. In no event is Fiserv obligated to
contact Customers to provide support for the Service.

 



Community Shores Bank78

 

 

Mobile Source Capture Services Attachment to

Item Processing Schedule

 

Fees:

 

SERVICE DESCRIPTION FEE Mobile Capture Services provided to a Fiserv Certified
Platform for the capture of items on the Fiserv IP Network Mobile Capture
Hosting The pricing tiers below are per check deposited:   - First 1,000 checks
deposited $0.4000 - 1,001 to 6,000 checks deposited $0.3000 - 6,001 to 16,000
checks deposited $0.2500 - Over 16,000 checks deposited $0.2200 Mobile Capture
Services Monthly Maintenance Fee Monthly Base Service Fee assessed to provide
Mobile Source Capture Services. This is in addition to the per item fee charged
as a part of the service.   Based on # of DDA Accounts:* Monthly Fee: 0 – 15,000
$440.00 15,001 – 25,000 $600.00 25,001 – 40,000 $675.00 40,001 + $750.00 * The
monthly maintenance fee is calculated based on Client’s current number of demand
deposit accounts (“DDA”) or share draft accounts in accordance with the table
above.  If, during the term of this Schedule, Client exceeds the account
limitation set forth in the table, Client shall inform Fiserv and the monthly
maintenance fee will automatically increase to the applicable fee for the
then-current account level based upon Client’s then-current number of accounts,
and Client shall be obligated to pay Fiserv said amount.  Upon Fiserv’s request,
Client will provide a system generated report to validate the number of
accounts. Mobile Capture Services – Other Services Level One Support Calls This
fee applies only if Client requests Fiserv to provide support or service for
issues that Client has been trained to handle through level one support training
provided by Fiserv.  This fee will not apply to Client calls for level two
technical support for platform operations due to a Fiserv delivery
issue.  Examples of chargeable calls include questions addressed in
documentation, password reset, unlocking the system after password failures, and
scanner set ups.  This fee is waived during the first 90 days of service to
support Client use and learning of system. $35.00/call Mobile Capture Services –
Implementation Services Implementation Services – Mobile Capture Service
includes the installation of Mobile Source Capture system as designated by
Client for financial institutions as defined for initial deployment in Section 2
above.  $9,000.00 Subsequent install and testing fees for additional mobile
banking applications. $3,750.00

 

Community Shores Bank79

 

 

AUTHORIZATION FOR DIRECT PAYMENT OF INVOICES

 

I authorize Fiserv Inc. and the financial institution named below to initiate
entries to my checking/savings account for payment of invoices for services
rendered by Fiserv. This authority will remain in effect until I notify you in
writing to cancel it in such time as to afford Fiserv a reasonable opportunity
to act on it.

 

·Debits will be initiated on the 25th of the month for services listed on the
current invoice. If the 25th lands on a weekend or holiday, the debit will be
made the next business day.

·Any disputed items will be communicated to Fiserv at least three days prior to
the scheduled debit transaction. The amount of dispute and reason will be
indicated on a Disputed Item form and faxed or otherwise forwarded to the party
named on the form. This amount will be deducted, without question, from the
amount due before processing the ACH transaction. Subsequent follow-up of the
items will be made by Fiserv Account Executives.

*************************************************************************************************

 

  NAME OF CLIENT’S FINANCIAL INSTITUTION

 

              CITY   STATE ZIP      

 

    _______ Checking _______ Savings ACCOUNT NO.      

 

    _________General Ledger Account # ABA ROUTING NO.    

 

  CLIENT NAME - please print

 

  CLIENT ADDRESS

 

___________________________________________________
________________________________ SIGNED BY - SIGNATURE TITLE    
___________________________________________________
________________________________ SIGNED BY - PLEASE PRINT DATE    
___________________________________________________
________________________________ ACCEPTED BY FISERV - SIGNATURE TITLE    
___________________________________________________
________________________________ ACCEPTED BY FISERV - PLEASE PRINT DATE    
FIRST DEBIT WILL BE MADE ON  

 

Community Shores Bank80

 

 

Managed Network Services Schedule

to the ASP Services Exhibit

 

1.SERVICES

 

(a)   Description of Services. Fiserv will provide Client with Managed Network
Services (the “Network Services”). The Network Services may include the
following services, as further detailed in the Network Project Plan:

 

(i)Network Design, Provisioning and Integration Services. Fiserv will provide
Client with network design, integration and installation services; network IT
equipment (“Equipment”) and telecommunications circuits used in the provision of
services; and network integration services.

 

(ii)Network Support Services. Fiserv will provide Client with network technical
support services, including, but not limited to: network monitoring, performance
management, troubleshooting, service, and maintenance for Equipment.

 

(iii)Network Project Plan. Fiserv will provide a network project plan (the
“Network Project Plan”) describing the scope of services. The Network Project
Plan will be attached to and serve as an integral part of this Schedule.

 

(b)   Implementation, Installation and Related Services. Fiserv will provide
Client with the implementation and installation services for the Network
Services as further detailed in the Network Project Plan.

 

(i)Fiserv will promptly place Equipment orders and telecommunications circuit
orders and will arrange delivery of Equipment and installation of the circuits.
The ability of Fiserv to obtain Equipment and telecommunications services
provider circuits may be subject to limited availability and delays due to
causes beyond Fiserv’s control.

 

(ii)Fiserv will arrange for the installation of the Equipment for the
installation fees listed in the Network Project Plan. Fiserv will provide
project management and work with Client to develop an installation plan in order
to implement and install the Equipment described in the Network Project Plan at
Client’s site(s). Client shall not perform any installation activities without
Fiserv’s written consent. If a suitable installation environment is not provided
by Client, then Fiserv shall be required to perform only those installation
procedures as it deems to be practicable. Installation of Equipment will take
place during normal Fiserv business hours, Monday through Friday, exclusive of
Fiserv holidays, unless otherwise agreed by Fiserv.

 

(iii)Rescheduling. If Client is unable to provide access to required site(s) or
personnel or is unable to meet its tasks assigned on the installation plan in a
timely manner, Fiserv will endeavor to reschedule tasks to minimize
non-productive time.

 

(c)   Client Obligations and Responsibilities.

 

(i)Client will make available to Fiserv appropriate management and technical
personnel and will work with Fiserv in accordance with the mutually agreed upon
installation plan to implement and install the Equipment.

 

(ii)Client shall provide a suitable installation environment for the Equipment
as specified by Fiserv or its agents and any and all other specifications
provided to Client by Vendor or Fiserv. Unless Fiserv agrees to so provide,
Client shall also be responsible for (i) furnishing all labor required for
unpacking and placing Equipment in the desired location for installation; and
(ii) physical planning including, but not limited to, floor planning, cable
requirements, and safety requirements in accordance with the installation plan
and any and all applicable building, electrical, or other codes, regulations,
and requirements.

 

Community Shores Bank81

 

 

(iii)Client is responsible to perform at least the minimal maintenance for all
Equipment managed by Fiserv and located at Client’s site(s).

 

(iv)Client understands and agrees that all modifications to Equipment managed by
Fiserv and located at Client’s site(s) will be performed by Fiserv, unless
approved in advance and in writing by Fiserv.

 

(v)Client understands and agrees to obtain approval in advance and in writing
from Fiserv prior to connecting any Client location with access to the Network
Services to any other network, public or private.

 

2.FEES

 

(a)  Client agrees to pay Fiserv the fees set forth in the Network Project Plan
for the Network Services. Such fees will be invoiced to Client on a monthly
basis unless otherwise indicated. Notwithstanding Section 10(a) of the ASP
Services Exhibit, Fiserv shall have the right to bill Client the full amount of
any increases in third-party telecommunications costs, telecommunications
services provider circuit charges or network fees incurred on behalf of Client
as of the same effective date such increases are billed to Fiserv.

 

(b)  Annual Equipment maintenance fees are subject to change based upon changes
to Vendor pricing or policies.

 

(c)  Circuit billing commences upon completion of circuit installation by the
telecommunications services provider. In the event that a circuit is a
replacement or redundant circuit, billing of the circuit will be in addition to
current circuit charges. Client is responsible to submit a request to terminate
any replaced or obsolete circuits. A charge equal to the one-time circuit
installation charge will be applied for any circuit that is removed within 18
months of the original circuit installation date. Certain exceptions may apply
when a circuit removal is the result of a circuit upgrade, however, the charge
will apply unless waived in writing by Fiserv.

 

(d)  Network Support Services fees are based on the number of network addresses
defined to Fiserv systems and may be adjusted in the event of changes to the
number of network addresses.

 

3.PERFORMANCE

 

 

(a)  Technical Support. Fiserv will accept an initial technical support inquiry
from Client and initiate the troubleshooting process following a failure of any
or all of the Network Services. Fiserv will use commercially reasonable efforts
to determine the source of technical support issues and then attempt to correct
any malfunction not associated with Equipment or circuits provided by
telecommunications services providers. If the problem is located in the
equipment or circuits of the telecommunications services providers, Fiserv will
contact the telecommunications services providers and request that the problem
be corrected. Fiserv reserves the right to invoice Client for maintenance fees
incurred by Fiserv for repairs to equipment located at Client sites caused by
inadequate physical facilities, physical abuse or other Client- controlled
factors.

 

4.ADDITIONAL TERMS AND CONDITIONS

 

(a)  Fee Adjustment. Notwithstanding any provision to the contrary in the
Agreement, in the event of material change(s) in the actual Network Services,
site(s), or types of Equipment required, as compared to the Network Project
Plan, Fiserv may adjust its fees and/or performance standards accordingly upon
30 days’ notice to Client.

 

(b)  Equipment. Components of Network Services equipment being purchased by
Client through Fiserv are described in the Network Project Plan. Client
understands that Fiserv is acting as an independent sales organization
representing each Vendor identified in the Network Project Plan. Vendors may
substitute equipment of equivalent or superior functionality and performance in
the event any of the Equipment ordered is not available at the time of shipment.
Equipment shall be deemed to have been accepted when it has passed either
Fiserv’s or Supplier’s standard post-installation test procedures at the
Client’s site.

 

Community Shores Bank82

 

 

(c)  Insurance. Client shall be responsible for appropriate property insurance
for all equipment, whether Client-owned or Fiserv-owned, within Client’s
site(s).

 

(d)  Fiserv is not liable for damages to equipment caused by Client.

 

(e)  If the terms of this Schedule and its Attachment conflict with any other
terms of the Agreement, this Schedule shall govern in relation to the Network
Services and any other Deliverables provided under this Schedule.

 

Community Shores Bank83

 

 

AVPN Upgrade

 

1.1. AVPN Service Locations

 

[tex10-1pg86.jpg]

 



Community Shores Bank84

 

 

[tex10-1pg87.jpg]

 

Community Shores Bank85

 

 

Terms and Conditions

1.Recommendations for equipment and services within this proposal are based upon
information and expectations furnished to Fiserv by the Client. While we believe
these recommendations to be accurate, application performance over a Wide Area
Network is affected by factors outside Fiserv's control. As a result these
recommendations should not be regarded as expressed or implied warranties for
specific application performance.

2.Client acknowledges that in the event a Master Agreement exists between the
two parties, the services and fees as described on this order are considered an
additional exhibit to the Master Agreement.

3.Equipment and service prices are subject to change without notice.Telephone
circuit prices are regulated by federal and state agencies. Price changes may be
passed along, effective with the date of the change. All prices are exclusive of
applicable federal, state, county or local taxes and/or regulatory agency
surcharges.

4.Circuit billing commences upon completion of telephone company circuit
installation. If a circuit is a replacement or redundant circuit, billing of the
circuit will be in addition to current circuit charges.

5.The client is responsible for submitting a separate client Request Form (CRF)
to terminate any replaced or obsolete circuits.

6.A charge equal to the actual one-time circuit installation cost as listed in
the financial section for the selected port speed will apply to any circuit
removed within 18 months of the original circuit installation date.

7.Basic Equipment Installation services in this proposal include router
installation, and wiring performed inside the client's office for the purpose of
extending the circuit demarcation location up to 150 feet. Extensions requiring
distances greater than 150 feet, or extraordinary effort, may incur additional
charges based upon the amount of time and number of staff required to complete
the extension. Some examples of extraordinary effort are excess ceiling heights,
multi-floor extensions without readily available cable access, drilling or
coring between floors or through firebreaks, or other complex extensions
requiring multiple technicians to complete the installation. If extended wiring
is necessary these services will be coordinated with the client by Fiserv and
billed in lieu of the standard quoted installation fee, based upon current
subcontractor rates. A site survey may be required to identify additional
charges. If the client desires to modify or cancel an existing Installation
order, the client agrees to provide Fiserv written notification a minimum of
five (5) business days prior to the scheduled activity. Cancellations made with
less than a five (5) business day notification will be subject to a cancellation
fee of $350

8.The client is responsible for the minimum onsite maintenance (8 hours per day,
5 days per week, Monday-Friday, 4 hour response time) for all network equipment
managed by Fiserv. The client must provide Fiserv written notice to cancel an
existing maintenance agreement. In most cases the client will receive a partial
credit for prepaid maintenance. The amount of the credit will be based upon the
individual vendors cancellation policy which often require up to 90 days notice.
After maintenance is canceled, applicable repair service will be on a best
effort, time and materials basis at the vendors current rate. An equipment
replacement fee may also apply, up to full replacement value of the product, if
the product can not be repaired and Fiserv replaces such equipment after giving
prior notice to the Client of such replacement.

9.Cisco hardware maintenance charges are billed annually by Fiserv and subject
to change based upon vendor pricing or policies.

10.The client understands and agrees that all modifications to Fiserv supported
equipment will be made by Fiserv. Modifications by non-Fiserv personnel must be
approved in writing and in advance by Fiserv.

11.The client agrees to obtain written permission from Fiserv prior to
connecting any client location with access to the Fiserv private network to any
other network, public or private. Any client location connecting the Fiserv
private network to a foreign network may required to provide evidence of an
annual Network Security audit.

12.Network Support Services fee are based on the number of addresses defined to
Fiserv systems. The address count is adjusted each month.

13.Fiserv is not liable for damages caused by third party vendors.

14.Circuit & equipment orders will occur within 3 business days of Fiserv's
receipt of a signed Network order.

15.The standard project installation interval for network services is
approximately sixty-five to seventy-five days from the date the signed network
order is received by Fiserv. Within this project interval, Telephone company
circuit installation intervals typically range from 35 to 55 days. The actual
circuit installation interval may vary at each location, can affect overall
project timelines, and remains outside Fiserv control.

16.Requests for circuit installation expedites can be granted only by the
installing telephone company. Fiserv will negotiate these for the client on a
best effort basis, however any expedited due date is a telephone company best
estimate, and may change without advance notice.

17.A circuit installation may be delayed one time, for up to 15 calendar days
beyond the original telephone company due date. Client-initiated circuit order
cancellation, or a delay beyond 15 days, may result in billable cancellation
fees, and the full installation charge of the circuit. All related Carrier
cancellation charges will be passed

18.If the client location is not ready when an authorized technician reports to
the site, the client will be responsible for a revisit charge. The revisit
charge will be the same as the initial installation price indicated in the
Network Project Plan.

19.If the client requires Fiserv coordinated subcontractor services to be
performed outside normal business hours, additional, incremental, charges will
apply . These charges are summarized below and are in addition to standard
charges. Please contact Fiserv with any questions.

 

Community Shores Bank86

 

 

Holiday Schedule

 

Monday through Friday  5PM to 8AM $210 per hour per technician (2 hr. minimum) 
Memorial Day Day after Thanksgiving Saturdays: $220 per hour per technician (3
hr. minimum) Independence Day  Christmas Day Sundays & Holidays: $250 per hour
per technician (3 hr. minimum) Labor Day
Thanksgiving Day New Year's Day

 

20.If the client requires Fiserv Professional Installation Services outside of
normal business hours (Monday through Friday 7:00 a.m. to 7:00 p.m. central
time), additional charges will apply. These charges are summarized below. Please
contact Fiserv with any questions.



Holiday Schedule   Monday through Friday 7PM to 7AM $350 per hour per technician
(2 hr. minimum) Memorial Day   Thanksgiving Day Saturdays: $350 per hour per
technician (2 hr. minimum) Independence  Day Christmas Day   Sundays/Holidays:
$500 per hour per technician (2 hr. minimum) Labor Day             New Year's
Day  

 

Community Shores Bank87

 

